                  Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 1 of 63



                                   THE STATE OF NEW HAMPSHIRE
                                               JUDICIAL BRANCH
                                                 SUPERIOR COURT
  Cheshire Superior Court                                                              Telephone: 1-855-212-1234
  33 Winter Street, Suite 2                                                        TTY/TDD Relay: (800) 735-2964
  Keene NH 03431                                                                     http://www.courts.state.nh.us


                                        SUMMONS IN A CIVIL ACTION



 Case Name;                 James Saunders, et al v Shaws Supermarket Company
 Case Number:               213-2021-CV-00080

 Date Complaint Filed: June 11, 2021
 A Complaint has been filed against Shaws Supermarket Company in this Court, A copy of the
 Complaint is attached.

 The Court ORDERS that ON OR BEFORE:
 August 02, 2021       Teneshia Bonds; James Saunders shall have this Summons and the
                       attached Complaint served upon Shaws Supermarket Company by in
                       hand or by leaving a copy at his/her abode, or by such other service as is
                       allowed by law.
 August 23, 2021                   Teneshia Bonds; James Saunders shall electronically file the return(s) of
                                   service with this Court. Failure to do so may result in this action being
                                   dismissed without further notice.
30 days after Defendant            Shaws Supermarket Company must electronically file an Appearance and
is served                          Answer or other responsive pleading form with this Court. A copy of the
                                   Appearance and Answer or other responsive pleading must be sent
                                   electronically to the party/parties listed below.

Notice to Shaws Supermarket Company: If you do not comply with these requirements you will be
considered in default and the Court may issue orders that affect you without your input.
Send copies to:
 James Saunders                             191 Key Road Apt 11 Keene NH 03431
 Teneshia Bonds                             191 Key Road Apt 11 Keene NH 03431
 Shaws Supermarket Company                  750 West Center Street West Bridgewater MA 02379
                                                             BY ORDER OF THE COURT

June 18, 2021                                                Daniel J. Swegart
                                                             Clerk of Court
 (555)




NHJB-2678-Se (07/01/2018)
                  Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 2 of 63




                               THE STATE OF NEW HAMPSHIRE
                                           JUDICIAL BRANCH
                                             SUPERIOR COURT
  Cheshire Superior Court                                                          Telephone: 1-855-212-1234
  33 Winter Street, Suite 2                                                    TTY/TDD Relay: (800) 735-2964
  Keene NH 03431                                                                  http://www.courts.state.nh.us


                                       NOTICE TO DEFENDANT
 Case Name:            James Saunders, et al v Shaws Supermarket Company
 Case Number:          213-2021-CV-00080
 You have been served with a Complaint which serves as notice that this legal action has been filed
 against you in the Cheshire Superior Court. Review the Complaint to see the basis for the Plaintiffs
 claim.
 Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
 You may register and respond on any private or public computer. For your convenience, there is also
 a computer available in the courthouse lobby.
 If you are working with an attorney, they will guide you on the next steps. If you are going to
 represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
 Electronic Services icon and then select the option for a self-represented party.
        1. Complete the registration/log in process. Click Register and follow the prompts.
        2. After you register, click Start Now. Select Cheshire Superior Court as the location.
          3. Select "I am filing into an existing case". Enter 213-2021-CV-00080 and click Next.
          4. When you find the case, click on the link and follow the instructions on the screen. On the
             "What would you like to file?" screen, select "File a Response to Civil Complaint". Follow
             the instructions to complete your filing.
         5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to httos://odypa.nhecourtus/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NHJB-2678-Se (07/01/2018)
                 Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 3 of 63




                               THE STATE OF NEW HAMPSHIRE
                                            JUDICIAL BRANCH
                                           http://www.courts.state.nh.us             Granted
  Court Name:
                                                                                monoraole uavia vv. muott
  Case Name:                                                                       June 14 2)21
  Case Number:                                                                           Clerk's Notice of Decision     T:
   (if known)                                                                            Docurrturrt- Surirto-ffarttes—,—
                                                                                         on 0G/18O021
                                                                                                                       co
              MOTION FOR EXCEPTION FROM ELECTRONIC FILING DUE TO
                            EXTRAORDINARY CIRCUMSTANCES
                                                          I     1, /
       Your name: _) P.'")V_5 -5 a L-,1 ) -(:-7-7 -(/) /5/7,C.-
      Residence address: iy/       key -        nr     /1 K2.ae            )Y           5/.37
      Mailing address (if different):
      Telephone number:
  2. Other pal-11/(s) names:
       I -V) 05)-Lc- 660)-5




 3. Do you have access to a computer?
          Yes
          0
          •-‘
          No
 4. Do you have transportation to your local courthouse or to a place where there is a public computer
    available (i.e. your local library)?
         e Yes
           No
5. Provide any additional information you want the court to consider in this Motion for Exception from
   Electronic Filing Due to Extraordinary Circumstances:

     6cad rvititroi',77 • Iene<,, jr & 1 i-10-11) t,t.)Pry)                                      1,1,4
     proor,„
      C cei
                                    nw.,
                             r7 e YU-   44c/ 4
                                                      (O1           -1 („(AP 4
                                                                 6(,)                  Koo2pc1s)(j_
                                                                                                       art e)_,5




NH.)B-4019-Se (07/01/2018)                         Page 1 of 2
                   Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 4 of 63


   Case Name:
   Case Number:
   NaTIOttEOREXCEPTI0N_ER0ILELECTR0NIC_EILIN
   I state that on this date I provided a copy of this document by U.S. mail or hand-delivery to:
                                                        or
   (other party)                                                     (other party's attorney)


  Filing Party's Verification: I verify the truth and accuracy of all facts alleged within this document to
  the best of my belief and further verify that all facts contained in this document are alleged in good
  faith. By affixing my electronic signature to this document I acknowledge my understanding that any
  false statements made in this document are punishable as perjury which may include a fine or
  imprisonment or both.

  Date



  Name of Filer                                                      Sic   t e of Filer              Date


  Law Firm, if applicable             Bar ID # of attorney       Telephone


9/ Act.xsP 11                                                    E-mail
/ei„       114/ 03           9-3)
  City                              State       Zip code




  FOR COURT USE ONLY:
  El The Motion for Exception from Electronic Filing is hereby GRANTED.
     Paper filings will be accepted from you. You must forward all filings to the other party via U.S.
     mail or hand-delivery. See attached instructions.

  ❑ The Motion for Exception from Electronic Filing is hereby DENIED.
    You must register/login and provide your valid e-Mail address within 10 days or your case/filing
    is subject to dismissal or default. See attached instructions.



  Date                                                         Presiding Justice




 NHJB-4019-Se (07/01/2018)                             Page 2 of 2
                 Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 5 of 63



                                                                                                       aerf9 T;I,I
                                     THE STATE OF NEW HAMPSHIRE
                                                    JUDICIAL BRANCH                                                   p
                                                   http://www.courts.state.nh.us
                                                                                                                      r
  Court Name:
  Case Name:                                                                                                          I.
  Case Number:                                                                                                        R
   (if known)
                                                       COMPLAINT                                                      co
                            Requested:   El Jury Trial
                                                  l (as allowed by lay)            `.-;'..ii Bench Trial
 1. Plaintiffs Name  J9,,yi e,..5 3 0,,,,,-5 4(
                                             op,
                                                 ,----67 .e,-5A o'ir.. 66,-, d_5.
      Residence Address 191 key, red? ad- ti bO, m W 03 9Z I
      Mailing Address (if different)     /
      Telephone Number (Home)                      nov                     (Mobile)               707      E310
 2. Defendant's Name                   (425_
      Residence Address 756              ()    r      e.rfer ,5              6C;ry
     Mailing Address (if different)


 3. Fi t thing that happerTI (inone s ntence):
                                      e
        erZ cuo-, r        )c-•       10,1_




4. Second thin          hat happened ('n one sentence):
                .19/4/1     42e.re            CPI         bv)           e cal)



5. Tijrd thing that happened (in one sentepce):
             ()) /es-                (,,,v--6/11 )))y T?-rrmid7elt )                              6.J`i^(1,5 54t-i.

       6             re,f2614

Continue on using separately numbered paragraphs (attach additional sheets if necessary).
NHJB-2688-Se (07101/2018)                                  Page 1 ot2
                      Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 6 of 63




       Case Name:
       Case Number:
       COMPLAIN
       For the reasons stated in this Complaint, l request that the Court issue the following orders:
       A. Describe the orders you want the Court to make:

                         K       r




                                                                                                          1v4
       B. All other relief the Court deems fair and just.

 e-51),./ne5cc-I zili---.5.
      Name of Filer
                                     e 1\I e s 1 a          6c ri                   7c 111E 5 k rc Pc kic.J-C 6-62,4
                                                                            ignature of Filer                            Date

      Law Firm, if applicable              Bar ID # of attorney            Telephone

 I 9/ Pdless °        697111                                               E-mail

     IEiL         10/
                                             03 Y3/
      City                             State          Zip code




                                                          & onIrs cr))/7                            (Ak 16-14
   hbvc e-ed7 O se ec y-L,1 nLee1,5                                         Lel0)5


             c,11),cr on5i)-o-               ek          aQe5 - Ie&,21/)i
 .5)):5c17,),-/J.6.5 -The) tie (40 no dPae) avie r                    Isni-4

    ~)-e test. -)12 Jo Jo cile511.re (our)/ sore„:„.. (0614
   1- (6_5Live_ 441_ri.:341- 4O          lilt c))4i3e 1(6"PL-.n                                                     f

  Do-hwe-
til r -t V J4-c                   e) Ayr- dev-rk-j e_5 -)1k,Ic≥4z.vc.
   1-P 046-,- eri j e_ -Poo.)).
                                                               •) (                                      pLn
     NRIB-2688-5e (07/0112018)
                                           evt              . rn       „A.
                                                               Page 2 of
                                                                                nn


               A))       /149 /Yin
                                 .    42   1•fi      g rSfin      ?in )                         •   Ai   rue% .0. —.I/
                  Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 7 of 63




                                                                                    Marie Heenan <mheenan70@gmail.com>



for the court house.
James r Saunders <imperialyellowdragon@gmail.com>                                                Mon, May 3, 2021 at 11:44 PM
To: "Michael F. Heenan" .cmheerran70@gmail.com>



         Forwarded message --
 From: James r Saunders <imperialyellowdragon@gmail.com>
 Date: Wed, Dec 23, 2020 at 1:20 AM
 Subject: for the court house.
 To: Michael F. Heenan <mileenali7Oc5gmaLcorn>


 to your honor.

 my name is james saunders i was a employee at the shaws company.
 in my opinion and with the evidence i know. i was very wrongly terminated.
 in my ten years with the company i was very wrongly treated.
 my girlfriends name is teneshia bonds. she is currently an employee at the
 shaws company. she also has been very wrongly treated_

 good morning.

 first thank you for your time.

 teneshia and i both have learning disabilities. we have been in special needs
 schools and classrooms all of our childhood. so we admit we are not very smart.
 we both have our personal challenges.

my girlfriend and i both met in our special needs school. the labbb program
at lexington high school lexington ma. we both graduated from the same class.
1991.

after graduating teneshia moved to north Carolina and i stayed in massachusetts. we stayed in touch over the years. after
40 years of friendship
we started a relationship. we are now going on 4 years.

not ail events are in order. i tried my best

 anyways.
 having a learning disability and having trouble finding a job. i had to live with my parents, most companies want nothing to
 do with people from special needs schools.
 having personal challenges makes having a job hard.
 my parents moved ..to cape cod ma.
we lived in east sandwich for about 3 months. while living there i worked
 at the grand union supermarket. i started my career in grocery. while i was there i worked in the grocery department, the
frozen department, the dairy department and a little bit up front where the checkout is. then after 3 months my parents
moved to yarmouth port ma.
i got a transfer to the grand union in yarmouth ma.
there i worked for about 2 years. they went out of business. 2007.
in that time i worked in grocery.
again at this store i worked in the grocery department. the dairy department,
the frozen department, the floral department and of course at the checkout
i did a great job there. saving the company thousands of dollars.

in the fall of 2007 i then went to stop and shop. there i worked in the seafood department. my bosses name was gary
gillmore. my co-workers name was bryan. i was there for about 6 months. i am ashamed to say i got fired. i was up in the
bosses office and the boss said somethings that were not true. so i kindly corrected him. well he got offended. i then said
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 8 of 63



 that i thought facts would be important at our meeting. the boss said that facts were NOT important. i am like what? i felt
 like i was at a hanging. so i got out of my chair and turned my back on him and walked out on him. as i was walking out
 he said he would have my job.
 sadly he did. then at our union meeting i learned some of the stuff he fold the main office was lies. yeti then did not want
 to work for a person like that.
 so i left with references.

 i then took the summer off and in the late summer of
 august of 2008 i started working at shaws. there i first met the store director
  don. i cant even spell his last name. he gave me a pre interview, after that he picked up the phone to talk to the
  grocery manager mr jon shaw.
 i was then sent down to the grocery departments back room to have another
 interview. thats where i met jon shaw. he told me that the main reason why he hired me was because i was very honest.
 i started the next week.

 —no matter what company you work for. an employee is as good as only the management —

   the employee who trained me was mike. i had to work with him for 3 full days
   be for being on my own. there i also met david egan. david has been with the company for many years. great teacher.
   when i first started at star market. shaws. my job was to stock shelves. help customers. rotate. work back stock.
   easy and straightforward work.
   then in a couple of weeks josh started working there. in our department
   there was also curds and markis. now these two people had a history of just walking off the job in the middle of the shift
  and being rehired. 3- 4 times.
   us other employees were shaking our heads on how don could rehire them
  all these times. we believe in second chances but this was crazy. us other employees at the time were asking each other
  what do you need to do to get fired.
  while i was there i also met rich murddock. he was in charge of the dairy department
  while i was at shaws. i worked in the grocery department, the dairy department,
  the front end with the cashiers and the frozen department,
  while i was there i worked alongside david egan. he was the one who taught me about the telzon or the hand held
  computer_
  when i first started there i did not know what was really going on. jon shared with me in later years that when i first started
  most of the pallets in the back room were back stock. i would say 16 of them. thats not counting the 14 uboats of back
  stock. also there was the dog wall. thats where he kept the bulk sales items. this was off limits to us employees. only jon
  and the late jessie
  was to touch it.
  while i was there i quickly learned how to spot miss picks. cases of products
  that were shipping to our store by mistake. each shipment i would say there could be up to 40 cases of the wrong case.
  depending on the month of the year. we got 3 deliveries each week. sometimes 4. so those mistakes add up real fast.
 when you add ail the other cases that were not updated into the computer
 system. the 16 pallets. thats a lot of lost hours.
 david and i worked together. along with jon and jessie we worked hard to clean up the mess. it took some time.
  over the next 5 years we saved the company guessing around 45,000$
 we found cases of mispicks that were given to the store by accident. also saving the store department thousands of
 hours. thousands of dollars.
 while working there i quickly learned mistakes on the sales floor. when i first
 started jon made it very clear not to touch or move anything without checking with him first so i did.
 i brought to his attention many problems. our store was losing money.
 the first thing there i noticed was the bird section. the shelves were spaced to high apart. lots of empty space. some
 products were selling real fast. there was not enough facings. so i brought this to ions attention. i also shared with him
 a quick easy fix. he liked it. i added a extra shelf into the section.
 first i had to move a couple of shelves and then add the new shelf in.
 i was able to give more facings to the products. increasing sales. boosting profits. keeping customer complaints down.
 creating belier customer service.
it was a easy fix.
there i learned if a case comes in on the delivery truck and if its more then 50% returns to the back stock. 80% of the time
its a mispick. i started putting my cases aside for the end of the night to have david check them.
through this system. i found an extra pallet of bottled water. about an extra 400$
not in the computer system.
everyone had there own isle they liked. when i first started there jon had me do the pet isle. sense i had experience in that
isle.
in later times. when the reset team came in. they sometimes made mistakes.
when this would happen i brought all of them to jon shaws attention.
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 9 of 63



   another example. the dog section. the big 20 pound bags. the computer always ordered one number above the shelf
  number. so if the number said 3 on the tag. the computer would reorder it when it got to 4 units. finding this out
   it helped me. when the reset team came in they made the shelves way to dose. the shelf could only hold 2 bags, the tag
  on the shelf said 2 bags. so there was a extra bag in the back stock. the computer reordered another unit when it gol to 3
  bags. not much of a big deal right? now when you have the hole section or lets say 35 products. that a lot of extra back
  stock. also if the shelf only held 2 units and if they go on sale. only the first 2 people would get the sale item. all the other
  leftovers is in the backroom. customers cant buy them. well by adjusting the bottom shelf i was able to get out another 20
  units on the floor. less back stock. more sales, more profits and fess customer complaints and also Less payroll.

  then one time i was doing the back stock. now i check everything when i am updating the cases. i was in the pet isle. i
  found that the arm and hammer cat litter was off, the computer said that the store only had 2 units, yet i personally
  counted 12 units. so i updated the system.
  about 8 or 9 days later i am back doing the same isle again. updating the cases.
  and again. the arm and hammer was counting only 2 units in the store. yeti again physically counted 12. ok so i again
  updated the system.
  then again about 7 or 8 days later i am again updating the pet isle. i did the arm and hammer cat litter and again the
  computer said that the store only had 2 units, yet i again counted 12. so now its like there is something wrong. i just did
  this. my first thoughts was someone hacked into the companies computer system.
 so the next working day when i docked in i went straight to the pet back stock and waited for jon shaw to come in. now at
 this time its only been 2 days since i updated it. i am taking a risk because i dont know how long it would take to change
 back to 2 units. i called to jon and have him personally come over and update it. so he grabbed the telzon and came over.
 i asked him to update it_ so he punched in some numbers and scanned it. i looked at him and said 2 units right? he looked
 at me and said yes. so i then showed him our back stock and how full it was with the same item. he then personally
 updated the cat litter.
 12 units.
 so 2 days later f again waited by the pet back stock and waited for jon to enter the back room. he came in. i then asked
 him to update the cat litter we just did
 2 days ago. he said no. i said please update the cat litter. he again said no. we just did it and we would be wasting time.
 now again i am taking a big risk because i dont know how fast the computer changed the numbers. i then spoke up again.
 hummer me i said, jon was not happy he took the telzon and came over. he punched in some numbers and gave it a
 scan. the computer system changed the numbers back to 2. he was very surprised. sense he personally just did it. i
 pointed out that thats what has been happening to me for weeks. he then punched in some numbers and took care of the
 problem.
 as for the next time he did not give me an attitude. he learned that i had a sharp eye.

well i was in harwich ma. when i first gat working i received my uniform. later they changed it. they ordered every
employee 2 new uniforms. mine was 3x large. they told me that i could not get mine until the human resource person
gave it to me. ok.
i was the last person to be called. now remember that they ordered me my own personal shirts. they only had a size small
for me, mine went missing, now don strictly enforced the dress uniform code_ meaning i had to cut back my hours until the
next order. i lost a good 900$ at no fault of my own. i had to cut back my work.

  katrena the human resource person a when i first started. she called me up to her office. she had 2 different saving cards
 in her hands. one was mine and the other was another employees. so she handed me what she thought was mine. so at
 first i got discounts on my purchases of buying shaws brand products.
 not knowing it it stopped. a couple of years later cashiers was telling me that i was not getting any discount. i did not
 believe them.
 so i went up to the new hr. and asked her to look into if i was getting my discount she told me to leave my card with her
 and she would check it out ok.
 so the next working day i went in and went to see her. i got the wrong discount card. she said that when i was going
 through the register the cashier got them mixed up. i said no. i then said thank you and left. after work i went home and
 went straight to my company's records in my closet. i pulled out all the info and was able to match up the discount card to
 the other 2 from the packet. i then went to see the store director don_ i explained to him what had happened.
 now most people dont know but i save all my receipts. i explained to don how the company owned me money. he said
like what 10$. i laughed. i said no. more like 150$ i was buying a tot of shaws brand bird food and peanuts. weekly. i told
him that i have all my receipts from the last 10 years. well with in the 3 years i was there. i told him that someone needed
to go through them and find out how much the company owes me. don said that it would take hours to do it. i laughed. i
agreed with him. he then told me to go home and work off the clock and figure out how much the company owes me. i
laughed and said no. i was not going to do it its not my fault. it was katrenas fault. i was not going to be punished for
something that was not my fault. so the next day i brought in my shoebox with half of my receipts. my fellow employees
who were laughing at me who did not believe me. they were not laughing no more. josh is the last employee who still
works for the company who witnessed the proof. the company refused to look at them. ilost 150$ at no fault of my own. i
kept the receipts for about 10 more years later. my mother sold her house so i had to toss them into the trash.
nobody took responsibility for the mistake.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 10 of 63



  i also fixed the cat treat section after the reset team came in. the company was going to lose money. i again brought the
  problem to jon shaws attention. the store was about to go into the summer time sales with 50% less inventory.
  the problem was the shelves were too far apart. too much empty space.
  my plan was to tighten up the shelves and add a new shelf in the middle of the planogram. stretching out the products.
  giving them more facings. keeping up with summer sales. boosting profits. boosting sales. creating better customer
  service.

  another time when i was in the cereal aisle. i noticed the shaws brand bran flake cereal selling very fast. in fact the shelf
  would sell in about 24 hours. the next order was in another 24 hours after that. meaning you cant sell empty space.
  i kept my eye on it. a couple of years later. some items were discontinued at the other end. about 25 feet away. i then
  moved the cereal down about 10 inches for 25 feet. making the shaws brand bran cereal 2 facings. i then went out back
  to give notice on the clipboard for the icm to update the tag. the next day it was done. the reorder point was made higher.
  we now were making more money on the empty space. creating better customer service. more profits.

 we had a great crew. everything on the floor was perfect, all the cans were perfectly lined up and in its place. Jon shaw
 said that the inventory people said that out of all the stores that they like doing the most was ours. because everything
 was perfect making there job easy to do. saving the company money. also we rotated. jon shaw and i both agreed that
 about 70% of everything was rotated daily. we had very little items go out of code.
 while i was there. i would find about one duplicate tag on the sales floor ( a year.)
 one. remember that.

 jon shaw also was able to teach me about products on the sales floor. the number of facings should be on average 2. the
 number of items on the shelf should hold one empty case plus 5 units. when a case comes in he said 70% or more
 should go straight to the shelf. most stores dont know this. costing the company millions of dollars in loss. some stores
 have way to many facings. missing products. lost money.

 one day justin got angry at me. i forgot what for but with all his anger he threw at me a item i cant remember what. it
 missed me by about 10 inches. it almost hit me. i did report it to jon shaw. so wrong.

 Jessie passed away. he was about 38 years old. he was the assistant grocery
 manager.

 jon shaw ran the department all by himself. now we had a pretty good size store. i was told that we were doing about one
 million three hundred thousand dollars a month in the summertime. now our store has 4 competitors with in 19 miles. stop
 and shop. jon shaw ran that store perfectly.
 also to note. george depont retired. so the store was without a assistant store director for about 10 months along wiht no
 assistant grocery manager. remember this part.

  now i give out christmas cards to everyone i work with. everyone.
  one christmas i gave out christmas cards to everyone. i always make some
 homemade chocolate chip cookies every christmas. i gave some to my friend
 who lived up the street. i gave some to rich who does not work there anymore.
 i gave half the bach to will. a front end manager. i like his work ethic. very professional. great with customers. hard
 working. hes gay. just to let you know.
 i had a couple of cookies leftover. i would say less then 10. now my first thought
 was to give them to jen. another wonderful employee. yet every time i offer her
 something she turns me down. i sometimes buy a box of ice cream bars at the end of the night. i share them with lots of
 people who work there. my co workers, at the time she was a heavy sel lady who was trying to lose weight.
i know she would be very thankful for the thought but she would not accept them. so who do i give them to? well i thought
of shelly. one day i was heading upstairs i forget why. when i came to the top there she was on her 15 minute break, she
was opening a family size package of chips ahoy chocolate chip cookies. i have a sweet tooth. yes its bad. even my
daughter has one.
so i asked her if i could have one. like who is going to eat a hole package of cookies so she said yes. in fact she offered
me more which i turned down.
i just wanted something for my sweet tooth. i then went back to work.
so i gave her the small box of cookies and a christmas card. thinking of her kindness. well her father is the department
head for the meat department. he thought i was hitting on her. which i was not so one day i was heading up to the
break room dont remember why. i got to the top of the stairs when he assaulted me. he attacked me. in fact it was assault
and battery. there was 2 employees in the break room who witnessed it. i will say it caught me off guard. after getting
away i went straight to the store director to inform him of what happened.
don. i was still in shock. i then went to tell my department head what had happened. jon shaw. he then immediately called
don. don was up in his office talking to the meat department manager. everyone was telling me to call the police and
press charges. i was still confused what i should do. inside i felt scared. my first thoughts of filing any complaint or
charges would hurt my chances of going full time in the future. its bad enough that i have a teaming disability but for
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 11 of 63


  people to gossip about me being a troublemaker would be more hurtful. (he was never fired) he never lost his job. i was
  told he was written up
  but i dont know if thats true. in about 2 weeks after the assault and battery shelly was no longer working there. i did not
  ask any questions, you could say not pressing charges was a christmas gift from me to him. yet we had nothing to do with
  each other after that. nobody from the company office contacted me about the assault. no phone calls. no meetings.
  nothing.

  when it came time to get the work done. i was there for the company. all my fellow employees were counting down the
  minutes to punch out. so they could do there partying. there drugs. i stayed later to make sure all the work was done
  correctly. i thought i would get into trouble. nothing. i was there for my store.
  at this time i only had one job. most other employees had 2 different jobs. this made it harder for the employee to be there
  for shaws. so i thought. silly me.
  having one job the management would see me being faithful to the store and company. putting the star market first i
  thought the management would see my hard work and commitment today. i was wrong. i thought it would help me get a
  full time job.

 with my fellow employees we worked as a team. when we first started the shift we would see if we would have time lett
  over to do back stock. if there was time.
 david and i would tell the other employees not to touch the isles that we selected. we were going to update the back stock
 and work it. we took the ugliest isles. over time the massive overstock came down_ we saved the company thousands of
 dollars on payroll.
 one time using my system. i found a whole pallet of spring water that was not in the company's computer system. just off
 the truck was 2 cases of spring water. yet the shelf was full and there was a pallet in the backroom. so why was it coming
 in. i brought over david egan. i had him scan it. the number was so high. he would not touch it. he wrote down some info
 and told me to give it to pam for her to research it. later she was very happy that we found it. we found a couple of
 hundred dollars missing in the store.

  one day when i was working i was talking to rich. now he was the dairy manager. he was telling me how the store is cold
  in the summertime. with the open refrigeration units. the eggs, milk section. the cold air from those units was interfering
 with the ac during the summer time and interfering with the heat during the winter time. costing the company tens of
  thousands of dollars. wasting money. i agreed with him.
 in yarmouth port ma. there is a supermarket called petersons market.
 during the summer time. it was like winter there.
 at this little store they had open refrigeration units. it made the store very cold in the summertime. in fact employees were
 wearing winter jackets to stay warm. well one day i went in and it was nice. not to cold. you noticed the difference
 right away. i asked what happened and the employees told me that the owner bought new energy savings refrigeration
 units with doors on them. they did look very nice. they were saving money on electricity. so some days later i was again
 shopping at this small supermarket. while i was going through the line i noticed the owner bagging. so i gave him a
 compliment on the new units. i then looked
 him in the eye and said how much money are you saving, he said a lot.
 did you notice how he did not answer my question. so i asked him again.
 how much money are you saving? he then looked at me and said a lot.
 we both smiled i had a little laugh. i said have a nice day.
 you could tell by his face that he was very happy with what he did. while i was
 walking home i thought about my company that i loved. if he is saving money
 at this one store. what if this idea was to be applied to a big company like shaws. now the management was telling me
that one of the biggest expenses
is the electricity. this would save the shaws company millions of dollars over time, so when i got back home i posted the
idea on facebook. the shaws companies facebook page. when i got into work the next working day nobody said anything.
i went to work like nothing had happened. then the next working day nothing. then again nothing. then. smiling don came
down and biastid me for making such a post yet i used my own computer on my time. it was nothing that was
confidential. i had the support of some of the managers at the store. only because any customer could make the same
suggestion. sense then i have been supporting it and sharing the idea with everyone i talk to in management
while 10 years later after they very wrongly fired me. they added doors to there
refrigeration units. in time this will save the company millions of dollars.
do i get a thank you? no! that was my idea. while everyone els was just collecting there paycheck i was trying to make my
company that i loved the
best it could be.

when i first started working at start market/shaws. i told everyone of my personal challenges. having bi-polar suffering
from depression. having rushing thoughts. while i was at one of my hospitalizations. they did some testing. i have some
problem on the right side of my brain. it is not acting right they wanted to do more tests but i said no. if my brain is broken
then not much could be done. i had to accept what was wrong with me and work on my personal challenges.
another thing that made the difference was the fact that the doctors said they
needed to inject my brain with something to make my brain glow under
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 12 of 63



   the ex ray. ok i admit that scares me. like no thanks.
   i was praying to god that if my co workers knew of my medical condition that
   i suffer from on a daily bases that they would be understanding and supportive. if not supportive at least understanding.
   this i dont think happened.
  my emotional problems i suffer from everyday people just dont understand. its not my fault that i have brain problems. i
  have always been open to this with my co workers at thaws also honest. yet my co workers are not understanding. i have
  also been very open about me seeing a therapist.
  people in the company that i work with know this. now if they care or not is another matter. i never cared about if people
  knew or not.
  for those employees who would make fun of me. if they did.
  i would think low of them. you make fun of people but not there personal challenges. sense we all have our own
  problems.

 i remember the time when the store lost all electricity. we lost all the refrigeration stuff. all the meat, dairy, seafood and the
  frozen products. some produce products. the deli department lost there meats. it was really bad.
 the company had to bring in a emergency dump bin. one of those long ones.
 the next day after it was all fixed. the store had to make a emergency re order for everything, it was all hands on deck.
 this was my day off. i knew they were in big trouble. i called and volunteered to come in. they were happy that i was there
 for them.

  well george dupount refused to give me a license for the power jack. he kept lying to me. so one day i was in the isle and i
  spoke to him about it. he exploded and said that he would never give me a license. he went off.
  he later came back and kissed my ass and told me that after the summer was over that he would give me the test. that
  was a lie. a fellow employee told me that he was going to retire. smiling. i was told not to say anything. so i decided to
  wait for him to leave. now having 3 years of experience using it at other companies it made no sense. at this time i was
  helping unloading the truck
 and breakdown the grocery load. when other employees were told this story.
 david egan. he laughed at me. he said that i should be offended. sense they gave a power jack licence to justen. he was
 a goofball that took nothing seriously. my fellow employee know i took everything seriously. still it hurt.
 i had to loosen up. having a learning disability and being different was hard
 fitting in. being accepted. at this store there was a lot of back talk about people
 with disabilities. people on the wick program. people on food stamps. some of the employees were talking trash about
 them. calling them gimme people.
 this made me feel intimidated. very uncomfortable. since i was different.
 employees dont understand that not everyone has the same opportunities in life. some of us have personal challenges.

i remember one employee getting offended that a customer told him that he did not care about the price because he was
getting it for free. using his food stamps. the employee no longer works al shaws.
another time we had this customer who had a physical problem. she was super heavy. other employees made fun of her
because she had to use an electric wheelchair. inside i felt sad. in my opinion she had a medical condition.

 some days when i went out to my vehicle i found what i thought was water on it.
 later one night it was super cold out. i found something on it. again i thought it was water but how could it be when it did
 not rain. i took out my flashlight and took a closer look. it was spit, you could make out the air pockets in the saliva that
 froze.
 i can not tell you how angry i was. all those times i came out and thought it was water. it was spit. i asked the store
 director to see if the cameras were on my vehicle but it was not. i felt so violated. they could not find out who did it.
at first i thought it was a employee who did not Eike me. later i found out that i was wrong. i never accused him of doing it. i
simply asked him if he knew who did it. thank god for holding my peace. it turned out that it was marcas. i thought we
were on good terms. i was very wrong. after he walked off the job a 3 time. he came back a couple of months later and
bragged and laughed about it with my fellow employees and the management. i was so offended. this is how i found out
about it. then a couple of months later he came back asking far his job back. i did not know this at the time. one day he
just showed up. i again felt so insulted. so disrespected. i could not understand why they would hire him back after what
he did to me. I was angry at the management. i did not talk to him much. i in fact avoided him. just looking at him made
me sick and angry.
he never gotten written up or fired for his actions towards me.

note. this is depressing. its hard to get this done. i feel so sad inside. i know i have to get this done but its hard to motivate
myself. i am now having a hard time sleeping. my wonderful girlfriend is very understanding yet its hard that i cant give
her the love that i should. i find myself not bathing for days. this has become a struggle. my daughter has not spoken to
me for awhile. owell.

then one day marcas walked out again. i was scared. i knew they were going to have me break down the load. so i went
to them first. there was no ac in the receiving room. it got very hot in there. very stuffy. i got to wear my shorts for a some
time. to help me cool off. the work conditions were unhealthy.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 13 of 63



  at first i started with all the other employees. when we all came in there was no work for them. nothing had been broken
  down. so i suggested to jon that i came in a hour earlier. this was very helpful. i could get the work broken down and set
  up and when the other employees came in they would be able to go straight to work. my suggestion worked.

   i was able to empty the baler and round up all the boats and have work done when the other employees got in. now when
   i first started this. i noticed a lot of u boats for isle 5 i think all the condiments. ketchup, mustard, dressing sauces. about
   every 10 minutes someone was coming back to find a item for a customer that was waiting to be placed on the shelf. lost
   time. jon shaw kept a close eye to the sales and ordered extra for the delivery. once we would put up a case it was gone
   with in about 2 hours. some items. now the rule was one employee, one uboat, one isle. no exceptions. this was strictly
  enforced.
  all the management knew this. yet with the high volume i noticed. i went to jon and told him that i needed 2 people in that
  isle. just to keep up with demand. that how busy we were. i had his blessing_ when the employees came in i then
  redirected them to having 2 employees there. they were a little nervous at first but i explained to them how i spoke to jon
  shaw and had his blessing. i also told them i€ anyone should question it have them talk to me. later the night time
  manager then came in and started asking questions. i told him that it was all cleared through jon.
  which he did follow up on. as a fellow employee. you would never use jon shaws name the wrong way. that is a red line
  with him that he takes very seriously. as he should. yet all was good. we were able to create better customer service and
  boost sales. it worked out very good. one of the problems i found is when the baler got full someone would empty it. now
  that is right in my work space.
 i then had to start taking that job over and be responsible for it. the next problem i encountered was the bakery
  department coming down every 25 minutes looking for there supplies. i felt that was a waste of time. this was officially
  there responsibility. yet having me stop for the same thing was slowing me down. i told them that i would take
 responsibility for making sure it got to them.
 there were times when i had lots of things together and when the night time manager came in to do his checks. he took it
 down for us. he was going that way anyways. team work. the the next problem i had was the frozen load. the freezer was
 not in the best place for bringing in !helped, jon shaw stopped all actions in the receiving area until the load was in.
 nobody in the back. at first when the crew was finished they just stood around and waited. i then felt it was a waste of
 time so i then had them block the store and wait until i page them to return.

 for the first time in like 5 years. during the summer time i was able to get 100% of the grocery load worked. the other
 employees would get most of it done yet not all of it like 85% 90%. the problem i noticed was that they spent to much
time on there thing to listen to music. i was not in charge. yet it slowed them down big time. the next problem i noticed
was when the employees who were breaking down the grocery load would take a break. the employees worked faster
then he broke down. sometimes there was no work.
nobody told me to or asked me to skip my break but i did. i worked sometimes for 7 hours straight. that was the only way
to keep up with the workers and make sure the job got done. i will add after the load was done i was very tired. most of
the lime i went home early and skipped my break.
if the company was to pay me for all the times i skipped. you would be talking a couple of thousand dollars. yet the work
got done. customers were happy. thats all that mattered to me. the very few times i did take a break. it was very hard
getting back to work. my body was tired and stiff. i found it easier to just work through it. the store director was very
happy. i remember marcas telling me that he went slow on purpose so that he would have work. i was like wtf?

one day david egan suggested to me that i should have all the workers walk around the store and look at the new end
caps every friday to see whets on sale, this way when they are working a case and there is left over they could restock
the end cap. not that i expected them to remember all of them. yet every one case not returning to the back stock was
great for our customers.
when the foreign students were walking around the store jon got a little upset for them wasting time. smiling. they told him
that it was i who told them to go and look at them aft. jon shaw then thought it was a great idea and gave me the credit. i
wanted to take it but i had to be honest. i told him that it was davids idea. on my second year of breaking down the truck i
got so good at it. i look it one step further. my efficiency and performance was so high and with the department being
caught up in everything. i started doing back stock and updating it at the same time.

i gave a marker to my fellow employees_ except david. he already had a telzon.
if there was any problems he would fix them.

  told my fellow employees that if the case was to come back 50% or more full and if its not on sale. count what in the box
and the shelf.. mark the number on the top of the case and when they come back i will update it. with my past experience
working in the grocery about 80% of it would be mispicks.
so we worked together as a team.
past employees would only break down the load off the truck and empty the baler and help bring in the frozen load.
as for me.
i would break down the truck. the grocery load.
empty the bafer.
took responsibility for the bakery supplies getting down to the department.
empty the plastic barrel.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 14 of 63



   help bring in the frozen load.
   work back stock while unloading the truck.
   updating the back stock while unloading the truck.
   when the employees would come back from putting up the load. i would ask them if they had anything that needed to be
   updated. most of the time they would say yes. i would stop breaking down the truck and run over grabbing the telzon. i
   would then ask the employees which ones and they would tell me. i would ask the number they counted and they would
   tell me. like i said. 80% of the time it was off. i would then fix and update the live load on the spot. then run back and
   continue to break down the load. while the employee would put away his/her back stock in the correct place. then the
   employee would take a new u-boat of work. we worked together as a team. it worked very well. i knew i could not catch
   everything but my goal was to catch about 80% with davids help.
   by doing this and working fast. we made the next delivery easier. doing this every time made each day easier. a couple of
  times jon was nervous. he did not think i could get it done. i only listened to him one time. smiling. yet we got it done and
  updated. smiling. here let me use some curse words.
  we kicked some fucking ass. smiling.
  i did create a hard fast productive pace for the grocery crew. one that worked.
  the other employees would show up and stock shelves. rotate. go on break and go home. they had it easy. i had a lot or a
  ton of responsibility.
  i will add it was not good for my bi-polar or rushing thoughts and depression.
  to make sure it all got done and work would not stop. i worked like 7 hours with no break or no lunch. nobody told me or
  asked me to skip them. i did this to help the company and our customers. when i was done. i skipped my breaks and went
 home. saving the company dozens of hours on payroll. boosting profits.
 lots of times when i did took a break i found it hard to start again. it was like my old body was stiffening up_ anyways. so
 when jon would go to the back stock and find numbers on top of cases. it was because we were working as a team.
 at this time of my life my therapist mr gerard coyle who was working with me for over 30 years. told me that in all the
 years he has known me. that this was the best that he has seen me. this was very high praise coming from him.
 it seemed like i found my place in fife. i would say. this is not where i thought i would be in fife. i thought i would be living in
 the philippines with my daughter.

one day. i was just starting work. then david came in. I dont remember what i did exactly but he went off on me. he
exploded like a volcano. we were standing at the department managers desk. he was yelling and screaming right in my
face. at first i blew it off. i knew he was a very unstable person. lots of mood swings.
he was cursing and swearing at me. i stood there waiting for him to finish.
at first i did not take it seriously. then with his foot he kicked the blue plastic barrel like a football across the loading dock. i
then got very scared and nervous for my safety. i felt threatened. i stood there like a rock. holding my breath. waiting for
this to be over. i dared not move. i thought he was going to assault me. hurt me. after a good 3 minutes of this attack he
walked away. i walked very fast upstairs to get away from him and cried my heart out. i cried like a baby.
this is to hard. i must take a break.

 i cried and cried in the managers office. i was so ashamed. the attack was
 hurtful and tilled with pain_ all these years i only showed respect and honor to this employee. then the night time manager
 came in and i told him that he was way out of line. that i would not accept his behavior. there was no way i would work
 being treated like that. i just could not stop crying. i just cried. i told him that i had to leave work sick and i left and went
 home. the drive home seemed
longer this time. i cried the hole way home. i was so ashamed when i got home and i did not want anyone to see me. i
was able to sneak into my bedroom without anyone seeing me. i quietly cried myself to sleep. the next day when i woke i
remember feeling scared. nervous. this day was a different day. this day was different. i remember just staying home and
watching tv all day. i remember feeling to scared to even go out. i felt so ashamed. my thoughts were not good ones. i
remember the feeling of wanting to quit. walk away. i remember the bad feelings of shame. like it was my fault. as the day
went on and passed. nobody called to see if i was alright nobody cared. my thoughts now went to do i still have a job?
the day and night was very different. i went to bed not saying much, the feeling of shame and pain was a lot. the next day
i had to work. i remember the feeling

break time. tears still fall on my face.

of being scared. returning to work. i did not know what to expect. one of many thoughts that came to my mind that day
was if i was to blame. was it my fault?? what did i do wrong? was i fired? are they mad at me? are they going to hurt me?
are they going to scream at me? i was to scared to go into work.
i waited until i found my courage to pick up the phone and call don. the store director. i was really scared. i used most of
my strength to make my voice sound normal as possible. i asked him if it was safe to come to work. he said yes and that
there was nothing to worry about. i remember feeling somewhat happy but the ride in was still scary. after i punched in i
went to work. jon shaw the department head came to me and told me that he knew what happened. he told me that after
dive exploded that he tried to come back and apologize for what happened but i left he also told me that he was going to
be written up and if i wanted to make any official statement. i remember not doing anything. that i would leave it up to the
management. In truth i was scared that it would hurt my chances of going full time in the company. if i should seek it. i
would be labeled
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 15 of 63



  a trouble maker. a bad person. its bad enough everyone looks down on me for having a learning disability. thinking i am
  some sort of gimme person. i am a person who wants to be on government help. yet nobody really asks what dreams i
  have if any. i did notice peoples moods change towards me over the years. like i am some soft of worthless person. you
  can tell by the way they say hello fo other people but give me a look thafs like i am a dirty person. i did notice it. jon told
  me that david got into some fight with his girlfriend outside of work and he wrongly took it out on me. he also asked me if i
  wanted an apology.
  this i said no to. i wanted to be left alone. from that time forward we mostly kept away from each other. i respected him as
  a employee but thats as far as it went.
  sometime shortly after that david moved to the dairy department. i do wonder if the event had anything to do with it.

 later in the days to come i had to do some work in the dairy cooler. helping a customer, well david got angry at me. he
 decided to write a letter or make a post and place it on the dairy cooler doors. it stated how only dairy employees were to
 enter. i knew it was for me. i laughed at it. it was very childish. i immediately went to jon shaw and told him of the
 post/letter on the dairy door. i also told him that as any employee that its my right to enter the dairy cooler if work
 permitted it. like helping customers. you mould not miss the note on the door. now jon shaw had a very strict rule that
 nobody was to write any note. nothing, this was strictly enforced. only he would write things down. i told him that i wanted
 to write my own note but i didnt. jon immediately addressed the problem.
 its really hard coming out of any special needs schools. not being able to learn things easily like other people. as my
 wonderful girlfriend would say. they should try and walk in our shoes.

 later david did apologize. which i accepted. he was very sincere about it.
 i guess the best part is that he tries to be a better human being as well as a better employee. this i find to be the highest
 form of apology.

 sometime in hanvich. josh and i both took the test for the power jack and the high low lift. bernie the assistant store
 director at the time and gave us both the test the same day. also he gave us the hands on test. we both passed. a couple
 of weeks later josh got his official company licence_ mine went missing. like my shirt went missing. like my hours were cut
 back for no reason. its hard being hated for being different.

 i remember the time the company had this promotion with summer shirts. each store had there own custom made shirt
 with the town the store was from.
 the colors were red, blue, green and pink, yes pink.
 omg. pink.
 us staff in the grocery were first laughing at the ugly color, its like what were they thinking? as we laughed at it. we
 decided to make a joke out of it. all us men decided to order one pink shirt we all conspired to wear it on friday.
 friday was going to be pink €riday. lol
 when world got to the male employees in the dairy department. one of the male employees also changed their order and
 ordered a pink shirt to join in.
 then word got out to the men working in the produce department. some of them changed their order to a pink shirt, hr was
 not happy of all the changes. lol.
yet friday was going to be pink friday. lot.
then when the employees at the front end were asking us men why we were wearing pink shirts we told them its pink
friday. lol. then the employees at the front of the store copied us. the checkout. they all then started to order pink shirts.
lol.
yes we were having fun.
pink friday.
i gave my shirt to my daughter as a gift. even tho it would be way to big.

when the trucks would come in i would first inspect the load, preparing my mind for the work ahead. when jon would lift
the doors to the truck and when we looked inside. we sometimes found only 2 pallets of work. we had 6 people coming in
for 6 hours each. we were going to blow threw that in no time. then the night crew was all caught up in there work. we had
to many employees.
so i decided to leave early, this would give more work to the other employees and help boost profits. save payroll. yet by
doing this i lost my health insurance by 8 minutes a day. i could not believe it. owell.
al this time i was doing the work of 5 people. other employees knew the night time managers routine. so they could slack
off. this i found to be insulting but i said nothing.

one night i think about 9 pm. my work was done. i was in the back room_ the receiving area. i had just punched out. i am
now off the clock. i walk through the back doors and started to head up front to let the night time manager know i have
punched out and iwas going home. as i walk through the doors i take a left. the isle in front of me there was nobody there.
so i walk left. while doing so i look down each isle as i pass it. in the next isle again nobody there. so i keep walking. now
in the next isle about half way down i see a young lady. she is on her iphone. my first thoughts is that she is looking up
prices. then i start thinking maybe she is trying to find where something is. so i keep walking. now in the next isle again
there is nobody there. so i stop and turn around. i go back to that isle where the young lady is and walk down to see if i
can help her. my first words is i work here. i just punched out. is there anything i can help you find? as i was walking up to
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 16 of 63



     her she first did not even notice me. the young lady looks up at me with a face filled with fear. frustration. she was scared.
    she then speaks out and tells me that she was just talking to the police and that she just got disconnected. in a voice of
     panic she was very fast at speaking. she was scared. i asked her what was wrong? in a voice of panic and fear. i need to
     talk to the police. i need help. she tells me that her boyfriend has a unregistered loaded hand gun and is threatening to kill
    her and her baby. i need help she says again. remember the part where i said i had punched out and i am going home?
    this is every employees nightmare. yet here i am. for reasons i dont know but god picked me. as i was taking a mental
    break from the rushing thoughts going through my mind. trying to take everything in. the lady continued talking. i had to lie
    to him to get away from him to get help. i told him- her boyfriend- that she needed to go to shaws to get some baby
    things. to get away from him. he then took her baby and his gun and got into his own car following her to shaws she adds.
    to intimidate her. she felt threatened, my mind was telling me that this was serious. i had to take another step back in my
   mind and carefully think about what to do next. i wanted to make sure i understood this right. to make sure i got this right i
   said to her so your boyfriend has a unregistered loaded handgun and he is threatening to kill you and your baby.
   the young mother said yes.
   i then said your boyfriend is sitting in his car outside in the shaws parking lot. the young mother said yes.
   now my first thought was i don! wart! to die. then i started to think about my fellow employees and the company's
   customers.
   maybe i watch way to much tv but on tv the news people report lots of times say the couple got into a fight and then you
   fill in the blank.
  I did not want that to happen here. for my safety and that of everyone els. i thought that i needed to separate her from her
  boyfriend. i was worried that
  if her boyfriend was to come in and find her things would turn deadly.
  i wanted to gel her off the floor as quickly as possible. so if the boyfriend came
  in he could not find her. keeping everyone safe. i then told the young mother that i wanted to take her in the back room in
  case if her boyfriend came in looking for her. so i then escorted her to the back room. the receiving area. as we were
  going through the double doors. on our right next to the freezer.
 there was a stack of boxed water. 2 boxes high. those are very strong boxes.
 they were perfect for sitting on. i walked the young mother over and had her sit
 on the boxes. while looking her in the eye i told her that we were going to help her. i then pointed to the phone over the
 other side of the room and told her that i was going to call my manager. i reminded her again that we were going to help
 her. i slowly started walking towards the phone. the look in her face was one of
 worry yet happy. she was hurting inside. i am sure she was thinking of her baby that she loved. as i was walking towards
 the phone who comes around the corner but the night time manager. talk about being in the right spot at the right time.
 now the first thing kevin sees is the young lady sitting on the water boxes in the back room. of course thats against
 company rules. regulations. he was not happy to see her there. he then started to remind me of the rules and that she
 could not be back there. at this time i quickly moved in front of him and told him that there was a man with a loaded
 handgun outside our parking lot threatening to kill people in the store. i also explianed to him why i had her sit in the
 backroom. i then told him that he needed to call the police. that got his attention real fast. he then realized what was going
 on. he then walked up to the young mother and said whets going on? he was very caring and nice to this lady. his voice
 was very thoughtful and understanding, profeshional. she then told him what i told you here. kevin then reaches into his
 own pocket and pulls out his own cell phone and hands it to her.
remember i am off the clock. i punched out. also i am not the manager.
yeti did my job. i did what any good human being should have done.
i did what any employee on the clock or off the clock should do. make the world a better place.
what was i supposed to do. tell her that i punched out and i am not on the clock sorry mam. i will pray your boyfriend
does not murder you and your baby. bye!
i was not expecting a million dollar reward but i was expecting a personal thank you from the company i loved and worked
hard for. what i got was here let me use some curse words. a kick in the fucking ass. back to work. yet i went back to
work.
so i looked at kevin and said. do you have this? he said yes. so i went home.
a little quicker then normal. as i was pulling out of the parking lot. a saw some police cars pulling in.
what most people don't know is that the police department is like less then 2 miles up the road from the store. the police
were there very fast. they did not waste any time.

 the next working day when i was working i asked josh what had happened.
he told me that the police waited outside and asked her to come out to them. as she did the boyfriend drove off and the
police started to follow him. the boyfriend then tossed out the gun out of his car so he would not be caught with it.
 the police saw this and then pulled him over. then they went back to pick up the gun. he was changed with a couple of
 things. including having a un registered handgun. he was in jail_
the young mother and baby was safe.
the best part of this story is that it could have been. might have been. but nothing happened. there was no mass shooting.
because i did the right thing.
yes i worked off (he dock. the company did not say anything. in fact they never even said thank you.
this hole story could have been a different story. let me add. the harwich police department did a fantastic job.
outstanding. i dont think the company ever said thank you to the harwich police department. if they never said thank you
to us. then i am guessing not them.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 17 of 63



  looking back at what happened that night. i realize i put my own life at risk.
  kevin and i and the harwich police department are all hero's.
  today after 10 years. kevin is still a night time manager. he was good enough to train others to be assistant managers but
  not good enough to be one.
  in fact other people he trained went on to become store directors. so very wrong. he should be a assistant store director
  by now.
  i sometimes think about that young mother and her baby. wondering how they are doing? i keep them in my prayers.

  i helped save the company about 20,000,000.00$ and the lives of the people inside the store and yet no thank you.
  customers and employees.

  anyways. Jon shale ran the star market for about 10 months with no assistant grocery manager. also we had no assistant
 store director. george dewpaunt retired.
 the store was doing about 1,300,000.00 a month in the summer time. remember this part.

    remember one day i was shopping in the store. a customer came up to me and said sir i know you work here and that
 your off the clock but could you help me
  find- you fill in the blank. i said sure. i took him to where the product was. he stated that i did not have to bring him there.
 he wanted me to point him in the right direction. yet i decided to show him where it was. he was very happy with my great
 customer service. i did not get fired for this.
 i personally. know other employees who have worked off the clock and they did not get fired. little things. for us our
 customers and job meant a lot to us.
 well €hey cut back my hours to like 12 hours a week. while other employees got over 20. €his a€ the time i could no€
 understand. I was working hard. while other employees were slacking off. standing around talking and then taking a 15
 minute break. some were checking there cell phone every 25 minutes. they were hiding behind the pallets so if kevin
 walked in they would not be caught. i was tossing out every ones trash that they would throw at me. they would just
 punch out. i was also throwing away there plastic. i was fixing mistakes on the sales floor while other employees just
 walked away. helping out the person who does the tags and cuts in new products. i would clean up the backroom while
 everyone just punched out and went partying. yet my hours were being cut i felt so insulted_ so disrespected. so i gave
 my 2 weeks notice, at this time i was just counting down the days. ion said he put me on the schedule and that ii was
 someone els who changed it. i went to don and asked him what was going on. he said that he approves all the schedules
 and does not change them. so whats going on? well i was counting down the days.

at this time the company wanted to go to a night time grocery crew. they wanted to replace us day time. i was in shock.
this was a huge mistake. a costly one.
we were going to lose customers and sales. i went to jon and share with him my thoughts. he agreed with me but there
was nothing that could be done.
every summer when i was out on the sales floor stocking shelves. i personally would get about 30 customers each day
asking me where they could find— you fill in the blank or if i knew where- you fill in the blank- could you tell me where to
find- you fill in the blank. yeti was only one of about 9 different people on the floor. we offered personal one to one
customer service. thats what made our store so popular. so special. the high sales proved it_

jon thaw said this about me. these are his words not mine. if he could clone me 6 times he would be happy. thats how
productive and efficient i was.

 now they are going to change it up. well the days went by and i kept counting down. then on my last day there was a
 management change up. Jon shaw went to °deans ma. our new grocery manager was mike polinni. i am sure i spelled
 that wrong. yet today was my last day. well some employees told me that i should extend my notice by another week to
 help out the new grocery manager. you should have seen the look on mikes face, it was priceless. he was so shocked
 and stunned. he was lost. he kept asking me what he should do. hahaahaa. lot.
 i looked at him and told him to relax. he needed a good prep talk. i told him that jon shaw was not there and he was the
 new grocery manager. i told him that everything was going to be fine. jon had his way of doing things and he will have his
 way. i helped him out and showed him where a lot of things were.
 he was in good hands. still employees were still coming to me and telling me to stay another week. once again i was
 there for my company. i was there for my store. so i stayed one more week. i helped him out. this i did not have to.
 then i left.
on my last weeks working at shaws in harwich. i was up in the employees break room one day. i came across this new
employee. so i started some small talk and took the time out to get to know them. she told me how she lost custody of her
child and was taking responsibility for it she had to pay child support. she was at shaws for about 3 or 4 months. she
wanted to work. yet they cut her hours back to 2 days a week and told her that they could not give her more hours. at the
time the store was coming out of the winter days. she told me that she did not have the money to afford food and that 2
nights a week she went home with no dinner this i had a hard time believing. i asked her if she went to any of the food
pantries and she said yes but with the rules that was not enough. she gave more to her child so her child would not have
to suffer. this mom was growing on me. smiting. now i am beginning to think sfie is felling me the truth. yet the store was
hiring other people to work up front as cashiers. she could not understand why they could not give her more hours. this
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 18 of 63



  did not make her happy. she left to find another job. its sad. its all about the broken shawslstar market system. yet the
  spoiled full time employees at the main office dont understand what its like to be part time. it was sad to see my fellow
  american go home skipping dinner.

  when i left josh was then made full time employee. i was happy for him but felt frustrated at the same time. i wished i got
   the full time job offer. yet soon they would learn how much work i did.
  my responsibilities then
  training other employees_
  bagging.
  fixing mistakes on the shelves.
  break down the truck. directing employees to there tasks.
  working and updating back stock.
  working in the dairy department.
  working in the frozen department.
  helping customers.
  helping the bakery department.
  emptying the baler.
  cleaning up the backroom.

 not knowing it then but someone was trying to hurt me by cutting my
 hours back. to force me to quit. me leaving was very bad for the store. they lost lots of money after i left. all that extra
 work i did picking up after other people. now there was nobody there to pick up after them. i was gone. smiling.
 some got fired_ most others left. lot.
 i did a lot of work. i worked really hard. now there noticing it but i was gone.

 one thing that most employees dont know is that the company calls every store and tells them to cut there payroll. they
 NEVER say fix your mistakes, who do they cut first? the part time employees who have been there the longest. they give
 the hours to the new employees. the ones who make less money. to boost profits. thats why you see a lot of new faces
 every couple of years in these supermarkets. they force good hard working employees out. this also helps with
 the bonuses of the management. it makes it easier for the store director and assistant store director to get bonuses. i was
 told in some cases it is as high as a new car. depending on what state and what region and city ed... also each
 department head get a bonus. now the grocery department is the biggest department. so they get the biggest bonus out
 of the departments. lots of money changes hands here.

 i went to five below. they rejected me. because of my learning disability. they told me that they needed someone who
 could do everything. i felt so angry.
 so wrong. nobody can do everything. i put on a fake smile and happy face and left with honor.

 then i went to bad bath and beyond. i filled out the job application. and they told me to come back because the hr was on
 vacation but they were hiring. ok so i went back a week later. again they told me to come back next week for what ever
 reason. so i did. then they told me to call a couple of days later. so i did. now they were no longer hiring, whatever.

so now i went to ac more. thats a arts and crafts store.
I went in for the interview and in short. they said that they were looking for someone who could do everything, like people
know everything. i put on a
fake smile and left.

now i knew i had to do something With my long hair. that was not helping
so i cut it.
i then titled out a job application for kmart and went in for a interview.
i got the job. on my first day i went into receiving. they had me unload
the delivery truck. the receiving manager liked my hard work and called the office and told them that i was not a bad
worker. high praise for the first day of work. then i went into the home department. there i started to straighten it out. i also
 helped customers find things. i also helped out doing carriages. then there i went into the toy section. then the food pantry
 section. i met a lot of wonderful
 people there. i was a very efficient employee_ very productive. i made a lot of
 customers happy.
of course working with the people there. i learn ed that i did not have to cut my hair. there was more strange people there
then me. smiling. also remember ac more. well the managers relative was working there. she had a learning disability.
that was starting to explain why i did not get the job there.
i do have a sharp eye for my job. i was finding things that were going to go out of code everyday i worked. i brought this to
the receiving manager. she was very happy. i saved the company thousands of dollars.
later i heard that they were going to make me the perishable manager. yet i decided to give my notice. the company was
not doing that good. also there
was not many kmarts in the state of new Hampshire. i was at krnart for about a year and a half.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 19 of 63




   i started to look around. my fist thought was returning to star market. i went back to star market and filled out the on line
  job application. this was very hard. at the time the computer program asked for a password. its like what are you asking?
  they wanted your email.
 i went back to star market but they were not h€ring at the time. I found out later that it was lies.
 i then went to °deans ma. to see if jon Shaw nccdcd help. yet i still had a problem fdling out the online job application.
 i even had to drive into the store. oilcans mass. and ask the hr for help. yet she was busy to help me and that she was
 going on vacation. she told me that she would get back to me when she gets back. never happened. i had to call the main
 office to get help. we learn ed that what they were asking was my email address. it took me like 5 days to ream that its
 like why did they not just ask for that. i even went back to the star market in harwich ma. a second time to get my job
 back. yet they again said that they were not hiring at the moment. i asked when but they said in a couple of months. word
 got out to me that don the old store director from harwich was now working in yarmouth. he was supposed to start on a
 monday in a couple of weeks. my heart filled up with joy. i had a job. i waited for the monday and i went in on his first day
 of work. smiling.

  on that monday i went in. i knew i was looking for him but he did not know it.
  when i first saw him we both were filled with happiness. smiles were on our faces. i think he was surprised to see me. he
  asked me how i was doing and what i have been up to. we both said he€lo, then he asked me where i was working.
  smiling. i told him that at the time i did not have any job and i asked him if he knew anyone who was h€ring? we both
  smiled. he said to me come with me. he then escorted me up stairs to the hr office. on the way up i told him that i would
  be getting a apartment in nh and that i would be leaving in about a year and a half. we entered the office and cindy was
  there from harwich. he made her drop everything and had her helped me fill out the job application to start my
  employment. in a sma€l way she was not happy to see me. so i was now in the computer. i started the next week. using
 my experience from shaws in harwich. i took a look around the back room. to check out the back stock. it was really bad. i
  was introduced to the grocery manager chris russe€ and the assistant grocery manager nick. € leaned very quickly that
 they had no grocery crew. they had one employee who came in after 3 or 4 pm to do only back stock. he had another full
 time job. he had 3 people come in at like 10 pm at night time for the overnight crew but theta it. he was very short staffed.
 when i was checking out the back stock i very quickly learn ed that he was having real problems. he was losing money. no
 problem. i was hired to break down the load. not to brag but i am the best they ever had. nobody could come close to
 what i have done. at first i was alone. i had to breakdown the grocery load and put it up as much as i could. i quickly
 learned that what was going on. the back stock was being worked to the sales floor and the new grocery load was being
 directed to the back stock. all because it was not updated. we were wasting time and payroll. in my first week i noticed
 that 3 full pallets of new load went directly to the back stock. it did not even touch the floor, this was crazy. now don hates
 the hand held computer. it makes him angry when he sees any employee just holding it while working. he did not
 understand that it was a very important tool to doing our job. he was not happy in giving me my own code to using the
 telzon. yet i was able to make him give me one. i think having a learning disability and coming from special needs schools
 made it hard for him to trust me. yet he did. he made it clear that he did not want to see me using it during breakdown and
putting up loads. i could use it for doing back stock.
its true i did not listen to him. smiling hahaha. I did my work like i was back in harwich. yet i had to wait for him to punch
out and go home first.
now using my experience from star market in harwich ma. for example. we had 2 uboats for the condiment isle. yarmouth
had 5 uboats. its like wtf? harwich had one uboat for the baking isle. shaws in yarmouth had 5 uboats. harwich had 2
uboats for the cereal isle. yarmouth had 6 uboats. these are just some examples. it was a mess.
i knew right away that nothing was updated. i went to brayn the employee and asked him if he updated anything and he
said no. i asked him if he knew how and he said no. i then asked him if he wanted to learn he then again said no. i am
thinking to my self. wow! i then thought to myself. step aside. when i got the chance i started to do some updating. yet it
was hard with no extra staff.

one day i was down at the gym and i ran into josh. a fellow employee who i worked with in star market in harwich. we got
talking. i learned that he lost his job. people told me that he got fired. he started talking about seeing don for an new job
but never followed up with it. so the next day i worked i went to don and spoke to him about josh. dons eyes grew. he
wanted me to see if i can get in touch with josh and have him come and see him. he was asking me to work off the dock. i
was happy to do him a personal favor. also it was not that hard. at the time we were friends on facebook. so it would be
easy. i sent him the message and also told him how bad things were. i recommended to him that he asks for his full pay.
smiling but dont push it. smiling, now € was hired at 10$ an hour. remember i never got fired from the company. when josh
was hired he told me that he got 12$ an hour. i was very upset i am a better worker then he was and i also never got
fired. the pay difference was unfair. i did not say anything because i did not wish to start trouble. i also thought it would
make me look bad. when josh started working i gave him my info that i had while i was there. my opinions, starting with
the back stock. how it was a mess. then i gave him my opinion about the night time manager. i forgot her name. she did
nothing. in fact she got the other employees to do her job. kevin was a far better and harder worker then she was. at the
end of the week he also noticed what i was seeing. how lazy she was. there was a tot of work to do in the store. my
grocery manager was very nice and supportive of my personal challenges. my disability. well using my training from
harwich i continued to make the store better. being able to work with josh we fixed a lot of problems. yet at this time we
were still very short staffed. there was a change up in management chirs went to cedervill mass and brayn the new
grocery manger came in from there.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 20 of 63



    heard many stories about him. all of them were not good. well one day when i was working he told me to do some work
   and he explained to me how he wanted it. so i did it exactly the way he wanted. then he got angry at me for doing it i am
  like well thats not how you said it. anyways. well we got this new employee. his name was terrence if i remember that
  right. now this employee was very smart. he knew like 95% of every word in the english dictionary.
  he even knows how to pronounce them and spell them. well as for me. i was breaking down the grocery load. i was again
  put in charge of getting the load off the truck and onto the sales floor. its not good for my mental illness but I can do it.
  was now writing in the paper work for the truck drivers and recording the info in the books. i even had to take in the frozen
 load. the store was getting better.
  i was staying after my hours to do some updates. this was about 2 times a week every other week. this way i would not
  waste time updating it everyday. i had to give the customers a chance to buy the stuff. now at this time we just had a
  inventory done. when i was doing back stock i found thanksgiving candy mixed into the back stock. this is now the month
 of may. that should have been removed when they were doing the inventory. i now was wasting time and payroll. then
 later the night. i found easter candy mixed into the back stock. Easter was over, this candy should have been removed
 and marked down. it should not be in the back stock. someone is not doing here job here. the back stock was a mess. yet
 the store was very short staffed in grocery. i had to punch out late. to update the back stock and make sure all our work
 got done. i remember punching out 'I and a half hours late one day. then the next working day i punched out another hour
 late. it was needed to get the back stock worked. i was finding thousands of missing dollars in the store.

 well one day I was in the office with don. i forget what we were talking about.
 well bryan the new grocery manager comes in and starts to give me some good advice. i tired to take him seriously_ he
 was telling me how i had to punch out on time and how he did not want me to get into trouble. i then looked at don. he
 was sitting there at his desk with his arms folded. staring at me. then i looked back to brayn to give him my attention. he
 then continued with his concerns. i then looked back at don. he said nothing. he was just sitting there listening with his
 arms folded. so i again looked at bryan. he was continuing to talk.
 now as i am sitting there i am starting to laugh inside. it was very kind and caring of bryan to remind me to punch out and
 to keep to my schedule.
 i could not hold back. I looked at him and i laughed out. i then said to him
 i worked for don for 5 and a half years in harwich. he knows i punch out late. if he has not said anything by now. i dont
 think he will say anything. bryan looked at don then looked at me. then looked at don and then walked out. saying
nothing. hahaahahaaa. don knew i was a hard worker. if i was punching out late then it was for his and the stores best
interest. i was fixing problems and making the store better. i was thinking long term. yes it costed more payroll but in the
long term the store would save thousands of hours in payroll. my work was very productive. i found about 7,000$ in lost
money at that store. i saved the store thousands of dollars in payroll. remember bryan the grocery clerk how he would
come in 3 times a week to only do back stock. he was now officially out of a job because of my work, he had to be
reassigned. think about that.
i remember one time i found a different product in the backstock. even the person who cuts in new items did not even
catch the mistake. she thought it was the same item. which it was not. i had to bring this to her attention. for the first
couple of times she did not understand. we had a little fight on this one. it caught me by surprise at first. the item was from
the cleaning isle.
the packaging was 99% the same as another one, yet it was 2 different products, in the end we were both laughing. it was
very easy to miss. very bad packaging.

side note. i was always told that the district manager judges a store on how dean it is and if the store is blocked. the real
way to see how good or bad the store is doing is to check the backstock of each department. this tells a lot about how
things are doing. if jon shave can do the valume that he is doing and have one uboat of baking. why does a smaller store
doing less sales have 2 uboats? this is one example. this screams problems. it says its time for management change. yet
the company has yet to still figure this out. everyone is doing a great job. lot.

 now that i was breaking down the grocery load and bringing in the frozen load.
one day the frozen truck came in and we opened the trailer doors and i found that the warehouse over stuffed the pallets
 with products. they in fact rammed the pallets into the frozen trailer to force it to fit. by doing this the dislodged a case of
 frozen cookie dough for the bakery department it started to open up and some raw cookie dough fell on the floor. i went
in and tried to remove it carefully. i did not want to make a bigger mess then it already was. i lifted the box every way
 possible but could not get it out. i then had to take the power jack and bring out the pallet. by doing this it would grind the
box and rip it apart. there was no other choice. so i did. yes the case grind ed against the other pallet and it tore open
even more and fell on the floor. i took the pallet and brought it to the freezer and then brought the jack back to the door.
there i stopped. turned off the jack. i then went into the frozen trailer and bent down and picked up the box of frozen
cookie dough. i tried to be careful. yeti was not. the bottom of the box broke open and all the raw cookie dough fell on the
floor. remember the all part
i then had to fix the box and put it back together and so i then had to scrape up all the raw cookie dough off the very dirty
trailer floor and put them back in the box. now those trailers are never cleaned. your bathroom toilet is cleaner. no joke. i
then put the case a side and continued to unload the frozen load. i filled out the paperwork for the driver and that for the
store. i put the seals on the truck and dosed the receiving doors. i then went over to the phone and paged the bakery
manager to the receiving room. in a couple of minutes the bakery manger came in and asked whats up. i told the manger
what had happened to the case of frozen Cookie dough and how i had to clean it up off the floor and that i was going to
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 21 of 63



  foss it in the trash. it was not the stores fault or hers. i then told her i wanted to let her know so she could account for the
  loss case. being everything in the store was accounted for. now she knows the raw cookie dough all fell on the floor.
  remember that part. all fell on the floor.
  she then picks one raw cookie dough out of the box and looks at if. she then says theres nothing wrong with that one.
  then she places it in her other hand.
  then she reaches into the box again. she pulls out another one and says. there is nothing wrong with that one and again
  puts that one in her other hand, then she reaches into the box again and starts to pull out another one. i then leaned over
  and i said again. they alt fell on the floor. they are all going into the trash. the full time bakery manger then looks at me
  and says hhhmmmm. i guess so, maybe... ok. now my head is spinning. i am thinking to myself. what does she not
 understand. i guess so, maybe. what part of they all fell on the floor did she not understand? she is thinking of cooking
 them and selling them to our customers. this is crazy. i then spoke up and again reminded her about the code on the box
 and if she needed it. she said no. that she had 10 other cases in her freezer and she could get it off one of them. then she
 left.
 still even today. i am like sorry but this deserves curse words here. hahaahaaa what the fuck! like really.
 right now your head should be spinning. mine still is.
 right now your probably thinking i cant top that off.
 what if i can tell you i can. the next working day i was talking to the night time manager of the store. he in fact is a really
 nice person but lacking experience. i told him the same story i just told you. he said to me and these are his wards not
 mine. note. he no longer works with the company. gee i would have cooked them and served them to the customers
 because the heat of the oven would have killed all the germs and viruses. i dont know what you would do. i am going to
 go to the bakery and ask them. he then turned and walk towards the bakery department. i walked very fast in the other
 direction. now this deserves curse words. smiling_ what the fuck] are you fucking kidding me? he is the night time store
 director and he would in fact cook the raw food that fell on the floor and sell them to the customers. omg! so the next
 working day i went up to see don. the store director. we had a meeting. i said to him. i dont know what you can do or what
 can be done but you need kevin goodrich in this store right now. i then told him my story. a couple of weeks later kevin
 was walking through the door. thank you godf as for one of the other night time mangers she went to harwich.

  one day i was up in cindys office. i forgot how we started talking or what we were talking about but she said this to me.
  you know fames the reason why
  foreigners come to america and work is so they can make money and go back to there country and go to college and
  make something of themselves.
  this was very hurting. very painful. i felt so ashamed. so embarrassed. humiliated, i started to have an emotional
  breakdown right there in front of her. i got up out of my chair and looked at her and said and americans dont want to make
 something of themselves? my strap got caught on the chair as i was trying to rush out of her office crying. i had to fix that
 so i could leave. i burst into tears as i walked out of her office very fast. when i go to the bottom of the stairs
 i could not stop crying. i was now having an emotional breakdown.
 Its so hard having a learning disability and just trying to have a normal life. trying to find a place to be accepted.
 sadly i even cry now as i type this. the memories of that in your face i am better then you hurls.
 something most people take for granted.
 i would have loved to go to college and make something of myself. yet i was not perfect. i did not have the money or the
 job to support it.
 after punching out i walked very fast to the side door. i was to ashamed and embarrassed to let people see me cry. as i
was walking to the side door. there was the closing manager. kevin goodrich. i hied not to look at him. holding back my
tears the best i could. i told him that i was going home sick.
after i got through the doors of the store i bursted out into tears i could not stop crying. i cried myself the hole way home. i
lost about 4 hours of work because of her judgement over me and others with disabilities.
when i returned to work on the next working day i avoided her. in fact i refused to talk to her. the only time i spoke to her is
when it was professional. i had no respect for her. she thinks she is better then everyone els. she should try and walk in
the shoes of a person with a learning disability. she sits there on her high stool looking down and everyone. its sick!
its so hard to be accepted. to be normal.
i am very depressed now. still tears are coming down my face.

the back room was getting much better. we got this new employee in our department. this was his very first job. i forgot
his name. he did not last long.
josh was telling me a story about him and how he asked him to move a display over so he could do his job. josh said no.
for that was his job.
one day bryan had us in the backroom and was reminding us to close the cardboard boxes. he gave a very long speech. i
knew it was for the new employee. josh was on one side of bryan and i was on the other. the new employee was in
between us. after looking at the new very young employee. i then realized that he did not know how to close a cardboard
box. i waited for bryan to leave be for asking him. i did not wish to embarrass him. after the grocery manager left i then
went up to him and asked him if he knew how.
he was very scared and ashamed to say no but he did. you could see the look on his face. i then said to him (hats ok.
here let me show you. yet in my mind i was shocked that he was 16 years old and nobody showed him how to close a
cardboard box. so i showed him. i took a box and dosed it about 6 times to let him see how i was doing it. then i made
him do it in front of me. the first time he got it wrong. then i showed him again. then i had him try to dose it again. and he
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 22 of 63



   did. then i made him do it a second time. and he did it. i then went back to breaking down the truck and had this 16 year
   old employee take out another uboat of paper products to work on.
  later he came back with his left overs. i was breaking down the truck and josh was on the other side of the room putting
  away his backstock. the new employee was condensing his work and he was able to dose the box on his own. so he then
  pick up the box like any other employee by the sides. then the bottom gave out and everything fell on the floor. i admit
  inside i was laughing my ass off. you should have seen the look on his face. it would be worth paying to see the video.
  yes i did keep this all inside. it was hard tho. i then went over and looked at him. he was very embarrassed and ashamed.
  I told him not to worry about it. in fact it happens to everyone. even myself. i even told him that it even happened to josh
  as well. everyone. is it a pain the ass. yes but its ok. i told him, all was good. i helped him pick up all the products off the
  floor. then he took out another uboat.

  now everyday cindy was very mean and nasty to me. her tone of voice was dirty. aggressive. i was leaving soon so i put
 up with it. still she was nasty.
 one day i was working in the back room minding my own business. i was next to the baler. she walked by and stuck out
 her tongue at me. like a little child in elementary school. with her nose wrinkled. at first i did not know what to make of
 this. i said nothing. i kept on working, then about 2 weeks later again i was working in the backroom minding my business.
 then cindy comes walking by again. and again she sticks out her tongue like a little child. i did not know what to think of
 this. i then kept on working. i did not say anything because i was leaving soon i prayed. still there was no cameras, no
 witnesses to this. i also did not wish to say anything in fears it would hurt me going furl time in the company. being labeled
 a trouble maker and all. yet she was very disrespectul.

 well using my training fom shaws in harwich ma. i was able to do a economic
 evaluation of the grocery department a€ shaws in yarmouth ma. the shaws in yarmouth ma was losing a good 7,000$
 every month with all there mistakes.
 i learned this from jon shave.
 i can do a economic evaluation of any grocery department and in any store or in any company,
 i did bring this to the attention of the store director don. i even asked him to let me show him where he was having the
 problems. the biggest loss for this store was the baking isle. it really needed a full reset. with the summer time coming up.
 that losses would be even higher. nothing was done. the store lost a good 40,000$

well my government housing was coming up. so i took 10 days off and drove down to north carolina to pick up teneshia.
the keene housing said we were all set to move in in 2 weeks. ok. so when i got back then they said hold on. she has to
wait 6 months. i was not happy. so i had to live in keene nh and work in yarmouth ma. thank god my mother had her
house on the cape_
now when i fist started working back at shaws. i told don that i was going into government housing and that if all went well
i would be leaving next year. around the start of the summer. also when bryan the new grocery manager started. i was
also up front with him about it. letting him know that i was moving into government housing and that i should not be here
nex( summer. i left i should show them respect. they had a business to run. yet only to later regret this. i showed honor
and respect and i got punished for it. i got hurt because of my honesty and honor.

i was able to pick up teneshia about the first week of november. 2016. the plans of living in keene in november was now
put on hold until next month of june. ouch( owe%

 well i went back to harwich for some reason i cant remember why. so i went into the back roam and said hello to peter
 and mike. 2 wonderful co workers i once worked with. their was another employee there in the back room. f only met him
 once. he was the one who blurted out. the reason why they did nol hire you was because they did not like you. i am like
 what? then thats when mike and peter jumped in and confirmed it. i am like very angry. i did not get hired back because
 they did not like me. the first person who came to mind was katraina. she was the one who was responsible for giving me
 the wrong discount card. they told me that some people up front did not like me and they went to the store director and
 told him not to hire me. so dirty. so wrong. so people who walk off the job get second chances yet i show respect and
 because the way i look i cant get my job back. so dirty. yet most of the people i worked with 2 years ago are mostly gone.
 peter and mike both went up to the managers office and begged him to rehire me buf he wouldn't. again because the
 people in another department did not like me. they argued that i was in a different department. they were up front and i
was going to be out back. I learned that the hr person hated me. i dont know how to spell her name but i was told that she
hated me. now i am starting to understand how my new employee uniforms went missing or in my case stolen. to attack
me financially. don was a person who in forced the rules and the company rules was that every employee had to be in full
uniform to be out in the floor. so my hours had to be cut back. i was confined to working in the back room only. i lost over
a thousand dollars. the next change over for uniforms i did pass on it at first. thinking i was going to be working in the
back roam only. i then changed my mind the next day. yet when the new uniforms did come in. again mine was missing.
anyways.
i could not believe i was not hired back because the way i looked. owell. i said nothing. i did not want to hurt my chances
of going full time. i did not want to be known as a trouble maker. i was going to keene to start a new life.

well about two months later i was able to get teneshia a job at shaws where i worked. i worked with her doing bagging off
the clock. when i was home we did some practicing. she did pretty good. you have to remember that this would be her
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 23 of 63



   very first job she ever had. nobody in her family would help her get a job. in fact they all believe she is too stupid to do
   anything. its sad. nobody would help her. talking about her family. sadly her family reminded her of this every day. sadly
  there was a lot of pressure on her to succeed. not only being her very first job but to prove her family wrong. i took some
  pictures to help document her first job. i even went out to buy her a cake down at the bakery department.
  it was worth celebrating. i was so happy for her. well her first day she went down to bag. she put the milk in one of those
  very cheep plastic bags and it broke. the milk fell on the floor and broke open. smiling. she was so ashamed.
  she did the best to her ability. yet this was all new to her. overcoming years
  of abuse was not easy for her. in my opinion. only a couple of other employees were supportive of her condition. one of
  her department heads was a little to aggressive with her. its sad. if you are not perfect like them then your not good
  enough.
  side note. thank god for spell checker. smiling.

 well we were short staffed at this time. i had to do extra work. so i had teneshia help me toss up some grocery load. i
 gave her 10 cases to do. she got them all wrong. not even dose. i had to fire her. i then punched out and then drive her
 home. i then drove back to finish my work don came to me and asked if i could stay later. which i said yes. i told him that i
 had 2 plans for teneshia. sadly i had to driver her home. it was business not personal.

  this took place about the month of may. one day i was up in the employees break room. there was another employee who
  was not happy. frustrated. I asked him what was going on. he told me that they forgot to add him on the schedule.
 at first i thought nothing of it_ he felt he got a small vacation. he was an american employee. now to help fill the employee
 gap. not having enough employees. companies on the cape cod hire people from other countries to work for them. they
 are under contract. remember that part. about 2 weeks later i was walking lo the bathroom by the dairy department. i
 found another employee who was again frustrated. i stopped and asked what was going on. he told me that they forgot to
 add him on the schedule. another american employee. i am like say what? also that the schedule was done and they
 could not fix it. he was forced to take a week off. so dirty. ok now i am understanding whets going on. i lowered my voice
 and told him what was going on. that the store hired way to many non americans and that (hey were over payroll. also
 that they had a contract unlike americans. they did not forget they needed to cut payroll for the non americans. it was
 sick► his eyes and his mind opened up to what was going on. he was not happy. he was replaced with a non american to
 take his job. it was sick and dirty. to boost profits. america needs a minimum hours law. not a minimum wage law.

  in late January at this time my hours were being cut back which i could not understand.
 i was in the department first be for josh and mike and the other employee. out of respect i did tell the grocery manager
 bryan couple of months earlier that i was going to move to keene rib if all went well by the start of the summer. i also told
 him that i got into government housing. in life nothing goes as planned.
 so in late January i confronted him about my lack of hours. we were standing by the dairy department and i asked him
 why i was not getting more hours? note. to get part time benefits you must work 15 or more hours each week. i was only
working 6 hours a week. bryan told me and these are his words. he wanted to invest his time into his full timers like josh.
now i know josh is officially part time. i work with him. i have been working with him for years. i also asked him about that
in the past weeks. i said on to bryan josh is part time not full time. bryans.mouth went open. he then said he works 40
hours a week. i said yes he does but he is classified as part time. not full time.
bryan then said o,o,o,o well i want to invest my time to people who are going to be here this summer. ok this was very
hurting. here i am showing respect. telling him in advance what my plans are and now he is attacking me financially. he is
discriminating against me because i have a learning disability and how i cant afford a apartment on 6 hours a week. he
knew i was going into government housing a couple of months ago. this was very hurting. here i am being punished for
something [hats not my fault.
i remember being in dons office crying. I was very ashamed. i told him that it did not make sense for me to work in his
department if i was not going to be treated with respect.

 i then took chris up on his offer. the next day off i had i drove up to cedarville ma. and spoke to him about working part
 time temporary for his store. not a transfer just a fill in for a couple of weeks. i did tell him what happened. i was honest
 and upfront. not that it mattered because everyone there hated bryan.
 they really hated him. at this time i met andrew. the assistant grocery manager. my first thought of him was how smart he
 was for a assistant grocery manager. in later days while i was working with him i quickly learned what a hard worker he
 was.
i was then introduced to the store director. sean. i then met donna the assistant
store director. now at this store there is 3 different donnas. smiling. this is going to be very confusing for the reader.
anyways. while i was there i took a good look around. i thought jon shaw had it hard in harwich ma. if my count was right
jon shaw had about 16 pallets of back stock when i started. the back room at shaws in cedarville was a mess. one of the
things i leaned while working with jon shaw is how you can tell how bad a store is doing by the back stock. the upper
management only looks at how the floor is doing. anyone can clean up and hide a mess. make the sales floor like pretty.
yet its the back room that will tell you how good the store really is. how caught up they are. if my count is right. they had
about 40 pallets of back stock. not including the 22 u-boats of back stock there. it was a disaster. bryan was the grocery
manager here? he should have been demoted.
not knowing this at the time but donna the assistant store director was standing next to me. i looked at her and said you
have about 35,000$ missing in your store. she then replied no we dont. i then again said yes you do and i can prove it.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 24 of 63



 i then checked out the dairy department. it was not bad. i then checked out the frozen department omg1 it was just a
 mess as the grocery department. i was hoping to get into the frozen back stock be for i left.
 on the day i spoke to chris about working with him i met bill. a grocery clerk. i went to bill and asked him what was going
 on with all the pallets in the rafters. he told me that it was all back stock. i repeated what he said. its all back stock? he
 said yes. i then asked him where is the sale pallets? he said its all back stock. omg! who was right. me. not donna.
 the store called yarmouth ma and all was a go. i started the next week. at first when i was doing backstock and trying to
 get that under control. it was a mess.

 the pallets were created like this. half of the pallet was a hole isle. the other half of the pallet was cases of products from
 all the other isles of the store.
 when working the pallet you found your self walking all around the store wasting time. it was crazy. no organization. now
 this would make it hard to get a exact count of the inventory. i had a lot of work to do.

 at first i put my heart into my work like i always did. yet i could not even scratch it. on the second day they had me put up
 stock on the sales floor. i quickly noticed the same thing happening here. they would work the back stock to the sales
 floor then as the new grocery toad would come in and they would put it in the back stock it was a never ending circle. this
 store lost thousands of dollars. after the first week i did i the same thing here. i gave everyone i worked with a marker and
 told them to to count the cases coming back. it helped but no much. this store was out of control. after working couple of
 weeks i learned i had to do things differently. this store in fact had a second store in the backroom.
 one night i took the telzon and started in isle 2. i first went on one side of the isle and went section to section updating
 each shelf. each tag. then went to the next isle and then the next isle ect... about 2/3 erds way i stopped. i was over about
 1 and a half hours on my schedule. i must have found a good 1,000$ missing in the store that night. yet as i was putting
 up the grocery loads i would do some updating. i had a very good idea what was going on. yet i was over by one and a
 halt hours. i thought i was going to get into some trouble here. nothing.
 on the next working day. I again punched out over a hour late. i finished updating the rest of the grocery department. tag
 by tag. thals how bad it was. i again found another 1,000$ missing in the store. it was a good days work.
 again i thought i would be in trouble for punching out late. nothing. i was very productive. while having the telzon.
 decided to go into the hbc department and take a look at whast going on there. its a small department. that to was also
 off. i would say by about 900$ was missing in the department.

now that the back room is getting much better. while i was putting up grocery load i noticed some items an the sales floor
that expired. so i took this time to go through the store and hunt down items that expired. OMG! i punched out late again i
 believe. for this week i punched out late i am sure of it. yet each of the 3 days i pulled off items that expired. i kept track of
the amount in dollars. thinking i was going to get into trouble. for that one week i worked. i found a little over 1,000$ in
expired food. this is what was removed from the sales floor in only one week. with each carrage i created i put a note to
each one with the date of my work and my name to it. to document which employee did it. i wanted the credit.
the thing that made me super angry was about a dozen items had expired
over 4 YEARS and 10 months ago. read that part again. (hats how long (hey have been sitting on the sales floor.
inexcusable! and bryan was in charge?
he should have been demoted.
now the company would say everyone is doing a great job. here is where you would roll your eyes.

 one day i was shopping at yarmouth with teneshia. we went by the customer service and there was this employee there
 working on a display. now i was not interested in getting to know people here. i was moving to keene nh soon.
 yet teneshia wanted to make friends and chat with people because of her 44 years of abuse. in my opinion. so
 teneshia got talking to this employee. so i stayed out of it. HE was putting up a store display. i dont remember how my
 name got into the conversation. yet the male employee first said that he would suck my cock if i would help him build the
 display. my eyes grew twice the size and my mind is like wtf? i looked at my fellow male employee. teneshia was also
 caught off guard. i said what? then HE changed his story and said that he would give me a dollar to suck my cock. i am
like what the fuck! are you kidding me. thinking to myself. i asked him. then he tried to play it off as if he was joking
 around. i said to him that he was not joking around. i told him that i now had his job. if he was to say this to anyone els he
would lose his job. at this time my mind thought of all the kind people who inspired me and helped me be a better person.
a better human being. there was countless of times when good people who believed in me pulled me aside and said
something like, do you remember the other day when you said you fill in the blank. or they said do you remember the
other day when you did again you fill in the blank and those people said how i could have done it differently. it helped me
grow into a better employee. also a better human being.
not that i still dont make mistakes. i am not perfect.
i learned in my old age that when you teach others and help others about there mistakes. you help them grow. you not
only help them become a better employee but you help them be a better human being. dont get me wrong.
in some cases you have to put your foot down and in force the rules. this is a case by case. every wrong is different.
so i told him that he had to be very careful of what he says. also that he did not want to lose his job with this company. its
a great company to work for with lots of opportunities. in my heart i think he did not understand the seriousness of what
happened. this male employee i am guessing is around 19 years old. he was very young.
so we said good bye and went shopping.
a little over a week later i went up to the his office and sat down with cindy.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 25 of 63



 my first sentence that came out of my mouth was i do not want this employee
 fired. she looked at me if i had 2 heads.
 i then told her what had happened. she did not believe my story. i then said to her stay right there and i will get teneshia.
  then left her office and went downstairs to find her. after finding her i took her up to the hr office to talk to cindy. as we
 went into the office i sat down and teneshia stood at the door.
 teneshia then started to tell the same story i just did. now cindys head was spinning. i then explained to her how i only
 wanted her to talk to him and teach him. she agreed with me and then we left.
 as for this mate employee. he still worked at our company fast i knew.
 i am happy that i got the chance to help him grow.

 at this point we asked ed the front end manager to give teneshia more hours but he lied. she only got one day a week and
 only 4 hours a week. meanwhile they were hiring more people from other countires to fill in temporary work.
 we both requested for her to work on sundays which is time and a half down in mass. in all the months she was working
 there she never worked any sundays.
 all the other employees gat at least one suday in the 5 months oamming. she was kicked aside. discriminated on.
 because she has a learning disability.
 we did not say anything because we were moving to keene and we did not want to be known as trouble makers. also i
 thought it might make me look bad for future full time job. i was scared to speak up.

meanwhile my work at shaws in cederville ma was doing great. i remember one time they had inventory. while i was
working i introduced myself to this what i thought would be a fellow employee. he was in fact a grocery manager from
another store filling in. while i was working with him he started bashing star market in harwich. i did not say anything. i did
not €ell him anything. how he was there some time ago for a open house and how it was a pig farm.
inside my heart it was laughing non stop. my mind was going crazy with happiness. to think they did not want to hire me
back because they did not like me or the way i looked. lot.
so this is what they were saying about that once great store. after he was done
bashing star market i then told him more about who i was and when i worked there with on shaw.
i could not help it but laugh inside. i was so happy. i went to work and again put my heart into it. harwich really lost a great
hard working employee.


well another day in cederville ma. i just started my shift like everyone els. andrew got us al€ togther for a meeting. he told
 us what each of us was going to do.
well about a half hour into working i noticed the employees goofing around. its like they were refusing to do there work.
 the employees were clearly in my opinion doing there own thing. they did not even care about how they were doing there
job.
now andrew cant be everywhere at once. this was starting to make sense about how bad this store was.
the employees there did not care. the store was really like an adult day care.
to me this explained a lot. the missing 35,000$ in products. the lost payroll. by tens of thousands of dollars_ the 1,000$ of
dollars in rotted food on the shelf that sat there for over 4 years. i went to andrew to report what i seen. he was in the
loading dock unloading some bread. he was having a bad day.
in fairness we all have those.
well we had some differences. i finished up my work for the day and went home. now chris was on vacation. so i did not
return until he returned. this had to stop.
the store was a zoo. chris had his hands full. well i went there which i thought chris was going to return and the date was
wrong. well sean and i had a very productive conversation. yet it was my last day i worked there. he no longer needed my
help.

note. andrew is not in charge. he is a great worker and a hard one at that.
very smart guy. i was told the store knew of the problem with its employees but they could not fire them. because they
could not find anyone to work for such low wages. yet by hiring low wages they still lost hundreds of thousands of dollars.
they still have not yet figured that out.
well on the other hand. the store might be paying them low wages but its also costing them thousands of dollars in losses.
so the store really is not gaining anything.
so i went back to yarmouth ma fora couple of weeks.

while i was there teneshia was still only getting 4 hours a week.
i went into maintenance department. a couple of times when things were super bad i went back into grocery.
well in the bakery department they were having some problems. the grease fan was not working right. so the tiles on the
ceiling were getting oily and dirty.
the first team went in and they could not clean it then they sent in another team to clean it. they could not clean it. lames
its your turn. now i was told that the board of health was in and they were not happy. at first it took me an hour to figure
out what to do with this think oil and dirt on the ceiling. to help break down the oil you first needed very hot water. i went
into the receiving area to get some very hot water. i also got a sponge and a bucket i had the ladder already set up. I got
the hot water and went into the bakery department as fast as i could. i did not want the water to get cold. i went to work
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 26 of 63



  very fast, i went up to the ceiling with the hot sponge and placed it there for about 10 seconds and let the hot water
 loosen up the oil and dirt and i then started to wipe away the oil and dirt. it was working.
  sorry. the very first thing i did was move some of the equipment over to the other side of the department. so what ever is
 in the air would not fall on the equipment. just another precaution of keeping everything clean and safe.
 on the stuff i could not. i placed large plastic trash bags over everything.
 again just for another level of safety. yes i used a lot of bags.
 the next morning the bakery crew would use the bags that i used for cleaning
 for the trash. keeping them separate. it took a lot of trips to the backroom. the water would get cold fast. yet the work was
 getting done. it was slow but done.
 the management was very happy.
 i also did some clean up around the store. outside.

  i remember one day mike the assistant store director asked me to come in on sunday and do some extra work. he told
  me to be there at 1pm and i was there at 1 pm. ok
  i walked by his office and found him on the phone so i continued past his office
  and waited in the break room. yes he saw me go by. i wanted to be respectful
  and wait.
  while waiting for like 25 minutes i had to go to the bathroom. so i walked by his office to again find him still talking on the
 phone. while in the bathroom i did my thing. so i went back up stairs. again i passed mike and he was again still on the
 phone. i went back into the break room and waited and i waited. about one hour later i got up out of my chair and went
 towards his office and found him still talking on the phone so i went back into the break room and waited. so another
 15 minutes later. i went to his office to see if he was sib there. he was gone.
 no page no nothing. i sat there on my day off for over an hour waiting for him.
 i even came in to help him out with some special projects. i felt insulted so i left and went home. i did not even get paid for
 all that time that was wasted.
 now if you have ever worked with mike. he is always on the phone for hours.
 he is one assistant store director you never want to leave working alone, he does nothing.
 this is not just me saying this. its a lot of people.

 al this time i was living in keene nh and working at shaws in yarmouth ma.
 teneshia was working here. keene housing would not let her in until aug of 2017. my mother was not happy. i dident
 blame her. i would drive down and stay at my mothers house for the days i worked. then i would go back to keene nh.
leaving tenshia at my mothers.
while i was starting this new relationship. i am sad to say i found out a lot of
troubling things about my wonderful girlfriend. in my opinion she was abused and neglected. her own family did not
believe in her or support her.
feneshias family was very hard on her. they fell she could not do anything.
they did not help her.
i think she was 43 years old at this time.
she did not know her left hand from her right.
she could not count past 31.
she did not know how to cook or bake.
she did not know how to clean dishes.
she did not know how to go grocery shopping.
she did not know math.
she did not know how to tell time.
she has a very hard time reading.
she never used a bank.
never had a job.

she does not know how to spell very good.
not that i am any better myself.

she does not know much about taking care of ones self.
 had my hands full.

today 4 years later. she is doing much better. she is still working on many things.
 i had to buy special books to help her learn. i had to buy special items
to again help her with her learning.
when i was able to help teneshia i would pay for teneshias therapy visits
out of my own pocket. to help her with her abuse.

well we heard back from keene housing. teneshia would be able to move in
augest 1st i think 2017. my mother was very happy. smiling.
             Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 27 of 63



on my last day i went to see don and thank him for his help and support. i gave him a little gift. some personal pictures.
flowers. teneshia gave him a gift card for not your average foes. we shook hands and left. here he said to me.
if you ever need a job that i was always welcomed back.

while i was traviling back and forth to keene nh. i was also checking out shaws in walploe nh.
there i got the phone number and called the store director. his name was doug magwire. if i spelled that right.yes i did
have a small interview with him personally. everything seemed great, i did tell him that i wanted to go full time in the
future. it was a great chat. my first thoughts of him was very postive.
he contacted the shaws in yarmouth ma and they filled out all the paperwork for my transfer. I asked about teneshia if she
would be able to also get a job up here but at the time there was no openings. no problem.

 then helped her move up to keene nh. we were together.
as i was up in keene alone. i would work on the apartment getting things ready
for her.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 28 of 63




                 Grnail             Q,   Search mail



        Compose


        Important
                                          court part 3 and last chapter. number 5.
        Sent
                                          lames r Saunders
        Drafts                 14         to me

        Categories                          after the meeting with linda teneshia and i called darrick lounder to find
                                           out some paperwork and introduced
        [Imap]/DraftS                      ourselves. our new store director was darrick lounder. i also brought my
                                           operating it. not that i was expecting to use it but if the need did come u)
        [1map]/Outbox                      our meeting we felt went very well. we filled out the paperwork and got c
                                           schedules. we both had smiles in our hearts. darrick lounder told me thz
        IlmaP)/Sent
                                           in the meat department also has experience in closing the seafood dep
Eft-   marieh522@verizon.net              shop. i was familiar with the work.
                                           the thing for me was stop and shop had there way of doing Things and s
                                           i also expressed to him how i wanted about 22 to 24 hours each week. t
Meet                                      4 days a week, about 5 and a half hours a day. if i remember right.
                                          we asked if teneshia could work the same days as me, since she does r
       New meeting                        everything was a go.
       Join a meeting                     teneshia and i drove home after wards feeling good. feeling better.
                                          well on my first day i started i think al 2 pm. my new department manage
                                          there. Monde. teneshia was waiting upstairs until 4 pm. she did her wort
Hangouts                                  be for she started.
                                          my first day rhonda started me off with my training. she gave me a small
t   o Marie
                                          of our department. she also reminded me that ion was going to train me
                                          training.
                                         she did not seem happy. she seemed frustrated. aggressive. in the days
                                          were crazy.
          No recent chats                and here i come. fol.
          Start a new one                for me everything was overwhelming. emotionally hard. not that i was nc
                                         i was very happy to be there. as i was telling jon show that i now had an
                                         it was overwhelming. where everything was and how to do it. i was feelir
                                         i remember getting something wrong on my fist day and rhonda at first s
                                         i then caught my own mistake and remembered looking at her and sayir
                                         its ok to tell me that i am not doing it right. i was hoping that this would h




                                         OK     No thanks
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 29 of 63




         Gmail                                                                        Marie Heenan <mheenan70@gmail.com>



court part 3 and last chapter. number 5.
James r Saunders cimperialyellowdragon@gmail.com>                                                     Sat, May 1, 2021 at 5:02 AM
To: "Michael F. Heenan" cmheenan70@gmail.corn>

   after the meeting with linda teneshia and i called derrick launder to find out what time we were to meet him at shaws in
   hillsborough nh. i forgot the exact date. when the day came we both drove up and filled out some paperwork and
   introduced
   ourselves, our new store director was derrick lounder. i also brought my name tag with the grocery departments licence
   on the back for the high low lift and power jack to show him i did have experience in operating it. not that i was expecting
   to use it but if the need did come up i would be able to help the out store,
   our meeting we felt went very well. we filled out the paperwork and got our
   schedules. we both had smiles in our hearts, derrick lounder told me that jon who works
  in the meat department also has experience in closing the seafood department down and would be training me for
  closing. i did lark about how i worked 6 months in the seafood department for stop arid shop. i was familiar with the work.
  the thing for me was stop and shop had there way of doing things and shaws had there own way. i just had to learn the
  way shaws did it. no problem.
  i also expressed to him how i wanted about 22 to 24 hours each week. to help me move forward in life. i also told him that
  i had another job that i worked on fridays al a pizza place. i was searching for about 4 days a week. about 5 and a half
  hours a day. if i remember right_
  we asked if teneshia could work the same days as me, since she does not drive due to her brain damage,
 everything was a go.
 teneshia and i drove home after wards feeling good. feeling better.
 well on my first day i started i think at 2 pm. my new department manager was
 there. rhonda. teneshia was waiting upstairs until 4 pm. she did her workbooks
 be for she started.
 my first day rhonda started me off with my training. she gave me a small tour
 of our department. she also reminded me that ion was going to train me on closing. the little time that she was there she
 started to show me how to do things. where things went a small crash course in training.
 she did not seem happy. she seemed frustrated. aggressive. in the days to come the more i got the chance to know her. i
 found out that she was over worked. she was doing the work of 5 people. her hours were crazy.
 and here i come. lol.
for me everything was overwhelming. emotionally hard. not that i was not happy to be there. the pain from walpole and
my past other stores was still hurting me inside.
i was very happy to be there. as i was telling jon shaw that i now had another department under my belt working for the
company.
it was overwhelming. where everything was and how to do it. i was feeling nervous. in a good way. yet that was normal.
i remember getting something wrong on my fist day and rhonda at first said nothing.
i then caught my own mistake and remembered looking at her and saying to her i did that wrong didn't i. she said yes.
smiling. i could (eel she was having a hard time training me. so i looked at her and said its ok to tell me that i am not doing
it right. i was hoping that this would help boost her confidence in helping me.
not that i was going to be offended in any way. i felt if i was to be the best i could be i needed to learn. i needed her help. i
was very happy to be there. i told her this. so she left and jon came in to train me. he worked with me one on one for the
rest of the night. he showed me everything. i mean everything. all one thousand things. this also i found to be
overwhelming. there was a lot to do.
a lot to learn. a lot to remember.

as for the first thing that i was told to do is make tags for the boxes for the end of the night. i had to make a duplicated tag
and place it on a sheet for the boxes.
now this had to be done every night_ first thing. my first thoughts were what a
waste of time if it had to be done every night i thought it would be easier to just make a couple of tag sheets of each one
in advance for the next couple of days. most of the fish was not going to change anyways. this would save time. make
things easier. yet being the new employee. i did not wish to say anything right
away. so i just did what rhonda and jon told me to do.
as for my other co workers. there names were kasey and laum. I worked different times so i did not see them much. jon
was very nice and supportive.
when he started talking about cleaning the case he told me that i would get help from other people. like the night time
manager. sometimes the deli department would help me. not that i needed any help. yet all the time i was there nobody
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 30 of 63



   helped me like he said. no worries. he showed me where to get the over sized plastic bags in the bakery department. he
   told me that i could use the old ones
   sense they only had bread in them. when he first told me about that I remembered people having allergic reactions to
   certain types of breads.
  to help prevent cross contamination i used a new bag every time. the man at the bakery department over time was not
  happy with me using new ones. he spoke to me about it. i also told him my reasons. which he did understand and
  supported. now when breaking down the meat case. the case must be broken down in a certain way. jon explained to me
  it was because different meats cook at different temperatures. ok makes sense. starting at the top of the rack
  the beef had to go on top. then the pork went next. then went the chicken, then the marinated beef and chicken on the
  bottom. ok
  now to make the job even harder. you had to wash your hands and replace the gloves each time. to again prevent cross
 contamination. so wash hands and put on new gloves. place the beef on the racks and then take gloves off and wash
 hands again. put on new gloves and then remove the pork and place the pork on the stand. then remove gloves and
 wash hands and put on new gloves and then remove chicken and place on the rack. take off gloves and wash hands
 again and put on new gloves and remove the marinated beef and place on the rack. again take gloves off and wash
 hands_ put on new gloves and then remove the marinated chicken from the case and place on rack. then remove gloves
 and then cover the rack. every time I did my job that how it was supposed to be. then i had to wheel the cart back into the
 meat room in the refrigerated part. then i had to wash hands again. put on new gloves. then start removing the fish from
 the case.

 now putting the fish away. at this time the cooked fish was al the end on the right standing in the department looking out
 at the floor. ok. now i can go from cooked to raw without changing my gloves. so i would put away the cooked fish and
 then i would put away the scallops and raw shrimp etc.. then i would have to walk around to the other side and again lake
 off my gloves and wash my hands. then go and walk out front and then walk to the other end and put away the raw clams,
 steamers etc... after that i would have to walk back around to the other side and again wash my hands. put on new gloves
 and then walk back out front with new gloves on. now i am able to put away the raw fish. at this time i started with the
 marinated raw fish strips. mango lime, bourbon and plain.
 now to prevent cross contamination of the marinated fish. i would again walk all the way to the sink and wash my hands
 again. put on new gloves. the marinade was very thick. i felt by picking up the next raw fish with some glaze on my hands
 would get on the other fish. now if a customer was to have an allergic reaction to the sauce that would not be goad. so i
 again washed my hands. from there i then washed the dishes. i cleaned off the scales. put away the trash. made sure
 everything was the way jon taught me.

the next thing i learned was how to clean the fish tags on thursday. now what they were doing is just rinsing them off and
placing them in the sink with the sanitize. thats what they called dean. not me. if you looked very closely at the plastic tag
holders. the paper would get stuck inside the very small crease.
everyone would just leave it there and walk away. for me. the germs and bacteria left over in the paper would create a
sick hazard if not cleaned correctly. yet the only way to clean it was to first soak it, it help make it soft. then using the
plastic display sign that was used on top of the holder. i would run
it through the bottom where the paper was stuck inside. pushing the paper out. getting the plastic holder cleaned
correctly. the only problem was that it took some time. more payroll. yet it made the equipment safer to use in the display
case. preventing the customers from getting sick. yet Derrick only cared about payroll. i was doing a bad job.

 now on the day i had to clean the main fish case for the first time.
  having experience at one of my other companies i worked for. i pretty much knew what to do. i took the shovel and
started to empty the ice from the main case. that took some time. afterward i would then dean.off the plastic ice holders.
 those were really challenging. the raw food was like glued on. while i was removing the ice i would then rinse off the
sheets to get them wet. to help loosen the food to make it easier and taster to dean. after all the ice was removed i would
then clean the plastic ice holders. then place them aside to dry. then take the hose and wash down the display case. i
would also remove all the raw food the was at the bottom and throw it away. then i would wash off the display case some
more until i felt it was cleaned. i would have to use the green scrub to clean off the build up in the case. no problem. at
times the case would be cleaned every other week. not every week. slop and shop would dean it every week.
i offered to put in new ice for the next day but they told me not to. this i did not understand. it only made more work first
thing in the morning for the person opening. ok whatever. this was derrick lounder orders. it was like he was trying to
create more work for the person opening. anyways. after cleaning the case i would then use the sanitizing spray bottle
and spray down the ice case and let air dry.
this was never told to me to do. this is something i did extra. when it came to the case being cleaned. i felt it would not
hurt. again I then emptied the trash and went home.

in my first weeks of working here the first thing you quickly notice is the lack of supplies for the store. one week we would
run out of toilet paper. then the next week we would run out of paper towels, then the next week we would run out of dish
soap for the stores dishes. then the week after that we would run of of sanitizer for the stores sinks. then during this at
the same time we would run out of small gloves then the next week we would run out of large gloves etc... this went on for
several months, it was a disaster. inexcusable.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 31 of 63



  at this lime teneshia was coming in and working 3 days if i remember right.
  she would start at 4 pm as i would start at 230 pm. i asked if she could start blocking at 3 pm but derek said that he
  wanted the blocking started at 4. i was in his office when i spoke to him about this. it would give teneshia more hours.
  also she would not be sitting upstairs for one and a half hours. while she was waiting up there she worked on her work
  books. reading, math etc..
  al times she even baked cupcakes for everyone. they went fast. smiling.
  the baking helped her with her cooking and baking skills. also her reading skills. she really loved to make cupcakes and
  make others happy.

    on another night of closing i worked with my fellow worker kassy. she also helped me learn how to close. working with her
    was a wonderful experience.
   i found her to be a very smart worker. a employee who had there head on right. someone who was down to earth. she
   was also a very hard worker. great with customers. i remember her having a special touch. she was very professional and
   pleasant
   yet for me it was still overwhelming. it reminded me of my special needs school.
   my teacher mr brusher. he said i learn best when shown by example. i agreed with him. the training i thought was poor.
   they expected way to much from the employees right away.
   i remember going over to the deli department to get my bottle refilled with sanitize liquid. i met lots of wonderful
   employees there. they all said hello
   and asked me when i started and things like that. i told them i started down in cape cod. i then told them that i started with
   the company about 9 years ago and how i worked at 4 other stores. i then told them how i was still part time. they all
  looked al me as if i had Iwo heads on.
  they were shocked. i also told them about me having a teaming disability and going to special needs schools. they were
  all very understanding and supportive. yet they were all in shock that i was only part time after all those years. the look on
  there faces made me feel very uncomfortable. i realized
  i was more of an embarrassment to the company then anything. i was the company clown. i could not help and think of
  what they might be thinking of me.
  like if i am still waiting to go full time after 9 years how long wil€ they take.
  these thoughts kept coming to my mind every week. in the weeks/months to come the employees in the deli and produce
  quit the company. it made me feel uncomfortable.
  well after a couple of days of training i was dosing alone. i felt lost. overwhelmed. it was hard to remember all one
  thousand things. the worst part was there was nobody working with me.
 i remember one time Monde telling me which fish to account for and toss out.
 i got it wrong. i tossed out the wrong fish. she was not happy. because of me my department lost about 33$ worth of
 product. it was my honest mistake.
 my responsibility. she was right. the next working day i brought in the money to pay for the mistake. I tried to give it to her
 but she refused. the department nor the company should have to lose money for my mistake.
 i insisted that she take it. she refused again. she was right. i made a mistake.
 in my high school years i learned that we should try and take responsibility for our mistakes when we can. sometimes we
 are not able to fix our mistakes.
 we should try.
 now how can i ask others to take responsibility for their mistakes if i am not going to take responsibility for mine.
 so when rhonda left i left the money on her desk. then went to work.
the next working day i was up in the employees room and derrick founder asked me
to come in and talk to me. derrick founder told me that rhonda said that i forgot some
money in the department. i was bluntly honest i said no i did not forget
i then told him what had happened. derrick lounder then told me to take the money back.
this i did not wish to do but he insisted. i tried to let him keep it but i could not
i think he was wrong.
one day when i went into work rhonda was not happy. she pulled out her cell phone and showed me pictures of my
mistake. i did not place the markers in the containers correctly. they were not perfect for me i thought that they would be
used as a reference. yet she wanted them perfect. ok. done. no problem.

 in the first couple of weeks i had a couple of emotional breakdowns right
 there at work. right in front of everyone. it was hard. i just started to cry.
i was trying my best. i was doing the best to my ability yet i felt like a worthless person again. it seemed no matter how
hard i tried my best was never good enough. it was so hard to just lit in. to be accepted. especially here at shaws.
 after my personal emotional breakdowns in my department. i noticed the changes in other employees' behavior towards
me. they avoided me.
there tone of voice changed towards me.
sometimes when i asked for help they lied and said that they were busy.
it was hard. again overwhelming. ail these words of somebody will help you
pretty much never happen. what were they doing? pretty much nothing and talking to other employees. sadly i think my
co workers were scared of me.
they did not know how to handle my mental illness. their behavour was not helpful to me. it was hurting.
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 32 of 63



  i did have a heart to heart talk with my department manager rhonda. i gave her a little bit of my personal history.
  she was very understanding and supportive. i found her to be a blessing.
  one night i was closing and at the end of the night a man came up to me
  and said what time do you close the seafood department i said on to him
  i cant speak for my other co workers but as long as you see me here.
  i am never closed. the man then smiled and said thank you. i said your welcome. he went away very happy. we had a
  new customer for life.

    well i was still having problems finding myself. i went to derrick lounder and had
     a small conversation. he told me that there was this other person who
     could help me learn more, her name was marybeth. now to my understanding
    she was the deli manager. i found her to be very smart. yet she had a different way of doing things. which is not the way
    the other staff taught me. yet i did it
    the way she wanted. working with her at the time was again overwhelming.
    i had another emotional breakdown. i could not help but cry.
    it was not her fault. f was happy to be there. its just the way i got there.
    also with the memories the nightmares of everything that had happened to me in the past at shaws did not help. no
    matter how hard i try no matter how much i give i was never good enough. not that i am perfect. yet i tried my best. i did a
   lot for my company. yet i was the company clown who was part time after 9 years.
   it was heartbreaking. embarrassing. here i am 50 years old and working for the company for over 9 years and part time.
   its depressing to be treated wrongly.
   sense there was so much to learn. marybeth made me this special book to help me remember things. it was in fact very
   thoughtful and kind of her. i found her to be a wonderful person.
   one day she was helping a customer in the seafood department. she had to fillet a fish. she took the carving knife and cut
   it as fast as she could.
   she killed the fish. i was shocked. nice person but she did not know how to fillet a fish. i felt so sorry for that customer. i
  was very upset.
  its not about how fast or slow. Its about getting it right.
   one thing i learned from her was to tell the customer who and what to look for when shopping for fish. after i would fillet a
   fish for my customers. i would first always show them the skin. i did this to show them what great customer service i
  offered. i then explained to them if they ever get there fish fillet and the employee asks if you want your skin. you always
  say yes. then remember the name of the employee who did the work, this way you know who to go back to.
  i even stated out our competitors.
 later in the months to come i fillet even more fish for our customers. most of our customers did not even know we fillet fish
  i found.
  so i started to teach our customers how to do it them self. my first lesson
  i gave. i took the cutting board and placed it on top of the wheeler thing in our
 department_ then placed the fish on it and brought it out front. in front of the customer. nobody touched it. i stood about 5
 feet away from the customers. extra safety. then i started to teach them how to fillet there own fish at home.
 how to do it perfectly. i had a small group of customers staring at me. nobody said anything. there eyes was on my work.
 when i was done i again showed them the skin of the fish. it was nice and clean. perfect fillet.
 i told the group of customers that formed that i had a learning disability and that i have been in special needs schools and
 that if i could do it. they they should have no problems. then i again told them that when they have a employee
 fillet there fish always ask for the skin, it will show who knows how to do it correctly. perfectly and thats the person you
want to go back to. i then wrapped up the fish slapped the sales tag on and gave it to the customer.
he was very happy.
 after that i then started to fillet the fish in the back of the seafood department right next to the glass. to where the
 customer can see how i am doing it
a lot of happy customers.
you have to remember that when you fillet a fish. your helping someone
prepare their meal or dinner. Chats someones dinner. also they are paying for
the fish. so ft should be done right
i remember one time when i was filleting the fish my way. rhonda was not happy with me. i was going to slow. its not
about how fast or how slow. its about doing it correctly. some fish are easier then others but it should be done correctly.
the customer was happy.

when i first started i knew i was going to be there for a while. most every customer wanted the fish cut to a certain size.
 at first i was very unsure how to do this. so i then started to experiment
what is a half pound of fish? what is a pound of fish? good questions.
well using my hand as an easy ruler. i started to experiment.
now my first finger from my thumb placed over the fish. was pretty much exactly
a half a pound of fish. we are talking .04 mistake. fol.
i made a lot of customers happy.
what is a pound of fish. from the head piece. again the first finger from my
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 33 of 63



  thumb to the last finger on my hand. spread apart like i am giving a hang tight signal. thats pretty much exactly one pound
  of fish. we are again talking about .04 difference.
  now ff i wanted to boost sales a little bit more. i would simply go over it by
  2 mm.
  customers were very happy. its all in the cutting. smiling.
  yes i was the( great.
  please note. [hats my hand.

  well i had these regular customers that came in every week. they were special needs. they came in with a very nice lady.
  the man would always come in and buy shrimp. one pound. the nice lady would help her students do food shopping.
  having come from a special needs school. i had more of an understanding how to help them better. great bunch of
  customers.
 they all left very happy.
  a couple of times the students did not understand what the teacher or helper
 was saying. yet i understood. the students were on a fixed budget.
 without saying anything. i was able to help them.
 i even pointed out specials that the company was having on frozen fish.
 lots of limes it was cheaper.
 the group was very happy.

   well it was entering the summer time. it was very busy. to me customers always come first. now i was told to close down
   my department i think it was 9pm. then punch out at 10 pm. yeti had customers coming up to my department at 10
   minutes past dosing time. then if i was to dean the fish case that would lake even more time. yet i was only
   scheduled until 10pm. thats fuzzy math.
   at times i did not punch out until 1230 at night. nobody helped me.
   it was making me scared. i dont believe in telling customers sorry come back tomorrow. it was scary.
   in the first weeks when teneshia was done with her work she would come over and help out. she would ask me if i need
   help. i said sure. i thought this would be good for her disability and abuse she was suffering from. i also thought it
   would help the company save a little bit of money on payroll, the company could pay me to do it or pay her to do it for less
   money. i was in fact outsourcing my own job_ smiling.
   well the first thing i taught her was abou€ the hair net. she had to wear one.
   she never wore one. lol. so she was all set to go. she never touched or handled the fish. she only helped me clean the
   dishes and then left. as i was putting away the fish and cooked seafood etc... she did the dishes. i showed her how to
   wash them. i taught her about the 3 different sinks. also how long to leave the dishes in the 3rd sink to property
   sanitize it_
   well on her first time she made same mistakes. i had to show her. i had her redo some of them. after she was done and
   went upstairs to leave. i made sure everything was in order. when Monde came in everything was exactly the way she
  wanted it. it worked. i was able to punch out early and save the store/department payroll. all i had left was the trash. heidi
  said nothing. smiling.
  then on thursday which was a very busy dosing day. the tags needed to be cleaned. with teneshias help again we were
  able to save money on payroll.
  also getting the tags properly cleaned. after the dishes and tags. teneshia would leave and i would finish up. helping me
  punch out early. again saving the store payroll.
  i was praying rhonda would never find out about this. the days i would go in she
 never said anything about the job. everything was perfect. all was good.
 teneshia was helping me for about 3 weeks. then one day rhonda started to talk to me about teneshia. she knew. lol. she
 told me that the deli people told her.
 they talk to much. smiling. i remember rhonda telling me that she never had any problem with any of the work when she
 got in. teneshia was doing a great job.
 then heidi started to catch on. ouch!
 at this time teneshia was emptying the trash after doing the dishes. then she would leave.
 teneshia knew how to do dishes back home. she was well over 18. whets the
 difference? as she was learning more about the seafood department i would
 teach her how to read the seafood scales and the special bar codes on the
 fish tags. i started to teach her how to to use the scales. she never touched the seafood i only teached her. i helped bring
out the best in her. I inspired her.
well with being caught by heidi. also i did wish for her or me to get into trouble
with derrick lounder. the next working day i went up to derrick lounder and explained to him what was going on. also how
she was helping me and saving the store payroll.
for her to work in the seafood he would first have to ask for permission from his boss. i kindly reminded him how she has
lots of brain damage. yet he said he
would check. until then heb had to say no if i remember right. ok.
so about a week later i went back to derrick launder and asked him if had spoken to anyone. he said yes. his boss said
that she only work in the seafood department if she learns everything. ok my head was spinning on this one.
she had to know everything in the department to just do dishes. that made no sense.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 34 of 63



  i remember looking at derek and telling him that it made no sense. first she has lots of brain damage. she will never learn
  everything in the department. it was so unrealistic. yet Chats the order from his boss.
  readers note. remember this part. —
  so i went down and told rhonda that day. even here head was spinning.
 she even felt that it made no sense.
 in a way it was a violation of the american with disabilities act. she was
 discriminated on because of her brain damage. also being the only black person
 in the store. where all other white people did not need to know everything to work or help out in the seafood
 department. she was discriminated on because she was black_

   in the second week of work. i used my experience and training to do an economic evaluation of the sales floor. being that
  of the grocery department
  and seafood department. i found 240 mistakes on the sales floor. this does not include the organic section and the hbc
  section. with each mistake costing the store about 150$ per mistake. times that by 240 mistakes. comes to about 36,O00$
  loss in grocery. every month. now grocery being the biggest department in the grocery business. Chats a massive monthly
  loss. that loss is affecting the sales and profits of the other departments. now there is the bakery department, the meat
  department, the seafood department, the deli department, the la-cart department, the produce department and the floral
  department.
  all those departments were taking a financial loss_ lost sales and lost profits.
 lets say the store was losing another 10,O00$ a month because of all the problems of the grocery department. we are
 now up to 46,000$ a month loss.
 now if you take under consideration the way derrick founder is poorly working with his department heads. smiling. there is
 another massive problem that is costing the store to lose another 10.000$ a month. so now we are up to about 56,000$
 monthly loss.
 now with my training and 14 years of experience i can go into any supermarket
 in any company and tell you just about how much money they are losing.
 also create a plan to fix it.

  i went to derrick founder i told him of my findings. we met in his office. i gave him 3 examples of him losing lots of money.
  my first example was the baking aisle.
  in the section where the oils were being sold. they made a mistake. derrick founder told me that they just did a reset in
  that section not to long ago. i pointed out 2 mistakes there. one the shaves brand peanut oil 24 az bottle was missing.
  there was no sales tag. also the i think canola corn blend. shaves brand was missing. 24 oz. the next example was the
  Gatorade g2 fruit punch was missing from his store. derrick lounder told me that the company might have done away with
  it.
  it was possible but i did not thinks so. now on the sales shelf the store had like 13 facings of corn oil. the first 3 products
 was to make it look full and nice then behind that it was all empty space. lost sales. there was plenty of room to cut the
 other 2 missing products in the shelf, its just that nobody took the time to do it. then on the gatorade section. again there
 was 11 facings of one flavor. the first 3 were moved to the front of the edge to make it look nice and behind that was all
 empty space. lost sales_ lost profits. he could of easily cut in a new flavor to boost sales and profits.
 so i went down to petersboro nh to buy a bottle of oil that was missing. they were missing the other missing product. so i
 then drove all the way to walpole nh to buy the other missing oil. the company still sold them. yet we were missing them in
 our store. on my next working day i brought them in to show derrick lounder.
 he took a picture of the bar code.
 for some strange reason it took about 3 weeks to get them cut back in on the shelf. the store was losing 300$ a month on
 those mistakes. yet nobody in grocery was paying any attention. it was like nobody cared. jared might be good but he is
 not number one. he is not great. as a full time grocery manager he should have caught this simple mistake. yet he had
 over 230 simple mistakes in his department. this store was losing some serious money.
well i told derrick launder that i would be happy to help him in grocery if he was to make me full time. he never took me up
 on my offer. smiling.
in the last 2 years the store has lost a good one million dollars.
remember this part.
derrick launder had the chance and ability to fix lots of problems but he lied to me and mistreated me and teneshia. bad
leadership, failed manager.
he wanted young, low wage, inexperienced. immature, high school workers.
smiling. it did not do the company any good.
our seafood department was losing lots of sales.
after watching rich and jared run the grocery department. i learned it was not all jareds fault. it was derrick launder.
if the investors could see what was going on in our company. there heads would spin.

the amount of problems in the grocery department was affecting all the sales in other departments. customer service was
way down.
especially in my department. the seafood department. this is at no fault of ours.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 35 of 63



   in my first weeks i noticed 2 employees really doing nothing but flirting with each other. they were wasting time and
   payroll. i brought this up to darrick lounder and asked him to keep a dose eye to them. they were to love birds. yet very
   unproductive.
   example. when it come to restocking the shelves of wafer and eggs. the girl would stand there and welch and the male
   employee do all the work.
  this went on every day. no in my 9 years. it took only one person to fill the shelf of water. jon did it, josh, jessie, david,
  justin, torn, mike, bill did it alone. what
  lakes this store two people to fill the water it took other stores one person.
  there was work that needed to be done.
  so unproductive. i felt sorry for jared and rich, the grocery manager and assistant grocery manager. they lost a lot of work
  in their department.
  they lost a lot of sales. heidi should have spoken up day one. she was steeping.
 all the other managers i worked for would have separated them day one.
 like jon, don and sean. one of them should have been transferred to bagging.
 well as the months went by. at the end of the summer i had to go to the bathroom. i was walking down the hall and i heard
 heidi talking very loudly.
 she said how she caught them both taking a 35 minute break that was only supposed to be 15. I was walking down stairs.
 i looked over and could not help but smile. i did tell derrick lounder. after the 2 employees were off break they went down
 stairs to work. i was heading to the back room to empty my cardboard.
 what do i see. the same two employees standing there doing nothing and talking to some friends who came in to say
 hello. wasting more time.
 then about a half hour later i had to get some cleaning supplies and i was walking up to the front of the store and again
 there they are. just walking around together doing nothing. i did not say anything but wow. they cost the store thousands
 of dollars.

 as the summer was coming up i noticed how busy it was. we were very busy.
 now i came in at 4 pm which is fine. rhonda or kassy left when i would come in. again which is fine. it was so busy that
 nobody could start the closing prep.
 they had to run the meat case and the seafood case at the same time.
 cook outs, bbq, campsites, vacationers, then your local people. IT was busy.
 now at this time i could not just stop and tell the customers to come back.
 they came first. so i had to help the customers. as it started to die down around 730 i then started to multi task and start
 ₹he closing prep. still when customers came i had to stop and service them. then sometimes when dosing i had to clean
 the case. i remember being scared, depressed. i was getting out about 2 hours over my schedule. we could have made
 more sales if we had 2 people working in the seafood department until 7 pm at night. darrick lounder said no. he is the
 boss. now rhonda and kassy felt we needed help for the high sales we were doing and to help build a stronger customer
base. again darrick lounder said no.
i agreed with rhonda and kassy. i even went to derrick launder and told him of my opinion. again no.
i went to derrick bonder one day i was sitting in his office and made the request for teneshia to start blocking at 3 pm.
derek said no. he wanted the blocking started at 4 pm. ok. remember this part. to me it made no sense for her to sit
upstairs
in the employee room for about 2 hours each day. 3 days a week. remember this part. those was his words.

one day i was walking up to the bathroom and heidi was coming down.
 out of curiosity i asked heidi who teneshia was doing. she said that she was not doing a very good job. I looked at her and
 said did you take under consideration that she has lots of brain damage then i kept walking. i was one of the employees
 al walpole that did her training. i know how she does. here in this store nobody was working with her or listening to her.
first she would start a hour later for the job. she would sit upstairs for over an hour and a half working on her workbooks.
the black employees started the same job an hour later. this is called segregation. after work she was having problems
which i did not understand. i started asking questions. i asked he if she started with the cereal section or the juice section
etc.. she told me that it was already done. i then asked about the juice section. again she said it was already done. we
started to notice real fast that the white employees were starting at 3 pm and she was starting at 4 pm. all for the same
job.
they had the employees who did not have a disability do the easy parts of the store and teneshia having a disability do
the hard parts of the store.

now segregation is illegal. what derek was doing to teneshia is also called racism another farm of discrimination because
she is african american. it is also called discrimination because she is black. also illegal. it is also a violation of the
american with disabilities act. sense teneshia has a good amount of brain damage. she like me has been in special needs
schools. it also violates her freedom of speech and freedom of assembly. sense she is being separated from starting with
other workers due to her disability and her being african american. color. it also violates her pursuit of happiness. you cant
be happy when your being unfairly treated differently for being african american. black or that she has a disability.
everyone should start the same job regardless of color, race and disability,
we said nothing. we believed things would change in the future. we were wrong.
now the white employees did the easy parts of the store. like the cereal.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 36 of 63



 juices, baking section, soda ect... when teneshia would start pretty much the
 only thing left to do was the canned vegetables and soups sections. the canned fish section. the pasta sauce and pasta.
 salad dressings. the small items.
 this overwhelmed her. stressed her out. derrick 'minder Med. we did notice.
 she did the best to her ability.
 first in shaws in walpole everyone started at the same time.
 now in walpole what we did. we first started her off doing parts of the aisle for her to get familiar with. the easy stuff. then
 she would go to the next aisle and do those easy parts. then with each day she would learn a little more of each aisle.
 growing on it. doing more.
 here in hillsborough they lied to us/her. 4 pm when they were starting a 3 pm.
 the employees could not work with her or help her when she was sitting upstairs
 waiting for the time to reach 4 pm.
 bad leadership. bad management.

 as the summer was starling i noticed the air in the store was very super cold.
 at my department there was customers complaining about how cold it was.
I joined there conversation and agreed with them. it was very cold.
 the next working day derrick launder was working and i told him what his customers were saying. he agreed with me. i
asked him if he could turn up the heat but he had no control over it. it was all done by the corporate office. a person who
never sets foot into our store. we were losing money because of this. he added that if he was to call the main office and
tell them what was going on he would gel blamed for it. sadly i was able to find common ground in his statement and
agreed with him. they would blame him.
about a week later i again had some customers at my department case.
one customer said to another how cold it was in the store and all they thought about and felt was to run out as fast as
they could. thy just wanted to shop for
what they needed and run out. the other customer that she was talking to agreed with her. this hurt me. yet inside i was
laughing my ass off. what do i know.
i only talk to the customers and get info. i said nothing. so not only is the store
losing money from the over high expensive electricity bill but also customers
running out of the store fast. yet you have to remember this is one store of 150
at the time. if all the stores were like ours. over the summer. you could say the company is losing millions of dollars. all
because the person in charge of the weather inside the store is refusing to give them a call.
yet management does not know whets going on in the stores.

at the start of the summer it was getting very busy. myself coming in at 4 pm and being left alone did not help. one time
when i was in my seafood department i witnessed ed the assistant store director ED shopping. he had his
cap on and his coat. he was pushing a shopping carriage full of food. you can easily tell he was off the clock. a customer
recognized him and asked for help finding something. yes i saw that. i said nothing. he was simply being a good human
being. god bless him. yet he was officially off the clock did he get fired far it? no! remember this part.

during the summer i was working 4 days a week. i was scheduled for 5 hours. 4 to 9. yet with the business we were
doing. i was punching out very late at night. i never turned away a customer.
many times parents would come up to the seafood department with there children to look at the lobsters. if i had time and
if it was a little slow. I would
bring out a live lobster to the children. i would get a metal pan and place the lobster on it and show the children. the
parents were very happy that the children were happy. less screaming and crying in the store. smiling. i pointed out the
different parts of the lobster to the children. in the long run i was making
future customers. great for business.

 during the summer i kept checking for full time jobs in the
 company to apply for. it was hard being the start of the summer. yet i did not give up.
at the end of the summer a full time job came up in our store. a assistant
grocery managers position. i noticed it on the jobs board.
i immediately went to derrick launder to give him official notice for the job.
i wanted an interview. derrick founder told me that he was busy and told me that he would have time on thursday. ok. later
i learned that he was stalling and trying to blow me off.
at this time we got a new grocery clerk his name was mark. he also applied for the job position. yet he was only with the
company for about 2 months when the job came up.
I have been working with the company for about 9 years. i felt i had all the experience and training to bring my work up to
the next level.
when thursday came up i went to work and waited for derrick launder to call me up
for my interview. nothing, he punched out and went home.
he went on a 10 day vacation, he blew me off.
feeling a little nervous about my experience. i later called mr jon shaw down
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 37 of 63



     in °deans mass. the grocery manager who trained me. the number one grocery manager in the company. shaws. i
     wanted an honest professional opinion.
    jon said hands down i had the experience and training to bring my work up to the next level. high praises coming from
    him. then we said hello.
    as i was waiting for derrick launder to return from his vacation. it got me thinking.
    i remember one time derrick launder told me that in the summer lime his store was
    doing about 900,000 a month in sales. also remember that his store has a
    monopoly. there is not another supermarket company with in 22 miles in every direction.
    now if shaws in harwich during the golden days was doing 1,300,000 a month.
    this store had 4 stores from a different supermarket company with in 20 miles
    and the shaws in harwich had only one assistant grocery manager.
   everything ran perfectly. smoothly. even at one time for 10 months we had no assistant grocery manager and yet
   everything was perfect. this store sold no alcohol.
   why does this shaws in hillsborough that does less volume and less sales
   needs 2 assistant grocery managers?
   this should be a red flag at the main office. it should scream management problems. this thought was making me feel very
   uncomfortable.
   i would be now placing myself in the middle of a investigation by the companies
  main office.
   well derrick launder got back from his vacation and i met with him first thing on monday.
  i also learned that mark already got the job. this i felt was very wrong.
  as i was in his office he was telling me that i did not have the experience and training for the job as others did.
  later i spoke to mark and even he was shocked that i did not get the job.
  i also learned later when i was very wrongly suspended that marks starting
  wages was 19$ an hour. now the minimum wage is 7.25 cents an hour. his starting wage is what? this made no sense.
 Mats the starling wage for assistant grocery manager. i had no chance in getting the job. derek knew this be for he even
  posted the job opening, violating company policy. violating my employment rights. violating the american with disabilities
  act ect.._
  anyways. i have been with the company for 9 years in grocery. i felt insulted.
  so i called for a meeting with linda.
 we met upstairs in the conference room. she was also telling me that other people who applied for the job had more
 experience then me. yet i was with the company for over 9 years. yes i was angry, i felt so insulted, they did not even
 want to talk about howl lost the job. they did not even care. at the meeting i remember feeling like they were avoiding
 everything. like they did not wish to talk about it i left very upset. insulted.
 i had all the experience and qualifications. i was with the company for over 9 years. made no sense.
 i could not help but also think about the wrongful treatment by bryan the grocery manager in yarmouth. how he
 discriminated against me. because i have a learning disability. that lost time and experience might of costed me the job.
 again at no fault of mine.
i knew i had the qualifications and training. the experience. what was i missing.
i even check my references. i know i had them. again what was j missing
i remember thinking to myself.

  so i called jon shaw and asked him if anyone called looking for a reference.
 he told me bluntly no. then i asked how he was doing and we had some small
 talk. as we were talking it hit me. there was no phone calls to any of my references. after talking to jon i then called all my
 references in the shaws company and other places i worked. not a single phone call went out.
  derrick lounder never even made one phone call regarding my 10 years of history in the shaws company
 yet they told me that i did not have the experience or qualifications for the job.
 how could they look me in the eye and make such a statement?
 what were they basing that off of? how did they figure that?
 nothing'
my interest and job interview was botched from the start
 this was a violation of my equal employment rights/ equal opportunity laws, it violated the american with disabilities act. it
was a violation of my freedom of speech and assembly. it was a violation of my right to the pursuit of happiness.
it was later when i drove down to hannafords in keene nh and spoke to mark.
the former assistant grocery manger when my mind went pout.
i asked him how much was his starting pay. he told me his starting pay was 19$ an hour. read that again. the minimum
wage in nh is 7.25 an hour. that was not the starting wage for a grocery clerk but a assistant grocery manager. i was not
happy. am i entitled for the job? i dont know. i do know i am entitled
to have the same equal opportunity for a job interview as any other employee or person to see if i am the right person.
clearly this did not happen.
yet i had the references and training for (he job. I had the experience.

as the summer came to a close i noticed the kart tossing out way to much food and cooked chickens. so i asked one of
the workers how much food do they throw out every day? the employee told me a good 300$ everyday. that blew my
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 38 of 63



   mind.
   they tossed out food twice a day. now if you take 300$ and times that by 30 days then times that by 12 months and then
   times that by 150 stores. guessing they all do the same thing. how much money is the company losing? (WOW!)
   the employee told me that they were cooking chickens right up to dosing time.
  they also told me that they did not toss out the hole chicken. they took parts of the cooked chicken and used it for other
  dishes but the bulk of the chicken was
  tossed. it was perfectly good chicken. the company rule was that they wanted the shelf to be fully stocked right up to
  dosing time. if that made any business sense. so they cooked it and broke some pieces off and then tossed ft in the trash.
  thats the rule. the employee could not understand why the company did not donate it to a food pantry or some homeless
  shelter. even a school for children who could not afford lunch. it was a waste of food and company money. poor
  management.

  at about this time teneshia got her days cut down to 2 days a week from 3 days. made no sense.

 i sent a email to Linda delpino telling her what i have found out. never heard back from her. i was guessing that she was to
 ashamed to answer my question.
 yet how could she. darrick lounder got caught not doing his job. violating the law and company rules.

   as for the job. at the end of the summer i was working about 4 days a week.
   about 30 hours a week. i only wanted 22. because of my government benefits. i i was scheduled for 5 hours a day. i was
   over. now working at this company in the filed I was working in. as soon as jan 1 comes up there is really no business
  until the summer time, they would cut back my hours. this happens every year.
  now this company has no program for employees to work at other stores if they have a car. i do. there is about 150 stores
  in the company. in the winter time
  i would get about 13 hours a week. this is one reason why i got another part time job making pizzas. to help me move
  forward in life and get off of government benefits. the company does not support there part time employees
  or take care of them. its all about the full time employees and the upper management. bonuses, free trips.
  I can not live on 12 or 13 hours a week. specially with the cost of living so high.
  for 4 months a year. yes i noticed how everyone around me got full time jobs and i was passed over many times. it was
 very hurtful. upsetting.
 i really thought i would have been full time by now. yet coming from a special needs school. this puts a target on you to
 avoid getting a full time job.
 i remember at the end of the summer i was upstairs crying.
 i was in the main office with ed and Ilse. i know whets going to happen in the
 winter time. it was scaring me. i also lost another opportunity for a full time job.
 at this point i did not know much about seafood department and how shaws ran it. one day each week i was working 10
hours. i could never punch out on time.
which was fine. i dont mind working about 10 hours each day.
so i asked to have my days cut back to 2 days a week. i was very scared about being homeless. ed and Lisa told me that
the store hours were going to change in a couple of weeks. i was to emotional to understand. i was having another
emotional breakdown at work.
i can not afford an apartment on 12 hours a week while i am being replaced with a lower wage worker.
it was so hard to work and be the best employee i could be.
my hours were cut back. i was in a safe place where i could move
forward in life.

about 3 weeks later the store changed its hours and the seafood department also changed its hours. instead of dosing at
8 pm. we were now closing
at 7 pm.

 during the summer it was so busy with customers i could not close everything until about 9 pm i was punching out a little
 after 10 pm at night. i was an hour over my schedule. sometimes punching out over an hour. this made me feel very
 nervous and scared yet nobody said anything. yet all the customers were taken care of and happy. sometimes i was not
 getting out until 1130 pm at night. if i had to clean the fish case.
now remember this part. the night crew manager would let me out of the building. everyone els went home for the night. i
was the last employee to leave from the day shift. yet again all the work was done.
 so it was slowing down big time. in a way i was happy. yet my hours changed. i thought i would be working close to 10
hours a day. my honest mistake.
so i went do derrick founder for more hours more days. again as i made it very clear be for i started i was looking for
about 22 hours a week. now i was getting 12 hours a week. derrick founder told me that he made a deal with laum that if
she was to move to the seafood department that he promised her 5 days a week.
ok. so i left his office and went down stairs to talk to rhonda. i told her what had happened. we were standing next to the
department sink. near the meat case.
i looked her in the eye and said to her that if laum was to leave for any reason that i wanted more hours. more days. she
said nothing. she just walked away.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 39 of 63



  this felt a lithe strange but i said nothing. as for me. i made my interest known for the record.

     in the weeks to come everything was going great. work was great. i kept checking the bulletin board for any new full time
    job openings. about october there was another job opening up in the state of maine. a full time grocery clerk
    no title. you just go in at night and stock shelves and rotate. go home. the end.
    i was in fact over qualified for this job. this is the same job i was doing part time for 13 years. now a position came up for
    full time work.
    I had the experience and qualifications. i had the training.
    so i went into see darrick lounder and ask about the job and if there was a paper application to till out. he said that there
    was. he also said that it was upstairs and he was a little busy to get it. he told me that i had saturday off and he was not
    working on sunday and for me to come back on monday. my day off. that he would get it for me. darrick lounder gave me
    3 copies. at first i thought one was for his store, another one was for the main office and the third one was for the new
    store up in maine. so i took the 3 job applications
    and went into the conference room and fated out all 3 applications.
   after i was done i went back to see him in his office.
   i gave darrick lounder all 3. he told me that he needed only one. i expressed that i thought he needed all 3. one for his
   store and one for the shaws in maine and
   the other for the main office. he said no. it was just in case if i made a mistake.
   he told me personally that day that he would give it to the shaws manager in maine.
   so i gave him the best one that i had and he kept one of them. i took one for reference.
   i then placed it in my locker and went home.
   on the way home i remember how happy i felt. how excited i was.
  i started to think about my happy future.
   the first thing i thought about was my wonderful daughter samantha.
  how getting new full time job would let me be able to start a special savings
  to return to the phirippines in over 15 years being away and the chance to give her a hug and see her smile.
  then i started to think about my new grand daughter sabrina. i was going to
  be able to see her for the first time and give her a hug and see her smile.
  i was remembering how i did not have the money to be there for the birth of
  my grand daughter and my daughter sam. not being able to get the hours
  in the company. yet here is my chance.
  then i started to think about my wonderful and special girlfriend teneshia.
 how she was not able to earn the money to help pay for her therapists visits.
 also helping her pay for special things to help her with her big disability
 and abuse. like work books. special game cards for counting and reading.
 things i was happy to do to make a difference in another human beings life.
 being full time meant that i would be able to qualify for company benefits.
 making it easier for me to get my own help with my mental health.
 then there was my dream of a very small little place to call home.
 my mind and happiness was overwhelming. the smile in my heart was big.
 so i went back home.
 the next working day i went in like i always did waiting for the phone call or letter, email. something. anything. for the full
 time job.
as the days went by i kept checking the bulletin, board for any other full time
job opportunities.
 as for working. all was great. everyday when i would go in and see rhonda.
i would always ask how everything went the night i dosed. if anything was wrong or if i could do better i wanted to know
about it i wanted to be the best employee i could be. i wanted to learn.
the best part working in the seafood department. is that i had a great teacher.
a very hard working smart teacher.
i also had a great coworker. kassy. who also was very helpful and caring.
having a learning disability and coming from special needs schools. they really inspired me. encouraged me to reach for
the stars.
yet every time i went into work. rhonda said everything was tine. dont get me wrong. i did not know everything. yet i was
learning. reaching for a star.
as the weeks went by no word on the shaws in maine.
5 weeks later as i was checking out the bulletin board in the employees rooms.
where full time jobs are posted for employees.
the store in maine posted the job opening a second time. i was like what?
i remember to myself. i am right here. why did they not call me and talk to me?
i did not understand. i went to work like i always did. still the work day for me
was puzzling. why did They not call?

on my next working day. being a monday. derrick lounder does not work on sunday,
  A
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 40 of 63



   the first thing i did was go up stairs and to find darrick launder. he was sitting in the conference room. as you go in. he
   was sitting on the left side.
   i asked him about the job application i gave him and why they have not called.
   derrick launder told me that he never gave it fo them.
   at this minute i felt like someone took my heart and ripped it out of my chest and tossed it against the wall and stomped
   on it. all my hopes and prayers of seeing my daughter after 15 years and seeing my grand daughter for the first time was
   gone. that fast. i was very mad. yet i kept it inside.
     then asked darrick founder why he did not give it to the manager?
  darrick launder said that he would not recommend me. ok his opinion. why would you not recommend me i asked? he
  then said i was not doing a very good job in the seafood department
  ok thats his opinion. i am getting even more mad. i have done everything to my training. yet i still keep it in.
  i then asked him what i was doing wrong?
  the first words out of derrick launders mouth was because i did not know everything in the seafood department. i was
  shocked. i then looked at derrick launder in the eye and said to him. the reason why i dont know everything in the seafood
  department was because i spent 13 years in the grocery department. my mind was racing.
  what i knew or what i did not know in the seafood department had no meaning for the job i was applying for, it did not take
  away from my 13 years of experience and training. my special qualifications in the grocery department. working at shaws
  for over 8 years in the grocery department. it had no effect.
 in fact the job i was applying for i had all the training and qualifications.
 i was over qualified.
 i was getting even more mad. angry.
 so i then asked derrick launder if there was anything els. derrick launder said yes. i was punching out to late. i was getting
 better at punching out on time but i was still punching out late.
 i again look at him in the eye and said if i have to clean something one hundred times then I am going to clean it, if i have
 customers i am not going to turn them away_ derrick founder then responded to me saying that i was to close the seafood
 department down on time. if i had any customers when dosing time i was supposed to call the night time manger down
 and let them serve the customers. now that customer could be waiting 2 minutes or 15 minutes but i was to avoid helping
 the customer and close down the seafood department darridc lounder also added that all the other seafood departments
 in the district was closing down on time. i look at him in the face and said to him. your telling me that the other stores are
not doing there job. meaning taking care of the customers.
i had to walk away at this point. i did nothing wrong not to have a chance at that
 full time job. i then left the room and went down stairs. i went to work.
it got me thinking about what darrick launder said. i was to call the night time manager dawn to help the customers and
make them wait while i close the department down.
ian. the night time manager who closes. i asked myself does he know everything in the seafood department to serve
customers? well if teneshia needs to know everything in the seafood department just to do dishes. then ian would have to
know everything in the seafood department so he could serve customers. right?
makes sense. right?
so i went to ian one night and asked him if he knew everything in the seafood department. he said no.
SD why did derrick launder say that teneshia had to know everything just to do dishes but other employees dont need to
know everything just to do one thing?
she is the only black person in the store at the time.
all fuzzy math. this is very wrong.
he was just caught mistreating teneshia for no reason. he clearly refuses to bring out the best in his employees. so dirty.

 a couple of days later it hit me. i was not trained that way. jon and kasey never
 told me that i had to close the seafood department down on time and to make the customers wait for someone els to help
them. nobody told me that.
the next working day when i went in i went to talk to jon about what derrick lounder said.
jon told me that he did not even know about that. training me to tell the customers that they had to wait for the night time
manager to help them and i was to make them wait. i told him to say nothing about it.
i realized i lost a full time job because i got the wrong training, thats not right. darrick lounder knew i was punching out late
all summer and he said nothing until i was applying for a full time job about 5 months after I started. that makes no
sense.
that to is not right. that is very wrong. dirty and smelly.
i lost a full time job at no fault of mine.

so the next working monday i went up to see darrick lounder, i went into his office and asked to talk to him about the other
day where i had lost the full time job up in the state of maine. he said that we already talk about everything. i said to him
no we dident. i would like to talk you about it some more. he then said that there is nothing for us to talk about thats it. i
then said ok and left. i went to work feeling frustrated that day. i remember thinking how was i supposed to be the best
employee i could be if i am getting the wrong training? ifust lost a full time job for no fault of mine.
yet the worst part is that i have a store director who is refusing to do his job.
i knew i had to send a email to linda delpino. this i should not have to do.
darrick founder look no responsibility for his mistake.
                 Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 41 of 63



   later when i got home that night i was very upset. yet i knew i had to reach out
   to linda. so i sent her a email. i never heard back from her to even this day.
   she blew me off.
   this i could not understand. i was just very wronged.
   derrick bounder violated my company rights and well as my legal rights.
   the right to equal employment, violation of the americans with disability act.
  sex discrimination and age discrimination, violation of my constitutional rights.
  freedom of speech and freedom of assembly.
  i then started to think about my co worker. leeve. she worked in the deli department. she was transferred to the !cart
  department. she was a younger
  female employee.
  the next working day i went up to her and asked her if she knew everything in the deli department be for she was
  transferred too the 'cart department. she said no. ok—.
  about a couple of months later she was then transferred to the bakery department.
  and yet i must know everything in the seafood department to apply for a full time job in the grocery department. makes no
  sense..
 i have 13 years of experience in the grocery department. i was a crew leader for 2 different shaws stores. at the time
  there was no official title but thats what kind of work i did. i even trained other employees to work in the grocery
 department. i even help the receiver. i had my company licence for the high low lift and the power jack. all job i was
 applying for was just a over night crew clerk. just putting up items and rotating. go home. i did that for 13 years part time.
 the only difference was this job was full time.
 i was not happy with the way i was disrespected.

 well about a week later. rhonda went on vacation. we got this new employee the same day she went on vacation. his
 name was michael. i was shocked. nobody told me. yet i was happy to see him and talk to him. i went over to the
 schedule to see his hours and days. he got 5 days for that week.
 i got 2 days again. farm had left the company i found out. ok. yet i was placed on the schedule for 2 days? i was here be
 for michael. how did he get placed on the schedule for 5 days? remember how i went to Monde over a month ago
 asking her for more hours when laum left? i gave official notice. yet nothing,
 so i waited for her to get back from her vacation.

at this time teneshias was working 2 days a week. at the same time last year in walpole she was working 3 days
sometimes 4 clays. i went to derrick launder on her behalf to ask for more hours for her. thinking i had a better relationship
with him. also that she had a hard time expressing herself due to her disability, her brain damage. she felt comfortable
with me. derrick launder told me that he would talk to the grocery manager jarid. i said to him thank you and left, about a
dozen times over a couple of months. yet nothing happened. she only got 2 days a week. then at the end of november.
she only got one day a week. in the meantime derrick launder hired 5 other younger white people to do her job in the
months to come. giving them more hours.

now over the summer i made about a dozen honest mistakes. i am ashamed
to add. when some fish was marked down i was supposed to add a discount
sticker. i forgot. when this would happen i would walk fast through the store trying to find the customer and give them the
discount sticker. they all said thank you. if some time went by and i felt that the customer was no longer in the store
i would go up to the front and see the manager. tell them what had happened. this way if the customer comes back the
next day. they could help them.
i also at times told the customer service what had happened to let them know.
again this way if the customer comes in they could help them.

when rhonda got back from vacation i went to her and asked what had happened with my hours? i also very kindly
reminded her how i gave her notice to have more hours. rhonda looked at me and said you need to talk to derrick
launder.
i looked at her and repeated what she said. that i have to talk to darrick? she then said yes. i then asked her if derrick
launder was working today. being a sunday. sometime he works on Sunday. she said no. he is on vacation.
so i went to work like every day. yet i was still getting 2 days a week. yet i had to wait for darrick launder to get back. in
 the meantime as i was waiting. this new employee was calling out sick every week. i remember rhonda coming up to me
 very upset. a little angry. she was very frustrated that he called out sick twice
last week. she was not happy.
in the days to come i could not help but think why do i have to talk to derrick founder for more hours. he is not the
department head.
then a couple of days later i was talking to kasey_ my wonderful other
co worker. she was telling me that he was now calling out every week.
both my fellow employees rhonda and kasey were not happy.
they had to come into work and fill in. yet they both had plans already made.
i looked at her and said i am right here. i want to work. i want to be here.
yet kasey said that she knows and does not understand why they dont call me.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 42 of 63



 in the next 4 months. michael called out sick every single week. other employees were telling me. read that again.
 my new so called employee was calling out every single week and only the woman were filling in. taking the sick calls.
 and most of the time they did not want to. yet i am right here. not one call in the four months he called out.
 kasey being a young lady and have not been with the company for the amount of years i have been. i was being again
 replaced with a younger age worker.
 one who made less money to help boost profrts.
 this was done to make it easier for derrick launder to collect his fat quarterly bonus.

 the thing is michael was a alcoholic. in the next 4 months they refused to let me work during a call out. this is a violation of
 the american with disabilities act.

  so i waited for darrick launder to get back from his vacation. that was about a week later. first derrick launder told me to
 talk to &sonde. i then told him that rhonda told me to talk to him. that he changed his story and told me that he had to first
 talk to his department head about giving employees more hours. he said he does that with all his department heads. so
 he reached over and pulled out a sticky note and wrote on it. to remind him to have the meeting. i then said thank you and
 left. i went to work like it was an ordinary day. notice the run around.
 well 2 weeks later nothing. i was still getting 2 days. i went to rhonda and asked
 if she was able to have the meeting? she just looked at me very strangely and said nothing and walked away. so i again
 went up to see derrick launder about working more days. he was again on vacation. so i had to wait another about 10
more days.
well on the monday i worked i went up to his office and spoke to him first thing.
 again i was standing at the door and i asked him if he was able to have that meeting. he told be this BS lie how he had
 forgotten with everything so busy and him going on vacation. so again he pulled out a sticky note and wrote it down. he
told me that he would have a meeting with rhonda. i said thank you and left his office. as i was walking away i was
thinking to my self he was lying to me.
giving me a bunch of cow shit. yet there was nothing i could do.
so again 2 weeks later nothing changed. darrick launder was jerking me around.
attacking me financially. harassing me and teneshia. teasing us.
in the meantime teneshia went to him and also asked for more hours.
nothing got changed. teneshia was telling me at the lime how he was not going to do anything. i told her to relax. i also
felt the same way but we must try.
in the following weeks nothing happened. we sadly knew darrick launder was attacking us financially. trying to intimidate
us into quitting. harassing us. by forcing us to work low weekly hours. to break us financially. yet it was placing an
avoidable emotional tone onto us. teneshia was feeling very stressed out how she was being treated differently. all the
other white younger employees got more hours then her.
so we called for help.
we called for a meeting with linda delpino and her assistant. tim if i remember his name right. she asked us to come in
one at a time. teneshia was very scared and nervous. i had to help keep and calm her down. as for my part of the
meeting. it did not go well. i was very upset with all that derrick launder did to me and teneshia.
sense darrick lounder was harassing us by mistreating us repeatedly. also lying to us.
we had to make changes in our life style.

it was hard for us to get the money for our medical treatments. therapy visits.
at this time we still dont have cable tv or a newspaper. what we consider going
out to eat for that special time was wendys. we really cant afford a nice restaurant. we rarely go to movies. they are very
expensive.
our expenses were.

rent. 1/3 our income.
car payments.
car insurance.
food.
gas.
daily living. - soap, shampoo, toilet paper ect...
money for washing cloths.
electricity.

i get what was going on. i see it. it was very wrong.
linda delpino told us to talk to darrick launder. teneshia and i both tried to explain to her that we have been to darrick
launder about a dozen times and he is mistreating us.
linda refused to see what was really going on with us. she just kept telling us to talk to derrick launder.
we were stuck.
so the next day we both went into see derrick launder again. we asked him for more hours. he told us that he would again
talk to the grocery manager jarid.
also that he also have that meeting with rhonda. teneshia and i both said
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 43 of 63



  thank you and left. as we got past the hallway and into the employees break room. we both looked at each other and said
  he is again lying to us.
 nothing was going to happen.
 sadly we were right.
 we both felt helpless. we have a store director who lies to us and mistreats us.
 threw working with darrick lounder i learned that a store is as only as good as the management. if the management
 refuses to invest into there employees then they are refusing to invest into there store and company.
 its in this that explained to me why this store was losing hundreds of thousands
 of dollars each year. a leader has to invest into his/her employees to bring out the best in there stare. there company.

 derrick launder was attacking us, harassing us financially.
 he was determined to force us to quit.
 you have to remember what he is intentionally doing to us at this point.

 small recap.

 derrick launder refused to give me a equal opportunity for the job position as the assistant grocery manager. i wrongfully
 lost money.

 darrick lounder made me come in on my day off for a job application far a full time job and then tossed it into the trash
 with out even telling me or having a meeting with me. lying to me about how he would give the application to the other
 store director. again i wrongfully lost money.

 derrick lounder refuses to give me more then 12 hours a week. this is so he could attack me financially. i was not able to
 qualify for the part time benefits. like paid vacation.
 paid holidays. again i wrongfully lost money.

 derrick lounder refused to let me till in when michael would call out. keeping me below 12 hours. again i wrongfully last
 money and company benefits.

 derrick lounder refused to have teneshia come into the store when someone would call alit sick, she lost money.

derrick lounder refused to let teneshia work more then 5 hours each week. meanwhile hiring younger white people and
giving them more hours.
giving teneshia different hours then the rest of the group.
this unlawful act made it hard for her to do her job. creating un necessary emotional stress onto her.
again she was very wrongly losing money. also losing equal opportunity
to earn part time benefits. like vacation pay and holiday pay.

remember this started months be for our meeting. it should tell you something.
it should scream something.

well my relationship with my daughter took a toll. not being able to get the hours
to move forward. being repeatedly attacked financially. my daughter was hurting. this was hurting me. it was upsetting
me.
 the new year came in. it was now january. again nothing had changed.
i went to see doug and give him a very high praise. not that his is perfect.
but he is on my top managers list for shaws. i drove by and went up to the office to praise him and say hello. as soon as i
said darrick lounder. dougs finger went straight up in my face. he told me how him and darrick lounder are very close
friends and not another word. so i then changed the topic. i then said hello. he would not let me say anything about
darrick lounder good or bad. nothing.
while i was driving home it hit me. they are BFF. darrick launder is attacking me financially for revenge. to scare some
brownie points with his best friend doug. my mind went pool_
this is a form of retaliation.

 the month of janauary was hard. depressing. yet i put on my fake smile and went to work. inside i was in pain. hurting. i
have a store director who is out to
get me and my girlfriend. darrick lounder is a heartless cold man. thats even if he had a heart.
derrick lounder is a man who would drag a Innocent person threw the mud just to hurt another human being. a man who
who hurt children and babies just for
the brownie points for his BFF.
as the work days went on i felt trapped. helpless. the feeling of hopelessness
sank in. eating away at my soul like the sun is to the snow.
darrick lounder was evil. somewhere along the line of his life he forgot the meaning what it was like to make the world a
better place.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 44 of 63



  we were two very different people.
  yet as i type this i realize why the store is doing as bad as i know.
  if you dont bring out the best in your employees then your not going to bring out the best in your store. then you will not
  bring out the best in your company.
  threw this living nightmare that i face everyday i also realize what a wonderful person i am inside. not a perfect person but
  one who wants to bring out the best in others.
  the company has no idea of the monster they have in charge of one of there stores. you would think the massive amount
  of profit loss would get there attention but i can onfy guess they are to busy with there parties.
 looking back on this never ending nightmare and sleepless nights.
 be for you go in to any job and apply for a job. talk to the employees there.
 not one but a bunch. someone from every department. i leaned well talking to some people at this shaws they have like
 no personalities. no emotions. like they are some type of zombie. like a walker. smiling.
 they are scared to say anything. yet i dismissed it. i stayed on the positive side.
 this will not happen again.
 those zombies were red flags of dont work here. management problems.
 if at any place where employees are not excited and happy. stay away. you dont need to understand it or know why. just
 find a job somewhere els.

 my work was going ok. i found my self frustrated. the thoughts of other employees laughing at me for being part time was
 still in my mind. screaming
 out all common sense. yet i was able to go to work with that fake smile and fake
 happy spirit. my sleeping was now off. it was having a small effect in my relationship with the special girlfriend teneshia.
 was more moody.
 crying alone.
 all because i could not be the best employee i wanted to be.

   at this time in the middle of January teneshia got a notice how she was over paid. by about 37$ and the company wanted
   there money back. lisa had a meeting with teneshia in her office and tried to explain it but teneshia did not feel
    comfortable signing anything. she had trust issues. teneshia requested that i come up and help her but lisa refused to
   have me help teneshia. Ilse asked again for tneshia to sign it but she refused. she did not feel comfortable. so the
   meeting was over.
   next week heidi then went up to teneshia and tried to get her to sign the piece of paper arid again teneshia felt
   uncomfortable signing it. she again requested that i came up and help her explain what was going an and heidi refused.
   then the meeting was over, they both went back to work.
   then the next week smiling. then Ilse tried again to have another meeting with teneshia to see if she can get her to sign
   the piece of paper. the meeting was in her office. again teneshia felt uncomfortable signing the paper because she still did
   not understand what was going on. she aaain kindly requested lisa to have me come up and help her but lisa refused. so
  lisa called up darrick lounder to the meeting instead. darrick launder was very aggressive. a little demanding. he was
   trying to intimidate her into signing the paper. scare her into signing it. yet teneshia again kindly asked darrick lounder to
  have me come up and help her understand what was going on but derek refused. again the meeting was over. teneshia
  went back to work.
  on the way home later that night. teneshia was telling me what happened at the meeting. i will say it really upset me. it
  made me angry. i sent a email to linda delpino. i felt what danick lounder was trying to do was intimidate and scare
  teneshia into signing the paper. by using his position of store director. it was sick!
 i felt it was a violation of the american with disabilities act. sense teneshia has a strong learning disability and has a hard
  time reading she wanted someone she trust to help her understand what was going on. there is nothing wrong with that.
  teneshia was making a very small and reasonable request to ask for a accommodation for her disability to help her. a very
  simple one at that. yet derrick lounder refused. he tried to coerced her into signing IL
 if i remember right. when we got home a sent a email to linda telling her about what happened.
   then about a week later.
 it was eds turn. lol. the assistant store director.
 he then went up to teneshia and asked her for a meeting about the over payment then teneshia again asked if it was ok
 to have me come up and join in. so ed said yes. so i was called up to the meeting.
 white we we sitting at the table in the conference room. i sat one one side ed sat on the other side down a little. teneshia
 sat next to me. ed started to explain to us that the company over paid her by 37$ and that it was not her fault it was just a
honest mistake. in fact it happened to more then one person. he was very nice about it. he explained that she had to pay
 it back. hearing this teneshia was very very upset. she felt they were after her money. she had lots of money problems
 due to her family. i understood yet it brought back a lot of bad memories for teneshia.
it was so hard on her that she had an emotional breakdown in the room. It was so bad that she had to leave and sit in
another room for a couple of minutes just to get her self together. i gave her a great big hug to help calm her down.
 we could not understand how greedy the company could be over a mistake.
specially over something less then 50$. teneshia was only working 5 hours a week at this time. this had been going on for
little over 2 months. we explained that she did not make that much money.
this was not by choice. remember on the other hand the store was hiring other younger white people to do her job. she
wanted more hours. i explained to ed
              Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 45 of 63



 how she was having problems paying her bills. how she had to stop seeing her therapist that she pays for out of pockeL
 that is how bad it was. now to ask this was wrong. derrick launder had put her into this avoidable situation. after getting
 her self together teneshia was able to come back into the room. she also expressed how she was having problems doing
 her job and she needed a little help understanding some things. yet being segregated from her other peers did not help
 her work quality or performance. yet ed told her that he would help her. he would spend sometime working alongside her.
 this was a lie. he blew her off.
 ed also understood how she was having money problems and how darrick lounder was refusing to bring out the best in
 her. by attacking her financially. 5 hours each week. he offered to help her with some extra hours to help her. this in fact
 was no problem. he kept his word on this one. yet she was still very upset how he lied to her and blew her off.

   i believe in the month of February i drove down to the corporate office in mass
  to beg for help.
   they did not care. there money and profits was the only thing that the company cared about. part time employees mean
  nothing to them.
  i will say that they were very nice and kind. yet they did not understand what it was like to work part time in the company
  and be mistreated. i remember asking a fair question to the man. he refused to answer it. he knew i was right.
  they gave me a number to call to seek help from a therapist.
  the drive home was long. sad. the feeling of helplessness and hopelessness.
  the never ending pain was growing inside like a orange. pressing on my heart.
  i fell into a state of depression.
  all i wanted was to be treated with respect. to be treated with fairness.
 yet with derrick launders lies that was never going to happen. as for the company of shaws. they turned away. they looked
 the other way. yes i told them but they dont care.
 i got a phone call from linda delpino in the month of February.
 i asked her nicely for a transfer to another store. she told me that there is nothing the company can do. my heart dropped
 like a asteroid on the earth.

 here leneshia and i were with a bully, a store leader who is doing everything
 he can do to end our jobs. yet there was nothing we could do about it
 around this time i had 2 different emotional breakdowns at my other job.
 i went home crying. when i got back home i tried to hide my tears from leneshia. yes it was because of derrick lounder
 and shaws. i remember the feeling of being ashamed. the pain. the feeling of being empty.

  in the month of February i then had to gather the courage to pick up the note and call the number the nice people at the
  shaws office gave me. i called it and they gave me a number and a reference to a therapist, i then called the number and
  made an appointment.
  we met on Wednesdays.
 i had my first appointment in a couple of weeks.
 at the same lime teneshia was 8 days late on her menstruation. we went to the hospital to get her checked on. the nurses
 there were very understanding and
 helpful to teneshias personal challenges.
 they answered all her questions.
 in the minutes we were there we learned that teneshia was having a baby.
 we were both very super excited. we have been trying for over 4 years
 to have a little baby. here we are having our little baby. our hearts were filled with joy and happiness.
 at the same time we were both scared. maybe i was more scared then she was.
 derrick founder being a cold hearted person who does not believe in bringing out the best in people with disabilities. we
knew he would find a new way to hurt us. the first thing that went through our minds was him creating more lies to cut
 back our hours.
to protect us from this store monster. we decided to keep this our little secret.
 because rhonda was so nice and kind to the both of us. also very understanding and supportive to teneshias personal
challenges and abuse. (in my opinion.)
rhonda was the only one we told of this great news_ nobody els.
it was not personal to kasey. rhonda was not happy with keeping this a secret from her but it was not her call. it was
teneshia and i. rhonda respected iL we did want to tell kasey but we did not. we would tell her later.

 after completing my 3 free visits to the companies therapist.
i took all the paper work and notes to work from daron friedman the counselor the company wanted me to see and
brought them into work.
i went up stairs to lisas office and handed them into her.
i wanted to show that i was doing everything i could to be the best person and
employee outside of work and at work.
i was standing at her doorway to her office and she was sitting down at her desk when i handed the documents to her. i
remember her looking at me and saying that i did not need to do that. i wanted to show her and to the company to prove
that i was trying. to show good faith. it was the right thing to do.
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 46 of 63



  then i left

   also i forgot in the start of January 2020 i had an emotional breakdown at home. it was hard having a store director who
   was neglecting me. mistreating me. lying to ma refusing to work with me and attacking teneshia. 5 hours a week. i was
  so upset i had a panic attack all one night. i did not get to sleep until 630 am in the morning. i was so depressed. very
  upset. i felt helpless. hopeless. all i wanted to do was work and someone bring out the best in me. i wanted to be normal_ i
  wanted a full time job. not that i was asking much after 9 years working in the company. remember i am off the dock. in
  my own bed.
  yet that night, morning i cried myself to sleep. i woke up later in the morning
  feeling stressed out. tired. upset. depressed. so i decided to call out sick.
  i asked teneshia for the phone and her help in calling the number. she is very loving, when she called the number and it
 started to ring. she gave the phone to me. i got the customer service desk and asked for seafood. they transferred the call
 to seafood where it rang. i waited for rhonda to pick up the phone and answer it.
 yet i got someone els. remember i was still in the middle of a emotional breakdown. its true i was not thinking clearly. i
 also did not get any sleep due to the un necessary stress and harassment from derrick launder. 12 hours each week and
 lies. it was someone who recognized my voice. they said hello James. i did not recognize them. i then asked for rhonda
 and they told me that she was at a meeting. i was still out of it. then they started to crack jokes about why i was calling.
 they were pretending that i was a customer placing an order. then they started to talk to other employees and laugh some
 more. i got offended. i thought it was not funny. i thought it was very unprofessional. i told her that i was calling out sick
 and to fuck off! i then hanged up. i went back to bed feeling depressed and stressed out. feeling sad how i was stuck with
 a director who was out to get me.
 they were not even listening.

  the next working day i went into work like i did. i went about my business and kept to my routine. the first thing i always do
  is get a new refill of sanitizer for my spray bottle. as i was over there i said nothing. yet in the back of my mind i was
  wondering which employee i spoke to. stiff i minded my business. then as i was leaving the deli department donelia spoke
  up and addressed me. she said to me that i owe her an apology. now i knew who i spoke to. i remember looking at her
  and saying no i dont. its you you in fact owes me an apology. then i left a and went back to my department. a couple of
  minutes later i was called up to the office by derrick lounder. so i went over to the meat room and asked them to cover for
 me and went upstairs. as i was walking down the hallway to derrick launders office when i noticed him in the conference
 room. so i continued to walk down into the room.
 there was derrick founder and someone from the main office. i think it was tam again, yet i did not ask any question. i just
 sat down in the chair and listened. i looked at both of them. then they were talking about what had happened when i
 called out sick. remember that part. they asked me if i told her that i was calling out sick and then asked me if i had told
 her to fuck off. i look at both of them. i sensed something was off but i did not know what at this point. yet i said yes.
 i remember the other man asking me if i could have expressed it in another way. i said yes. he also asked if i had any
 other contact with her sense the phone call. i said yes. they asked when. i told them today just a few minutes ago.
 they asked me who spoke first. i told them she did. they asked me my side of the story. i told them. i was simply calling
 out sick and donnella was making jokes and fooling around. laughing al me. i got offended. i thought it was very
unprofessional. very disrespectful. i also told them that i was not in my right state of mind. i dont remember them following
up on that statement. meaning that i was having an emotional breakdown at the time. they then asked me to write my
side of the story up on a piece of paper. i declined_ the thing was. i was to scared to let them see that i am not a good
speller. i am not good at writing things down. i was also ashamed of my learning disability. the thoughts of people teasing
me and mocking me al other stores was painful. sad. i did not want that to happen again, they said thank you and i would
hear back from him in a couple of days and until then not to talk to her. of course that would be easy. i then went back to
work like any other day.
its not like i am 70 years old like that old man who shops at walpole nh with his red vest on and to€ks about how he wants
to pinch the female employees asses or slap them. yet no outrage there right? he still shops there.

around this time kasey was telling me how our fellow employee michael never showed up to work 2 different times and
never called out. a no show. yet he still had his job.

 a couple of days later i went into work like i always do. i started my job like i always did. then i was called up to the office. i
 walked to the front of the doorway to derrick founders office. lisa was there sitting in the chair. i noticed a piece of paper in
her hand. darrick launder was then telling me that i was being written up for what happened. my mind went racing. i was
 very fucking pissed off. i said ok in the nicest way possible. they wanted me to sign some documents but i told them no
 way. then i left. i felt so insulted. so disrespected. here i am off the dock home sick. suffering from a medical condition
 that i suffer with everyday. a condition that i have not been able. to get treatment for out of pocket. even worse derrick
launder the store director. the monster violated my legal rights as well as my company rights in refusing me to apply for
some full time jobs. jobs that would have helped me get medical treatment for. derrick launder never asked me if i was all
right. he never asked me how he could help with my condition. no sense of compassion.
nothing. he took my medical condition and used it to hurt me even more.
if you ever want proof that he was out to get teneshia and i. here it is.
he was clearly a bully.
later months i went back to lisa to get a copy. i was thinking i might need it for court sadly he proved me right.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 47 of 63



 while i was looking at this fake right up. i started to read it. it was nothing more
 then a set up to manipulate someone to be thinking i was a bad person. to shame me. to get me fired. if you read it you
 will notice how all the details are left out. how all the facts are missing. this made me sick! it still does.
 the other reason why derrick lounder left out all the details was to make sure i did not get my job back al the company.
 also to attack me personally.
 I can say this because again all the facts are missing. all the details are missing. this very poorly write up is nothing more
 then clear slander. defamation.
 another form of harassment.
 mostly it shows that he is out to get me.

   well sometime in march if i believe right. kasey was telling me that michael was no longer with the company. he was fired.
   michael came into work one day stoned hard drunk. she told me that he could not even stand up straight.
   that when he was helping a customer at the meat case he almost fell over into it she had to call the manager. they sent
   him home.
  now with him gone. i was given more hours.
  wait a minute. remember how derrick lounder said he had to have that so called meeting with rhonda to increase my
  hours. the meeting that was supposed to happen like over 4 months ago. right. more lies.
  also did you notice how the management sent him home.
  they never called him a cab. they never asked him if he would like one of the employees to to take him home. notice how
  they never asked for help from the police department. someone. anyone.
  they let this now ex employee drunk as a rock get into his car and drive himself home.
  thank god he did not kill anyone. prayers for that.
 now you want to talk about reckless. poor management judgment.
 this act screams wrong in every way.
 when i heard this i was shocked. if michael was to get into an accident.
 the shaws company would be at least 55% responsible for the damage or even death. i say this because the
 management was (NOT) impaired.
 the public had no idea what the managers at shaws had done.
 no managers got fired for this thoughtless act.
 if i was the manager on duty i would have called him a cab. as for getting into trouble. i would not care. i think most
 employees would support me on this.
 yet it shocks me that the company does not have any un official rule to when
employees get sent home stoned drunk. like call a cab. heill000.
 kasey was also telling me how michael was so angry at her calling the management and for her getting him fired. he sent
her very bad words on her cell phone. insulting her. attacking her. more then once. this she found to be upsetting, he was
trying to blame her for him getting fired. putting on a guilt trip.
i told her flat out that it was not her fault. it was his and that she did the right thing. she was worried that he might cut
himself using the knives while working. i agree with her. also there are other things that could get him hurt. like falling on
something. anything.
yet it was not her fault that she called management. it was also wrong for him to blame her.

well i got more hours and that so called meeting was a lie. darrick lounder just did not want us there and there was
nothing we could do about it.
even worse with derrick founder buffing the company looked the other way. they did not even care how we were being
harassed. bullied.

well around the start of the april we got word that everyone would have to wear face masks. ok.

in the employees room table was letters explaining the covid 19 virus.
i in fact read it. at this time the board of health- cdc put out a -(recommendation) that employees at every business should
wear a face mask. this was put out
be for things got really bad.

one sunday teneshia and i went into work. we noticed employees wearing face masks. as we were making our way up we
were passing in front of the
customer service desk. the employee there was handing out the masks to
the employees who were just starting work. ok
i very quickly noticed how they never washed there hand first they never even used any hand sanitizer. nothing. the
employee just reached into the sterilized box and grabbed one out and handed it to the employee. it was in fact really
gross. without question the employee put the contaminated mask directly into there face and wore it. we walked up to the
employees break room.
as we were going up the stairs i told teneshia that i was not going to wear one. for my safety. i then explained to her why.
my thoughts at the time was how is the company letting this happen?
would it not be wiser and safer to let a department with a official hand washing
station hand them out. also the employees in food departments took the test
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 48 of 63



  on food safe handling, the employee at the customer service i dont think they did. it makes sense right?
  the employee at the customer service was touching money all through there shift. touching surfaces that customers were
  touching. the employee was touching dirty game tickets for there shift.
  now they are handing out face masks without washing there hands first. this was crazy.
  what was the company thinking.

   well i went to work like i always did. on the way to my department i came
   across held'. she was reminding me of the new company rules.
  i kindly told her that for my safety and protection that i was not going to wear one. she never ask why or followed up on it.
  the rest of the day went very well.
  there was no official recal€ of the face masks that the other employees were wearing. sense they were all contaminated
  with germs, viruses, bacteria ect..
  i was expecting a meeting with derrick lounder the next day tho. lol

  well the next day being monday. when i went into work i again passed by the customer service.
  i again noticed the employee at the customer service handing out face masks with out washing there hands or cleaning
  there hands first. this happened again!

  i went up stairs to the employees break room and get ready for work.
  thats when derrick lounder called me into his office. i went in and sat in his chair across from him and he then pulled out
  some papers of the new company code.
  i did not look al it. he told me how it was now the company rules,
  as for me. everything was going as planned. smiling.
  i let him run his mouth then when he was done. i then shared with him my
 concerns. he was very surprised at what i was saying and what was going on down stairs. he told me that he would
 defiantly talk to the employee and address the problem.
 during our talk i then suggested to him my idea of having the departments with
 official hand washing stations hand out the masks. he thought it was a good idea but this was the way the company
 wanted it that is the rules.
 for the record. if i was given the honor of being a store director i would have
 change the rules for the best interest of the employees and that of our customers. i officially would have the departments
 that had a official hand wash€ng station hand out the masks. it would be another level to keep everyone safe.
 there was no official hand washing station at the customer service.

 its my opinion for the future planning of new stores. they should start adding
 a official hand washing station at the customer service into all new stores.

 well derrick lounder said that he would get me a new mask out of a new box. he was very helpful. we then went into the
 conference room where he cleaned his hands on some hand sanitizer. then he opened a new box and pulled out a new
 mask.
 ii was one of the only nice things he did for me. after wards he then went down
 stairs to address the problem. i then went to work like it was just another day.

when i got to my department. it was a slow start. i was looking around to see if
any employee was replacing the contaminated face masks with other employees. a simple recall of aff the bad ones.
nothing....
derrick lounder never had anyone go around and replace all the face masks that were contaminated with germs viruses
ect... for that day all the employees were
wearing germs and viruses directly into there face.
that shocked me. after about ten minutes of taking it easy i started my routine.
for the rest of the night it all went well.

now on the next sunday. 6 days later. again i was going into work on a Sunday
like i always do and again when i was walking by i noticed the employees
 at the customer service once again handing out face masks without washing there hands first or cleaning there hands
first. when i went into the employees
break room i put my personal stuff down and went down the hall to see if derrick rounder was working that day. his door
was open and he was. i again told him of what i had just witnessed. he said thank you and told me that he would address
the problem.
i then got ready for work and punched in. i went directly to the seafood department. again it was a somewhat slow start
for me. I waited about 10 minutes to see if derrick founder was going to have a recall on all the contaminated face masks
and nothing. nobody came by. i kept a special eye for an employee walking to around to replace them from my co workers
and nothing.

at one time i was done a little early. when i was leaving the store i saw the
              Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 49 of 63



 night crew outside getting there smoke break in be for the start of the shift.
 i went over and said hello.
 some how we started talking about doug. our fellow employee.
 they were telling me how he was caughL r►o pun here.
 with his pants down and exposing himself with his cock hanging out pissing into the department sink like a wild animal. i
 was shocked. they also told me how
 he was never fired.
 read that he was never tired part again.
 they also added that he was a bad worker and had been written up a foot think.
 personally thinking i believe they are exaggerating. i would say more like a dozen times.
 they also could not understand why danick launder would not fire him.
 my thoughts came to me. because i would apply for the job and derrick founder did not want me in the store.

  well with people now wearing face masks. no problem with me.
  one of the other many new suggestions was to have everything wiped down
  every hour. this was new. making my job longer. rhonda was very kind to
  show me the new steps. great manager. i say this because she knows how to work with people. there was a new check
  list of everything that needed to be cleaned every hour. ok. no problem.
  she then left for the day.
  as i started my new routine. when i was cleaning the items on the list. i quickly
  noticed that the phone was not on it. that shocked me_ one of the most dirtiest
  things in every department and this was not on our check list, you have to remember that this goes right up to your face.
 your breathing and coughing on it. then there is also the buttons on the phone. you touch those things with your fingers.
 yet it was not on the list. i made it apart of my cleaning routine.
 i marked it in other.
 the other item to clean was the coffin on the other side of the display case.
 i also cleaned that as well.
 in the next couple of days i noticed some new employees cleaning surfaces
 around the store. they looked like collage students.
 yet i was shocked. here teneshia has been requesting for more hours and more days and they turn around and hire
 younger white students to do cleaning.
 teneshia was kicked aside. danick launder knew she wanted more hours but refused to work with her.
 the alder students were going around and cleaning surfaces in the store that would be a perfect job for someone with
brain damage and a strong disability. it was a simple job. straight forward.
yet i say again she was kicked aside. she was still getting 5 hours a week.
other employees who also noticed this was shocked that teneshia was still getting 5 hours a week and here is a perfect
job for her. other employees felt sad for her.

well in the days to come with this covid 19 virus. people were panicking.
 stocking up on lots of items. so when i say the paper aisle was out of products.
we were all out. i heard a story about one customer who was at our store
right at opening time. they had a small rental truck. the customer dropped
a little over 5,000$ in our store alone. they were from massachusettes.
well looking at the empty shelves and how dirty they were. it reminded me of
star market in harwich ma. when this would happen we would start cleaning them off. the ones in hillsborough were very
dirty. i went to ed and told him of my thoughts and recommended teneshia to start early and have her clean them.
it was a perfect job for someone with brain damage. it was straight forward and simple. ed said no. he did however like
my idea of having it cleaned.
so they got someone els to clean them.
at this point when the store was making hand over fist in profits.
teneshia was still getting only 5 hours a week.
you have to remember that she is still sitting up in the break room for about 1 and a half hours each day doing nothing.
while the younger white employees
start around 230 pm to 3 pm. so very wrong.

now as for the new older students who were supposed to be cleaning the door handles and sides. all they would do is just
give it a very quick wipe down and leave. they did a half ass job. yes i noticed this. these employees did not even care.
they did not last very long. i noticed them gone very soon. the thing is that they were over qualified for the job.

on the way home at night teneshia was telling me of her co workers.
one of the names was kali. if i remember that right. she was telling me about how she requested 3 weeks off to go out and
spend time with her mother. to help her through this covid 19 pandemic. her mother wanted her to go out and help her.
kali went to the staff and they told her no! company rules was that employees could only take off 2 weeks, i remember her
feeling insulted. she was very angry. she felt disrespected. like the company had no heart for the employees parents. like
a mother. all shaws cared about was the profits.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 50 of 63



  well she was so angry that she gave her notice and left. as for her sister who worked up front. she had already left.

   each day when i went into work i would again always ask Monde how my closing was last time. she still could not think of
   any problems, this made me happy. i knew i was learning and doing better in my department.
  i remember when i first started after i got the hang of cleaning the case and all.
  my wonderful fellow employee kassey made me a little thank you note.
  it also had nice little pictures on them. it was very kind of her to thank me.
  i will say it filled my heart with much happiness.

  one day when i was working i was talking to rhonda. i expressed me feelings
  of what i thought would have happened by now. that i would be working at least one day in the grocery department
  blocking, this way i could work with jarid and rich in fixing there 233 problems in the grocery department. saving the store
  the company around 37,000$ every month. if you take under consideration of the size of the department and the massive
  loss. it was affecting the sales and profits of the other departments. like the produce department, the floral department,
  the deli department, the bakery department, the meat department, the seafood department and the l-cart department lets
  say all the other departments together the store was losing another 10,000$ a month.
 then with the simple operations mistakes each week. the store was losing another 3,000$ per week. lets round it down to
  another 10,000$ a month. that about a 57,000$ a month ( avoidable) loss.
 yet derrick founder was more interested in retaliation. discrimination and harassment.
 he would not recommend me for a full time job simply because i dont know everything in the seafood department? well i
 would not recommend him to be a store director with the massive monthly avoidable loss.
 look on the bright side. he has hired low wage inexperienced immature high school students for the most part. smiling.
 this will not bring out the best in the store or company.

  well the next couple of weeks was wonderful. as for donialla. i avoided her.
  i wanted nothing to do with her, we worked in different departments.
  i was still waiting after 7 months for darrick lounder to have his so called meeting with rhonda. another lie. i lost count of
  how many lies.
  i remember one night i was told michael has quit his job.
 i was told that he was working one night and he had to go in the freezer
  to get some products for the seafood department. there was another
  female employee also in the freezer. after he was done he dosed the door
 unknowingly the freezer door sealed its self far about 10 minutes. locking the other employee inside for about 10 minutes.
 she was very very cold.
 nobody could find her. she had disappeared. after the 10 minutes the door did open and she was let out, yet she was
 very very cold. mike felt so bad and upset that he quit.
 in fairness it was a very honest accident. the people who gave him the store
 tour should have explained to him about the freezer better.
 he was just trying to do the right thing by closing the door after he opened it.

later in the next couple of days i was told that the employees in the deli department were being trained in the seafood
department if someone should call out sick. in my mind i was like i am right here. why not call me in? i thought this was
very wrong. they refused to let me work more the 2 days and now this. it was hurting. insulting. discriminating. also a
violation of the american with disabilities act

 well one sunday i took the night off. yet leneshia had to work. we were to scared to talk to derrick founder about switching
 teneshias days for that one Sunday. sense derek has been lying about everything. so i wailed outside to stay out of
teneshias way. to let her work. as for me. i walked around the building to get exercise. i used some pine cones as
 counters. to help keep track of my walking, about one and a half hours i would go in and check on her to see how she
was doing and if she had any questions. now you have to remember back in February we had a meeting with ed. the
assistant store director. who said he would work alongside her for a couple of hours. going on may still nothing, he had
lied just like derrick Iounder.
teneshia wanted to be the best employee she could be yet it was hard working in a store where the management did not
want her there. actions speak loader then words. earlier in the day as i was waiting outside rhonda came out and we said
hello. she was telling me how our department got a new employee and
it was his first night dosing alone. i was happy for all of us.
as i was done my laps around the store I went into the store to check on teneshia sense nobody els cared. she seemed to
be doing pretty good.
so i then went down to the seafood department and introduced myself to my new fellow employee. i only met him that one
day. i forgot his name now.
a nyways.

i introduced myself and said hello. i told him who i was. my first impressions of
him seemed very positive for such a young age. i did not stay long, about a minute. then i left. in fact i left the store and
went walking around the store again. after about another hour and a half. i went into the store to check on teneshia. she
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 51 of 63



   was doing better and she was fine. so i again left the store and went walking. by doing this i was saving money on gas
   and mileage of our car.
   derrick founder was in fact doing a number on us financially. with his lies and hunger for retaliation, at this time we still did
   not have the money for basic things. we were going to the food pantry from time to time. i am ashamed to put in here.
   as it was getting after 8 pm at night. i again went into the store to check on teneshia. she was doing well.
   i then went down to the seafood department to check on the new employee and see how he was doing. remembering my
   first night closing and how nobody really cared. i did not want this new employee to feel the way other made me feel. i
  started asking him questions about how he was doing. i also asked him what he had gotten done. (Twos a very positive
  conversation. there was a lot
  to do. a lot of things to remember. i remember him asking me a question about where to find something and he asked my
  kindly to show him where it was.
  i was happy to be supportive and show him. i went around the case and tried to show him. i even remember asking him
  about the check list. he did not even know what that was. i went over to show him and tried to find the pen but it was
  missing. i told him to tell rhonda that we could not find it. for this was not his fault. i then asked him some other questions
  about how he was doing with the dosing. so 1 went into the seafood department refrigerator and checked to see what he
  had done. he followed me. while we were in there i gave him some
  quick tips and then we went back out on the floor. well i was there i told him to relax, i also added that in time the more he
  closes the easier it was going to get. the more he was going to learn. i also told him that nobody expected him to know
 everything the first night. i also added that rhonda was a great person to work for. so i then went around the case and
 went in front.
 we started talking and he was saying somethings that i disagreed with.
 i then said to him if you do that ) think your going 10 get fucked. he then said something in return. he was smiling. i Ihen
 said again. i would not do that. if you do that i think your going to be fucked.
 meaning. i think your going to get into trouble.
 instead of saying if you do that i think your going to get into trouble. i said it you do that i think your going to get fucked.

 i did not curse or attack him. i simply used broken english or bad english.
 like hundreds of other employees do in our company.
 now if i picked up bad habits at the other 4 stores i has worked at. then i am sorry. yet all the other employee i know who
 use broken english still have there jobs.
 i did not humiliate him. i did not insult him. i did not disrespect him.
 i did not attack him personally. i simply gave him some advice.
 there was no other customers around while we were talking. i used what i thought was a soft voice.

 we€l i was leaving and the deli department was getting out. remember donialla?
the person who hates me. well now she is starting trouble with me again.
i have shown her respect and kept my space from her. now she is starting trouble. i thought i told her to just go away. this
has been about a year.
so i then left.
i went back outside to do more walking and stay out of teneshias way.
i waited outside for her to finish her job and we went home. overall i thought it was a great night.

 well the next day being monday. i went into work like i always did. everything was great. Monde was getting ready for the
 holiday next weekend. memorial day. it started on friday may 22end and ended on the 25th. she asked me if i could come
 in a half hour early. i said sure, then she gave me the updates of whets going on in the department and then €eft.
i went lo work doing my routine. everything seemed great that night.
now i finish everything to the way rhonda wants it. when rhonda or kassey walks in first thing in the morning. everything is
right where they want it. done correctly. remember my first thing i always ask rhonda is how everything went last night?
if there was any problem with my work in closing i wanted to know about it
i wanted to be the best employee i could.
one day rhonda did say that there was one problem. i was not tying the bags
in the barrels. i was smiling on the inside yet no problem. done.
now i dont know what time i wilt get out but everything is done.
i do the best to my ability to get out as soon as possible. i waste no time.

so 6 days later its sunday. instead of going in a half hour early i went into work
a hour early. rhonda was very happy to see me. yet she was very stressed out.
it was so busy that she could not.get lots of things done. there was a little bit of a mess in the department. yet it did not
trouble me.
as for my work. i have never failed her. i dont know what time i will be getting out but all the work gets done correctly. to
help calm her down. she was in a state of panic.
now remember teneshia is now sitting upstairs for the next 2 hours watching tv waiting to punch in. she does not start
until 4 pm. i say again remember all the other white younger employees will start at 230 pm or 3 pm.
white privilege.
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 52 of 63



   i looked at rhonda and told her that there is no i in team. i said to her relax. i am here now and we will get everything
    done. thats when i was paged up to the office. we looked at each other. we both knew we had a very busy day.
   yet i went up stairs to see derrick lounder.
   talk about bad timing. one of the busiest weekends and he needs to talk to me.
   as i was walking down the hall to his office he was sitting in the conference room with lisa this time.
   here we go again.
   he asked me some questions and i answered some of them.
   the thing that was going through my mind at this moment was the last meeting back in February. when i was off the clock
   having an emotional mental breakdown and other emotional problems.
   how derrick lounder wrote me up for being home off the dock sick. i had not for gotten that.
   he told me that i was being suspended from the problems that happened
  last weekend. i remember looking him in the eye. i was pissed. there was no problem. he in fact thought i was lying
   because i could not remember everything. i explained to him how i have about one hundred sticky notes back in my
  apartment to help me remember things_
  so i asked him about the meeting that he was supposed to have with rhonda about me having more hours. do you
  remember that part?
  derrick lounder now again changed his story and told me that when he first hired michael that he promised him 5 days.
  lisa was right there in the room when he said it.
  so darrick launder again lied to me. yet i was in the seafood department be for michael and derrick launder would never
  talk to me about hours or make a deal with me. he also made a deal with laurn. yet nobody told me of that deal be for i
  agreed to work in that store. yet i was suspended. i got out of my chair and walked out and went home. as i was walking
 in the employee room i had to tell teneshia what was going on. i then left and punched out. be for leaving the store i
 wanted to show respect to rhonda and tell her what was going on. i went down to the seafood department and told her
 what had happened. she was not happy. in fairness i did not blame her. this store director is not going to stop harassing
 me until i was gone/fired. i made one of the most sincere apologies i could. i did in fact felt sorry for her. i remember
 rhonda telling me that she had no idea that (his was going to happen. i believed her. rhonda is wonderful honorable
 person.
 in fact if you had a seafood department this is the person you would
 want to run it.

 i then left the store and when straight home to pick up all my sticky notes. about 100 of them. i placed them inside a
 grocery bag. i took them off the walls, i picked them up off the counters and every where i had them. i then got back
 into my car and drove all the way back to shaws. i also said some prayers to god to keep derrick launder in the store for
 me to have a small talk with him.
 after getting to shaws i went straight up to his office and showed him the bag full of sticky notes. to prove to him that i was
not a liar and that i have a problem
  remembering things. at the time i dont remember him saying anything.
   did not give him the chance to do so. i then left with the store and drove back home. i wanted to get far away from him.
later in the early evening i went back to pick up teneshia at shaws.
i was still fucking pissed.

  as the days passed i avoided derrick lounder. the thoughts of him being a heartless bully was still in my mind and heart.
  as i waited for the phone call to have my next meeting with him. i was talking to my fellow employees. they were all
  surprised that i was suspended over nothing. most of them were on my side. lots of my fellow employees and myself
  thought i would be returning to work. yet a couple of more days past and then i got a phone call to come in and have
 another meeting.
 i drove into shws and went up to the second floor, as i was walking down the
 hallway i saw derrick lounder in the conference room.
 in the room was derek and tim if i remember right.
 the man had no name tag on. smiling.
 i walked in and they told me to sit down. so i did. i will say tim was very professional. i in fact like him. he asked me the
 basic questions.
 do i want to have this recorded. i said no. sign here...
 do i want to make a written statement. i said no. sign here.
I said no because i was scared of them making fun of me. mocking me.
having a learning disability and all is very hard. its even harder when fellow employees make fun of you and mock you.
target you. laugh at you.
these all happened while i was working at the shaws company. not that people
would understand but its hurtful. depressing.
i said nothing because i was scared at the time. it was hard to just fit in at this
company. to simply be accepted. to feel normal.
now at this meeting. i just looked al both of them. my heart was screaming i was going to be hanged. they did not care
about the facts. they did not care about what happened. i was going to be hanged. i could not help as i sal there and
thought about the last meeting we had back in February.
where i was very wrongfully written up for being home off the clock having an
               Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 53 of 63



  emotional breakdown. because of the unprofessional behavior of derrick lounder and his lies.
  i just looked at them both and said do what you want. i knew they did not want the truth. i also told them that i had nothing
  to say. like what do you say after being written up for having or suffering from a medical condition. one that you suffer
  from daily. also derrick launder is a known liar. a bully to people with disabilities.
 he hates black people.
 what can i say?
 what could i say?
 it was a hanging.
 derrick lounders very poor unprofessional behavior and inappropriate behavior affected my work performance and
 ability.
 i could not be the best employee i could be because of this ugly smelly monster.

   he asked me why i was there. i responded that i was here to show respect.
   yet it was a very short meeting. tim told me that i would be contacted soon and the meeting was over. i then left and went
  home.
  the drive home was one filled with disappointment. in the back of my mind i knew it was only a hanging.
   as the days went by i heard very little. i then got this certified letter in the mail from the shaws company. i had to sign for
  it.
  with derrick lounder out to get me and remembering all of his lies. as i held the envelope in my hands i was expecting to
  be fired.
  as i opened it and took out the letter i was very surprised to find that i had my job. they were telling me because i did not
  see the therapist as i was suggested to do so. it was there opinion i did not see one and for me to contact one.
  yet i did see one. i immediately sent a email to Linda delpineo to explain to her that i did see one and that i would send her
  the info asap.
  i immediately left my apartment and went to my car and drove down to see darren. i asked him for the documents stating
 that i was there and and met with him. he was kind enough to make copies for me. 'then left and mailed them back to
 !Inds delpineo at the shaws supermarket.
 then i waited and waited. days turned into weeks and weeks turned into months. nothing.
 as i was waiting i had to take teneshia to work every sunday.
 one day as i was waiting outside one of my fellow employees from the meat department was going home. his name was
 skipp. he was telling me how he ended up working in shaws hillsbough nh. he mouthed off at his store director.
 let me say this nicely, he said some very not so nice things at him.
 he insulted his store director. he disrespected his store director_ he uses some very bad words. lot, so the store director
 then called his boss into the store and then he and skipp had a small talk where he was asked if it was all true and skipp
 said yes. then the store directors boss told him that he would be working in hillsborough now.
 sorry what just happened?
 so i simply use broken english and i am suspended over it.
here let me just say this is cow shit!
i never insulted my fellow employee or disrespected him. i never even made him feel threatened like another employee
made me feel when he was cursing and swearing at me.
so skipp gets a free pass at disrespecting and insulting his store director and
ends up in hillsborough.
i am being suspended all over using broken english.
this is just another attack from derrick founder.
another form of harassment. derrick lounder is using his power of store director to force me out of the company. first by
cutting my hours back to attack me financially. that did net work. now to make up fake stories to make me look bad.
BFF with doug.
retaliation.

as i am waiting to be fired. that so called witness doniella. she went up to
kassey and told her how much she hated me. then she tells why.
because i am tall.
thats right read that part again.
she hates me because i am tall.
kassey was shocked at why. it was not her opinion of hating me but why she hated me. she stated how bias it was.
i agree. she hates people because of there height.
so lets get this straight. doniella is a very short woman. i would say shorter the
average.
she works in a supermarket dealing with hundreds of different people each day.
all different heights and she hates tall people. 0000k. lot.
can i hate people if they are black? can i hate people if they have brown eyes?
weft Mats the difference between us. god knows i am not perfect and f am not
but i know i am better then this.
this fake witness who hates tall people has no credibility. in my opinion
she bore false witness against me.
              Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 54 of 63




  my fellow co-workers who worked there at the time. most of them supported
  me on returning. yet it was all up to one person. derrick launder. the store director who hated me. disrespected me and
  teneshia. who hates black people.
  now remember this. if derrick launder was to be honorable and professional.
  i would be up in the state of maine with a full time job. in a very different situation.

 so the days turned into weeks. then came the month of july.
 the most busiest month of the year for all supermarkets. july 4th celebration,
 cook outs, campsites, outdoor family dinners, outdoor birthday parties, barbecues.
 cookout heaven.
 massive profits.
 derrick lounder knows teneshia wants more hours and all he gave her was 5 hours each week. meanwhile hiring young
 white people to do her job. sense last december she has been asking for more hours and nothing. all the other while
 people in the store got more then 5 hours each week. it was sick' upsetting to her.
 she expressed how derrick launder did not want her in the store and how he did not like her.
 so 5 hours a week sense last december. now its going on september.

 as i wait for the answer to when i can return to work. i noticed the company using my idea about the doors on the
 refrigeration units. like the dairy department. the deli department. the produce department. they put on new doors to the
 refrigeration units like the eggs and yogurt. the cheese section.
 in the deli department they added new doors on the packaged deli meals and bacon. in the produce department they
 added new doors on the salad section. now if this was done threw out the company. in the years to come the company
 will save over 5 million dollars. they will save money every year. did they thank
 me for my idea? no! not a word. i was just used like a piece of toilet paper.
 so hurtful. disrespectful.

over the summer as i was waiting to return to work. the company had this survey for all the employees. now with teneshia
having brain damage and
going to special needs schools. she does not know how to use a computer.
she needs help. ed the assistant store director tried to help her but could not.
he told her that he would have to do it later. then never got back to her. he blew her off again, he lied. the company having
only one way to do the survey
discriminates against people with disabilities, for there is no paper survey to help people with disabilities to take the
survey. meaning take it home and do it with some help. this is a violation of the american with disabilities act as well as
violating her constitutional rights. also maybe her civil rights.
she would like to add that even at this time ed said he would help her in the grocery department last feberary and still
nothing months later. he lied.

right up to september. teneshia was only getting 5 hours a week. she had many times requested more hours and more
days but nothing. derrick lounder refused to work with her. lied to her. meanwhile hiring some new employees. like
summer and dianne to do blocking, two younger white females. they got more hours.
remember teneshia was there first.

well i got this notice from the main office. from linda delpineo.
dated sept 9th. my employment was terminated. i was fired.

 with all the other employees who got a free pass. i was very surprised that i was fired. about a couple of weeks later i
 think. being a friday teneshia got this
 phone call from linda del pineo. she called while we were still in bed. it was around 11 am if i remember right. she was
 trying to tell teneshia how she was going to get more hours at work but she could not understand what she was saying so
 teneshia gave me the phone. Linda told me that teneshia was going to block the store on sunday and do store cleaning 2
other days. one being on a monday and at first we thought thursday. yet when my boss at my other job heard of this he
was very happy. he wanted me to work more days at his business.. Linda was very nice and very professional. she told me
also to tell teneshia to go see derek. teneshia had a meeting with darrick launder on monday and they would talk about
 helping her with more hours and the days. to help with the scheduling. linda and i agreed on sunday blocking the store
like she has been doing for over a year. then do cleaning on monday and at first thursday. yet when my boss at the pizza
place heard that i was fired. he was very happy. let it be known he was the only one happy. he wanted to give me more
hours and days. now for him thursday was a busy day. people cashing there paychecks. sense i was very wrongly fired
from shaws.
i thought they could be very flexible. so i told teneshia to change the day from thursday to wednesday for her to go in and
work, to do cleaning.
so like every Sunday i brought teneshia into shaws to block the store. like she
has been doing for about a year. she always starts at 4 pm. she cant start with the younger white people. when she got
there they told her that she was an hour late. yet she was not they told her that she was moved to cleaning.
              Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 55 of 63



  thats not what we agreed to. she was supposed to be blocking on sundays.
  on that sunday ed the assistant store director told teneshia that she would be cleaning starting that sunday. that is not
  what was agreed on. then on the following monday teneshia had a meeting with derek up in his office and he told her that
  she would be cleaning with JJ. on monday. derek said to teneshia
  that she will be cleaning mondays and wednesdays. blocking sundays. that never happened. again that was another one
  of his lies. also linda lied. at the same time they hired 2 new employees summer and dianna to do some blocking. after
  teneshia has been waiting over 8 months for more hours blocking. teneshia was moved out of blocking with out her
  consent and into cleaning. where she at this time does not wish to be. the agreement was that she would be blocking on
 sundays.
 this is a violation of the american with disabilities act and a violation of the employment laws. also a violation of her civil
 rights and constitutional rights.
 now remember when darrick lounder told me that he would not recommend me for a full time job because i did not know
 everything in the seafood department.
 well why is teneshia being moved out of the grocery department when she does not know everything in her department?
 so just after i was very wrongly fired teneshia then gets 15 hours a week.
 so all this time she was refused to be treated equally until i was wrongly fired.
 during the phone call with linda del pineo. she was telling me how the company wanted me to see the therapist again.
 because after they fired me i could not be eligible for the benefits after i was fired. not being an employee. i apologized to
 her for the misunderstanding. i told her the way her letter was poorly written it was talking about the past and not the
 future. for i did see the therapist.

 after i was very wrongly fired from the company. dianna who was in the grocery department went into the seafood
 department to work. now remember she did not know everything in the grocery department. remember how derrick
 founder said i had to know everything in the seafood department first be for applying fora full time job in the grocery
 department? simply put. i was very wronged. i should have the same equal rights as other employees. specially when i
 had over 12 years of training and experience in the grocery department. derrick founder violated the american with
 disabilities act as well as my constitutional rights, he also violated company rules. employee conduct unbecoming. motive
 for why he tricked me. manipulated me. to keep me in his store to end my 10 career with the company. retaliation for me
 doing my job in walpole nh. for his best friend over there at shaws doug.

also there was another female employee who went into the produce department and they did not know everything in the
seafood department. kassy was telling me.

to this day. derrick launder and linda refuse to let teneshia return to grocery and block the store. this is a violation of the
american with disabilities act as well as company rules. sense other employees are being transferred to to other
departments of there liking.
why do they keep her doing cleaning. because all the other employees quit the job or was transferred out of cleaning and
into other departments.
darrick launder cant find anyone to clean the store so he decided to take advantage of her having a disability. to intimidate
and harass her into quitting. also another form of retaliation for being my girlfriend_ for hurting me.

i dont remember if i added this but after i was again very wrongly fired. the company had a survey about how employees
like there jobs and the company. teneshia could not take part in it because it was on the computer. having a learning
disability. there was no paper survey for people with disabilities to
do one on, even after ed the assistant store director said that he would help her and then blew her off. to this day she still
has yet to take it. this is a violation of company rules as well as her freedom of speech and freedom of assembly.

as i sit here and finish this up it hit me last night derrick launder as you know is out to get teneshia and i. he has broken
many company rules and laws for not weeks but months and he is the store director, talk about a conflict of interest, he is
a very bias person to be over seeing my what i will call fake made up problem with my co-worker.

well in the letter it said. - which i have submitted a photo copy.
i berated the seafood clerk. that is in fact not true_ we had a great conversation.
a positive conversation. we were talking and he asked me for some advice or help in knowing about his job. which i was
happy to share my experiences with him. in the start of our conversation i told him that Monde knows that he is going to
make mistakes and for him not to worry. it was his first day. i then went on to tell him that with each night he doses it will
be easier and it will get better. i also told him that rhonda was a great person to learn from. etc.._

having a learning disability all my life. being in special needs schools and classrooms growing up. was hard for me. its
true i have a hard time focusing on things. remembering things. its a medical condition i suffer with everyday.
so as to simply forgetting my helmet and face mask for what 10 minutes.
to busy talking.
its not like i pulled my pants down and pissed into the department sink like
my fellow employee doug did. yet darrick launder was willing to work with him. derrick launder did not fire him. even tho
there was witnesses.
             Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 56 of 63



 also to add about the face mask. derrick lounder let the hole store on 2 different days wear contaminated masks directly
 into there face. wearing germs, viruses and bacteria,
 in my opinion i think he forgot to recall them. its possible he wanted to save money on supplies and boost profits but i
 dont think so.
 I think darrick lounder forgot. like everyone forgets one thing or another.

  as for my broken engish. like that other employee who works in the store who said i dont give a shitl meaning the
  employee does not care.
  that employee still has there job. what about the other employee who was
  outside screaming across the parking lot your fucking car! and then again the employee screamed your fucking car.
  everyone outside could here that one.
 no outrage there.
 i would like to remind you that my broken english never insulted or degraded
  or humiliated the other employee.
 like how i was verbally assaulted or attacked with curse words. humiliated and disrespected yet that employee was able
 to keep his job.
 my broken english was far less offense then what skipp did to his store director. but he was transferred to the meat
 department in shaws in hillsborough.
 he was never fired.
 lets be blunt honest. there are many people, employees everyday not only working at shaws but even at other companies
 who use broken english.
 as for the other employees who are working at shaws who used broken english.
 they still have there jobs. they were never fired.
remember teneshia and i have been a target of darrick lounder for months now.
i can argue that he is very bias in my case. i can add conflict of interest sense he wants retaliation for his bff doug.
you also have to take under consideration about the other so called witness. doneialla. she hates me because i am tall.
very bias witness.
also in the fake write up. it was said that i had my last warning. regarding a problem from last January. the thing that was
intentionally missing is that i was off the clock home in my own apartment suffering from a medical crises/emergency. a
emotional breakdown due to my bi-polar and depression and rushing thoughts that i could not get out of pocket medical
treatment for. caused by derrick lounders inappropriate, unlawful behavior/misconduct.
which was never taken under consideration.
its not like i was sexually harassing the little girls in the deli or seafood department or at the checkout every week like that
70 year old man does in walpole nh. while the management looks the other way.

  so whats left? working off the clock.
 over ten years ago while i was working in shaws in harwich ma. i stopped a mass shooting at the store. yes i was working
 off the clock. i helped save the lives of about a dozen people. employees and customers a like.
 i helped save the company over 20 million dollars.
 did they care or say anything then? NOJ
 in fact they did not even say thank you.
 when my company and employees needed me the most i was there for them.
 i was also there for my customers and my store.
 all i was doing was being a good human being.
 also lets add how ed the assistant store director was working off the clock.
 helping two different customers on tow different days. he still has his job.
 so ten years later they have a problem with my once again being a good human being. no way'
i should not have been fired for just talking to a fellow employee.
so over ten years later i am fired for again being a good human being.
i say this was a set up. they had no problem years ago so why now?
because doug and darrick founder are bft
retaliation.
in this case i have a store director who mistreated me for weeks that turned
into months. who also has lied to me and teneshia many times.
then there is the fake so called witness that hates tall people who is also bias.
i should have never been fired.

in shaws in harwich. it was alfrado the meat manger who assaulted me. in fact
assault and battery. he did not get fired.

then there was the verbal assault by another employee who also was so angry
white yelling went kicking company property around the back room, he kept his job.

then there was the employee who went outside and spit all over my vehicle
                  Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 57 of 63
 of




      every week. walked out in the middle of his shift and then confessed to the management that it was him then a couple of
      months later asked the management for his job back. he got rehired.

  then there was the the other employee who harassed me and mocked me for having a learning disability by making up a
  cardboard display with a sign on it with my name. he then left the company.

  employees were stealing my company uniform in my opinion to stop me from working in the store. the new ones they
  gave us.

  then in shaws in yarmouth cindy made faces at me while sticking her tongue out at me. two times to intimidate me. she
  also intimidated and humiliate me by comparing me with non american workers. which resulted in a emotional
  breakdown.
  she still works for the company.

  then in shaws in yarmouth there was the grocery manager bryan who cut back my days and hours because i have a
  learning disability, he still has his job.

 then in shaws in yarmouth there is a employee who told me that he would suck my cock if i was to help him do his work.
 he still has his job.

 then i hillsborough there is skipp who got transferred to the store by using bad words. smiling. he still has his job.

 then in hillsborough there was the employee who pulled his pants down who pissed into the department sink and he still
 has his job.

 then in hillsborough there was another employee who was assaulted on the dock by another employee and the
 management told the employee not to report it. that person in management is still has there job. management refusing to
 address assault and battery.

 then in hiffsborough there is the management -derrick founder who looks the other way on safety violations. leaving (he
 key in the baler- osha violation and blocking fire exits. nobody got tired for that.

 then there was derrick lounder who discriminated on teneshia and i because we have learning disabilities. he also
 discriminated on us because of our age.
 derrick also discriminated on teneshia because she is black. derrick also wrote up a compliant on me leaving out all the
 details to attack my character.
 derrick also has committed unlawful acts of retaliation because of my work
 at walpole nh. derek refused to address the safety issues in his store.
 he still has his job.

i am being fired for what?

teneshia and i are filing out this lawsuit because our legal rights and company rights have been clearly violated.

wrongful termination.
harassment.
financial harassment.
sex discrimination.
age discrimination.
discrimination on color/race.
violation of the labor laws and equal opportunity acts.
slander
defamation.
violation of the american with disabilities act.
retaliation.
violating our constitutional rights.
violating civil rights.
emotional and physical damages.

we reserve the right to add any other violation of our rights in the future.

we kindly reserve the right for a court order to have kasey my fellow co worker to testify in court as a hostel witness and
as proof Thal we were violated and misimaled,

we also kindly ask the court to reserve the right to have a court order to have
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 58 of 63



  rhonda to testify as a witness to our mistreatment and the was violations of the law with my employment. also as proof.

  we also kindly ask the court to issue a court order to have skipp testify as a hostel witness and as proof of my wrongful
  firing.

  we also kindly ask the court to reserve the right to have a court order for the 2 night crew to come to court and testify as
  hostel witnesses and as proof of my very wrongful firing.

  we also kindly ask the court to make our pre- trial appointments on tuesday
  afternoon.

  as for the trial. we kindly ask for the trial to be in april of 2022.

  we kindly officially request to be given a 4 month notice from shaws
  to who they will call to the witness stand.

 we kindly ask the court to have shaws give all company computer surveys and
 tests on paper for teneshia to bring back to her case manager/social worker
 for help. also add a envelope with a address on it.

 we also ask the court to reserve the right to post pon the court trial by a couple of months. if needed in the future.

 we kindly ask the court for a court order for all paperwork and personal files regarding the employment of james saunders
 and teneshia bonds from shaws in hillsborough nh and that of the company office..

 we also kindly ask the court fora court order for all documents regarding our
 meetings with linda and tim while we were in the conference room at shaws in hillborough nh.

 we kindly request to reserve the right to request further info in the future from shaws if needed.

 we kindly request to reserve the right to add witnesses to subpoena witnesses regarding this case in the future if needed.

 we kindly request to reserve the right to add damages that come to notice in the future.

 as for damages.

 teneshia seeks.

 number 1
 retaliation.
 for age discrimination.
 race discrimination.
 violation of the american with disabilities act.
 violation of her constitutional rights. freedom of assembly and free speech.
 or her civil rights.
 also for segregation.
harassment
making her sit upstairs everyday for about 2 hours while younger white people
started the same job about 2 hours earlier.
violation of the labor laws or equal opportunity taws.
lost wages and vacation time.
620$

number 2.
violation of the american with disabilities act.
violation of her civil rights or constitutional rights. freedom of assembly and speech.
age discrimination.
discrimination on her colorlrace. african american.
segregation.
harassment.
violation of the labor laws or equal opportunity laws.
making her work 5 hours a week for 9 months while hiring other younger white
people to do her job while they got more hours.

lost wages.
                Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 59 of 63



  lost vacation time
  lost holiday pay.
   3,600.00$

   number 3.
   violating the american with disabilities law.
   discrimination of color
   discrimination of age.
  harassment.
  retaliation.
  violation of the labor laws.
  for not returning her back to the grocery department like agreed.
  also for not giving her the equal rights to work in the seafood department with kassy and rhonda.
  330,000.00$

 lames saunders seeks for

  part 1.

 age discrimination
 sex discrimination.
 violation of the american with disabilities act.
 violation of my constitutional rights and/or civil rights.
 harassment.
 retaliation.
 violation of the labor laws or equal opportunity laws.
 violation of my constitutional rights and or civil rights.
 financial harassment.

  darrick launder making a deal with other younger co workers and giving them
 special hours.
 refusing to let me work on sick calls.
 replacing me with a younger worker.
 replacing me with the opposite sex and giving them special hours.
 refusing to give me equal employment
 forcing me to work 12 hours a week.
 be for i was wrongly fired.

age discrimination.
sex discrimination.
violation of the american with disabilities act.
violation of the labor laws.
violation of my civil right or constitutional rights.
financial harassment
retaliation.

lost wages.
lost vacation time.
lost holiday pay.
5,000$

part 2#

for retaliation.
harassment.
violation of the american with disabilities act.
sex discrimination.
violation of my constitutional rights and or civil rights.
wrongful termination.
violation of the labor laws and or equal opportunity act.
violation of my constitutional rights or civil rights.
for very wrongly firing me.
for intentionally deliberately sabotaging my employment and job
applications for full time work in the company on 2 different occasions.
             Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 60 of 63



  lost wages.
  lost vacation time.
 lost holiday pay.
 lost overtime.
 lost 401K
 lost medical health insurance.
 lost future bonuses.
 1,300,000.00$

 part 3.

slander.
defamation.
harassment.
financial harassment
assault on my character.
retaliation.
violation of my constitutional rights.

when he wrongly wrote me up for being off the clock and how he left out
all the details/facts.

1,300,000.00$

part 1#
James and teneshia.

emotional damages.
physical damages.

for the unnecessary emotional breakdowns
and anxiety attacks and panic attacks.
for the unnecessary depression attacks.
for contributing to the unnecessary death of our baby.

1,300,000.00$
        Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 61 of 63




                    Daron Friedman, MA, LCMHC, LADC
                                   527 Washington St. (Office)
                                   63 Emerald St. II 367 (Mail)
                                        Keene, NH 03431
                                         603-762-0268




May 19.2021


8th Circuit Court - Keene
33 Winter Street. Suite I
Keene, NH 03431

Ms. James Saunders
DOB: 03/16/1969

Dear Honorable Judge:

Mr. Saunders was referred to me by his EAP at work following a number of conflict and
disruptions at his work place. Mr. Saunders was very cooperative and open during his
assessment. Very quickly it became clear that Mr. Saunders felt mistreated and targeted at his
work place because of his mental health issues. Unfortunately issues like this are complicated
and can take a significant amount of time and commitment to resolve. In this case Mr. Saunders
completed the sessions he was required to by his HR director but declined further counseling
because of financial and time restrictions.

If I can be of further assistance, please contact me at your earliest convenience.

Respe        sub! • itt,ed.


              ,/
Daron ries Ian
Forensic Counselor
        Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 62 of 63




                   Daron Friedman, MA, LCMHC, LADC
                                    527 Washington St (Office)
                                    63 Emerald St. # 367 (Mail)
                                         Keene, NH 03431
                                          603-762-0268




May 19, 2021


gih Circuit Court - Keene
33 Winter Street, Suite 1
Keene, NH 03431

Ms. James Saunders
DOB: 03/16/1969

Dear Honorable Judge:

Mr. Saunders was referred to me by his EAP at work following a number of confli t and
disruptions at his work place. Mr. Saunders was very cooperative and open dun' g his
assessment. Very quickly it became clear that Mr. Saunders felt mistreated and targeted at his
work place because of his mental health issues. Unfortunately issues like this are compl cated
and can take a significant amount of lime and commitment to resolve. In this case Mr. Sa nders
completed the sessions he was required to by his HR director but declined further coun ding
because of financial and time restrictions.

If 1 can be of further assistance, please contact me at your earliest convenience.

Respe      y sub



Daron rte an
Forensic Counselor
        Case 1:21-cv-00648-SM Document 1-1 Filed 08/04/21 Page 63 of 63




               6 (,).5 ()I         0 q I cr)..9L 6        C    .c. Js            aie O         ck)
              011014),             eddy       ic,a5       8- 4e            et i),5         &   c



       5/en
 v2 Tde PC(IYO;Crid .
 3    ri)
       — ILierimi‘rial_iieo co i° 4              6e,o'j uvr,co
      D;scri'm              (4-) e9         ,..r. 6 e,f),I 113ilc
k-5 Di i i5,Cr i A711(1 0- 16()     1404, per/1 Vi ii ii                         6
 VII° 10              e :oco.) will, elf,:5                   bi • lies
        45
         . (1-iirvil(i 04.6,9 aj e i
                                   no
        .n6 ch;t) jle-rrti.55/4 ef)Y .
      hccrc.5.5 Mei.)
 9 ?Ls Crilmoo             ,/,60     cn   s ex- ._
                           -Pra64.-.010P $r               ee, c-i7
                            + ire-tc(61-1   (y            sie.4
                    041 Oir' p er>                         lop) e..5) .
 emotooci
     rcio3i    Ferro ;)


 ki        I)) -           if 6,     We      esCr ve#/                  ri ' .                 a
Perk- c            er( tc5 e         os7- 1
                                          4/-5110W5 r;)              4-0             tal
1119 164:6-as       `d i     0,4)5 (-1
                                    , 1)15.

IAA uttl       is   );7e asid:ra                                44,4
k„,-, 40         hove      (40     -05e2              I
